EXHIBIT H
                                ĢÊě¤̆ÿĎ|ď¥Ā̆¹āĐ đ̆ÞĝĒ̆
                                ¦}Ăē§ù×̆ºĔú»ĕ̆ß±̆ħ¼ăàØĄÌ̆
                                      ½ÑĨ~ĞÐ¨©̆ ģ¾ą¿áÙ̆


ĆâĖė̆ĩª̆Ĥ«ûĞÀȪť˱ǱŦˣȔȕ˿̆ńɂ̆
Ʌ(̆Ɓ#ȝƽ̆Ɇƾ̆Ȗ̆ãʴǟƂɹʒ̆ć%Ȟȗīʇ&̀̆ĈǲʵˤĬʶƃŧH̆

                 &ĭǳȫʷǴǋĬ

                                                                ĮʓƄ̆ÚɇY̆oziuVŗ˲WjwxtXÎì̆

µ íÁäÛ̆î¬Ę²åæĉ̆ğĊ̆ÂÜZ̆į0Ũ̆
¶ÔïÃçÝ̆ð­ę³èéċ̆ÒñJ̆

                 ƅǅƼȬũŅ/ʸʔ[̆


          ( )!3 3&3'! ')33#"$$3 3*3%-3                        3+)3


ËŬüê®þĜ̆·\̆òëóô¯´K̆ƆŘŐƇ̆ņ,Ū̆ʕʹİ6ƈ̆ıʖ̆ǍȘɈ˷ʗ{̆

        mf       Ä̆Ȥ̆ ˳Ɖ ̆ʺǠƊ̆ǖƋ̆ɉƿ̆ƌǵǗ7ƍƎȭ̆CkvĔɃū̆$ŉ˴Ə̆ɫƐʈʳɊ)ŀ̆Ȑ1ɋ˸ȑƑŬǘƒ̆Ɍǀ̆6Ɠ̆ Ǉřʻʘ̆ʙƔʼ

ǆɩʉǡ̆œɍ˹̆Ʉŭ̆%ǁ̆ŚșȚƕŮ̆˥ɬɎ*̆ˠ ʚʽǶǓ̆ʛ̆Ĳ̆˺Ƿˡ*ƖʜʝL̆Å̆śɏ˦̆Ň+ů̆˻ɐ<Ȓ̆ʾ!ʞ8Ǹǔ̆Ŝɑȟɭ;+˝́̆ʿ"ƗɺƘˀɒ̆

˧ȮŰƙɻ̆ɓŒ#]̆

        p^        ̆ł'̆ʟ˨Ŕ'Ȏ˞ˁǹȯǙ̆ǢǺʠ̆űƚŤțʅĳ˂ǻɔȰ̆ȱ̆ʡ˩ɮ3ɕʏ̆ɖǂ̆ƛǊȲŲŌ˃ʢ̆ǣŃȥɯǼɗ,̆õ˄ǎɘʣ̆ĠČ

Æ-ŝ_@ʤ̆ōų̆ǤȦɰǽəȳ̆öƜ˅ǏɚŴʥ̆Ó÷Aʦ̆D>ǥȧɱǾɛȴ?F̆Õɜˆǿɝȵ̆ǐɼ̆č˯ȨȩŁʋ̅̆Ï˪ŵǚȠƝ.ˇ`̆

        ra        ̆ǦĴ˵ƞ̆ŕƟȶ̆ɽƠˈĵȀȷơŶ̆ʧ̆.̆˼ɲƢʊ7̆ȁȸ̆ˉ$Ȃʨ̆ȡˊˋƣɾ̆Ǒ5̆ǧŋ3ȃɞȹb

        sc       Ç̆Ķǌʎ̆Ŏŷ̆ķɟɳˌ̆ʩ̆ˍƤʪˎȄȢɠȺ̂M̆<ȻŸƥ ̆ɡĸˏǨN̆9ǩƦ̆ǈŞ:ʫ̆-̆ ɴȅȼȆɢȽʬ̆şɣ/ːĹȇȾƧŹ̆Ȉ)̆ȣ̃

ƨ˽ɵʐ̆ɿƩ42 9Ŏĺˑ˒ŊǪƪź̆ʀƫ˓ɤ̆Ļʭ̆2./,013 3

ġȿƬʁ̆4ƭ0Ȝ˟ȉƮʮ̆ɥǃ̆ɸʍ˰P̆È̆ŻƯŠőư̆8ǯļ˔̆É̆ǫĽ˶Ʊ̆ʂƲż̆ǬƳ̆ǒʃ Ǜ2ȏ1ǜ̆Žƴšȓň5;Ȋ (̆ŏž̆˕ǭľ˖̆:ǰƵ̆ǉŢ˗ʯ̆

ʰ˘˙ƶ̆ȋɀ̆Ȍ˚̆ʆƷ̆ˢʌ˫Ƹd̆

°˾ƹţˬƺſ̆˛Ǯȍʱ̆=B̆Í̆Ŀ̄̆ɦǄ̆˭ǝˮʲ˜Q̆qhly̆

                                                      ʄğýɧŖ!ʑ̆¸ĕøɨɶɷƻɁǞR̆¡ĥÖS̆"£T̆¢ĦĚ̆
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


SCOTT WEAVER, Individually and
on Behalf of All Others Similarly Situated,

               Plaintiff,
       v.                                                          Case No. 2:18-cv-1996-JPS

CHAMPION PETFOODS USA INC. and
CHAMPION PETFOODS LP,

               Defendants.


                               EXPERT REPORT OF
                     DR. ROBERT H. POPPENGA, DVM, PhD, DABVT


    1. INTRODUCTION:

        I am a Professor of Clinical and Diagnostic Veterinary Toxicology1 and Head of the
Toxicology Section, California Animal Health and Food Safety Laboratory (CAHFS), School of
Veterinary Medicine (SVM), University of California at Davis (UCD). I have been retained as an
expert in this matter for Defendants Champion Petfoods USA Inc. and Champion Petfoods LP’s
(“Champion”).

        Champion is a manufacturer of pet food sold under the brand names ORIJEN and ACANA.
Plaintiff Scott Weaver (“Plaintiff” or “Weaver”) filed a Third Amended Complaint against
Champion (the “Lawsuit”), alleging that Champion made misrepresentations regarding the
presence or risk of the presence of heavy metals (namely, arsenic, lead, cadmium, and mercury),
Bisphenol-A (BPA) and/or pentobarbital in its dog food. Weaver claims to have purchased the
following dry kibble dog food diets for his dogs from approximately 2008 through August of 2017:
ORIJEN Six Fish and ORIJEN Regional Red.

    2. PROFESSIONAL EXPERIENCE AND QUALIFICATIONS:

       I am a Professor of Clinical and Diagnostic Veterinary Toxicology and Head of the
Toxicology Section at the California Animal Health and Food Safety Laboratory (CAHFS), School

1
  Toxicology is the scientific study of poisons. Veterinary toxicology is a sub-discipline of
toxicology that studies the effects of poisons on animals. It is concerned with all aspects of
toxicology as it applies to animals and includes analytical toxicology, clinical and diagnostic
toxicology, risk assessment, the chemical safety of foods/feedstuffs for animals, and the chemical
safety of animal-derived foods intended for human consumption.


                                                1
of Veterinary Medicine (SVM), University of California at Davis (UCD). I have been a faculty
member at CAHFS and SVM since 2004. I received my DVM and PhD degrees from the
University of Illinois (UI) in 1978 and 1987, respectively. Prior to returning to UI to pursue a PhD
and specialty training in veterinary toxicology, I practiced small animal veterinary medicine for 4
years. During my specialty training, I served as a staff veterinarian for the National Animal Poison
Control Center (NAPCC) at the UI College of Veterinary Medicine.

        I am board-certified by the American Board of Veterinary Toxicology (ABVT), which is
the American Veterinary Medical Association (AVMA) approved organization that certifies
veterinarians in the specialty of veterinary toxicology. I have almost 31 years of experience as a
diagnostic veterinary toxicologist including previous faculty and diagnostic laboratory positions
at Michigan State University, College of Veterinary Medicine (1987-1993) and the University of
Pennsylvania, School of Veterinary Medicine (1993-2004).

        The Toxicology Laboratory at CAHFS is one of the busiest of its kind in the world and
offers comprehensive diagnostic toxicology testing. The Toxicology Section of CAHFS is a
member of the Food Emergency Response Network (FERN) and the Veterinary Laboratory
Investigation and Response Network (VetLIRN), two national laboratory networks focused on
human and animal food safety. I teach veterinary toxicology to veterinary students at the UCD
SVM and advise-residents in diagnostic veterinary toxicology at CAHFS. A copy of my
Curriculum Vitae, which is attached as Exhibit A, describes my educational background,
experience, qualifications and publications in greater detail.

   3. PRIOR TESTIMONY:

         During the previous four years, I have testified as an expert at trial and by deposition in the
case of Raza v. Spain and Randall, SC 122344 Superior Court in the State of California, County
of Los Angeles, Central District. In January 2019, I testified by deposition in the case of Loeb v.
Champion Petfoods, No. 18-cv-494-JPS in the Eastern District of Wisconsin. In May 2019, I also
testified by deposition in the case of Reitman v. Champion Petfoods, No. 2:18-CV-01736-DOC in
the Central District of California.

   4. COMPENSATION:

       My hourly rate that I am being paid for my work on this matter is $300.

   5. INFORMATION CONSIDERED:

        In reaching my opinions, which are set forth below to a reasonable degree of scientific
certainty, I examined the testing methodology and results associated with an analysis of
Champion’s ACANA and ORIJEN pet foods included in Champion’s May 2017 White Paper on
Heavy Metals and Pet Food, as well as Champion’s heavy metals testing conducted in the regular
course of business. Much of this testing was done by an independent and well-regarded laboratory
(Eurofins, https://www.eurofins.com/). Further, I examined the testing methodology and results
associated with Plaintiff’s BPA levels as alleged in paragraph 7 of the Third Amended Complaint.




                                                   2
       As additional background material, I reviewed scientific, peer-reviewed literature related
to metals in pet foods, and the occurrence of adverse health effects in humans and animals from
BPA and metals of concern (arsenic, cadmium, lead and mercury). I also reviewed scientific, peer-
reviewed literature related to pentobarbital in pet foods and the occurrence of adverse health effects
in humans and animals from pentobarbital.

        In addition, I reviewed regulations and standards for the ingestion of BPA and heavy
metals, including the National Research Council’s (NRC) MINERAL TOLERANCE OF ANIMALS
(2005 Revised 2d Ed.), memoranda on heavy metals and BPA by the U.S. Food and Drug
Administration (FDA) and the European Food Safety Authority (EFSA), as well as online
scientific information from regulatory agencies. I also reviewed the Pusillo Test Report, the Pusillo
Safety Report, the Callan Report, Dr. Krosnick’s Report, and the supporting materials and
references cited in the reports. I also reviewed a letter from the Pennsylvania Department of
Agriculture, several FDA press releases, FAQs, notices, reports, and the like regarding
pentobarbital in dog food, and test reports from Texas A&M Veterinary Medical Diagnostic
Laboratory, as well as the supporting materials and references cited in the reports.

        As further background, I reviewed the Third Amended Complaint. I also reviewed the
transcript of Plaintiff’s deposition, and the deposition transcripts of Christopher Milam on
November 28, 2018 and February 1, 2019, Gayan Hettiarachchi on December 6, 2018 and
February 8, 2019, Jeff Johnston on November 29, 2018, Andre Minaar April 9, 2019, Jim Wagner
on April 3, 2019, Travis Mayes on July 16, 2019, and Kenneth Gilmurray on July 2, 2019.

      Specifically, I was provided and considered the documents and authorities set forth in
Exhibit B.

   6. HEAVY METALS:

       Metals are naturally occurring substances that are widely distributed in the environment.
Their distribution can be influenced by human activities (e.g., mining, manufacturing, fossil fuel
combustion) or through natural geological processes (e.g., weathering or volcanic eruptions).

       a. Arsenic

        Arsenic is widespread in the environment and can be found naturally in rocks, soil, water,
and foods (i.e., seafoods, grains such as rice, fruits, and vegetables; see
http://www.fda.gov/Food/FoodborneIllnessContaminants/Metals/ucm280202.htm). DeClementi
(2013) suggests that it is impossible for animals to avoid exposure to natural sources of arsenic
given its ubiquitous nature. Arsenic can be found in both inorganic and organic forms and the form
influences its potential toxicity. Acceptable intakes of arsenic (i.e., Reference Doses or RfDs
established for human intakes) are defined for forms of arsenic not typically present in pet foods
such as the relatively non-toxic arsenobetaine found in seafood ingredients (Kelly et al., 2013).

       Arsenic might be an essential (required) mineral for humans (and other animals) at low
concentrations, although its essential role in maintaining health is not completely clear (NRC,
2005).



                                                  3
        Signs of acute inorganic arsenic poisoning are usually sudden and severe, typically
developing within a few hours. Arsenic poisoning has major effects on the gastrointestinal tract
and cardiovascular systems. Loss of blood and circulatory shock can occur. Large amounts of
watery diarrhea, sometimes tinged with blood, are characteristic, as are severe abdominal pain,
dehydration, weakness, depression, weak pulse, and collapse of circulation. Many of these signs
are non-specific in nature and can be caused by a variety of illnesses. Thus, a diagnosis of arsenic
exposure or intoxication requires testing of appropriate biologic samples (e.g., blood or urine from
a live animal or liver or kidney from a dead animal) for its presence. Arsenic intoxication is now
rare in animals due to the decreased use of arsenic compounds as therapeutic agents (i.e.,
heartworm treatment in dogs), pesticides, livestock feed additives, and wood preservatives. When
it does occur, it is most often due to acute exposure to inorganic arsenic salts (e.g., arsenic trioxide
or sodium arsenite) from non-food sources. No cases of acute or chronic arsenic poisoning in dogs
or cats as a result of pet food consumption were found following a search of the PubMed database
(an NIH supported resource) as of May 2019.

       b. Cadmium

        Cadmium (Cd) is a naturally occurring metal. It also enters the environment through a wide
variety of anthropogenic (human related) means. Volcanic activity is one natural reason for a
temporary increase in environmental cadmium concentrations. Cadmium is widely used in
industrial processes (e.g., as an anticorrosive agent, as a stabilizer in PVC products, as a color
pigment, a neutron-absorber in nuclear power plants, and in the fabrication of nickel-cadmium
batteries). Phosphate fertilizers also contain substantial cadmium concentrations. Sewage sludge
applied to agricultural fields as a fertilizer contains cadmium which can be taken up by plants such
as corn, sorghum, wheat and potatoes.

       Cadmium exposure occurs from ingestion of contaminated food (e.g., crustaceans, organ
meats, leafy vegetables, rice from certain areas of Japan and China) or water (either from old
Zn/Cd sealed water pipes or industrial pollution). Cadmium is found in phosphate and zinc
supplements fed to animals.

        Cadmium is a non-essential metal (not required for health like copper or zinc) that can be
harmful for humans and animals. Cadmium can accumulate in the body (especially in liver and
kidney tissue) over time; adverse health effects can potentially result from long-term exposures.
With chronic exposure, cadmium can cause adverse effects on multiple organ systems including
the kidneys, liver, bone, blood, and reproductive systems (NRC, 2005). A diagnosis of cadmium
intoxication would require the testing of blood or tissue samples along with the occurrence of
compatible clinical signs. A search of the PubMed database in May of 2019 did not identify any
case reports of acute or chronic cadmium poisoning in dogs or cats through their diets.

       c. Mercury

        Mercury is a non-essential metal that can be harmful for humans and animals. Mercury
exists in various forms: elemental (or metallic), inorganic salts (to which people may be exposed
through their occupation); and organic (e.g., methylmercury, to which people may be exposed




                                                   4
through their diet). These forms of mercury differ in their degree of toxicity and in their effects on
the nervous, digestive and immune systems, and on lungs, kidneys, skin and eyes.

        Mercury occurs naturally in the earth’s crust. It is released into the environment from
volcanic activity, weathering of rocks and as a result of human activity. Human activity is the main
cause of mercury releases, particularly through industrial burning of coal, residential coal burning
for heating and cooking, industrial processes, waste incinerators and mining for mercury, gold and
other metals. The widespread contamination of aquatic environments with inorganic mercury and
its subsequent transformation into organic mercury (methyl mercury) has led to contamination of
aquatic food chains including fish consumed by people (https://pubs.usgs.gov/fs/1995/fs216-95/).

        Mercury can potentially be toxic to the central and peripheral nervous systems. The
inhalation of mercury vapor can produce harmful effects on the nervous, digestive and immune
systems, lungs and kidneys, and may be fatal. Inorganic salts of mercury are corrosive to the skin,
eyes and gastrointestinal tract, and can cause kidney damage if ingested. Neurological and
behavioral disorders may be observed after inhalation, ingestion or dermal exposure to different
mercury compounds. Symptoms include tremors, insomnia, memory loss, neuromuscular effects,
headaches and cognitive and motor dysfunction. A diagnosis of mercury intoxication requires the
testing of blood or tissue samples along with the occurrence of compatible clinical signs and/or
postmortem lesions.

       Reports of spontaneous intoxication of dogs or cats from exposure to dietary mercury were
not found during a search of the PubMed database in May of 2019.

       d. Lead

        Lead is distributed throughout the environment and is found in many different forms
(elemental lead, inorganic lead salts, and organic forms). The toxicity of lead varies depending on
its form. Lead poisoning, a condition in which increased levels of the metal lead are found in blood,
can afflict both humans and animals following either sudden (acute) or long-term (chronic)
exposure to the metal. Like cadmium and mercury, lead is a non-essential metal.

        The signs of lead poisoning primarily relate to effects on the gastrointestinal (GI) and
central nervous systems (CNS). GI signs such as vomiting and diarrhea are more common with
chronic and low-level exposure, whereas CNS symptoms such as hysteria, blindness and seizures
are more common with acute exposures of young animals. Other common signs include anorexia,
lethargy, abdominal pain, regurgitation, weakness, behavior changes, and anemia. Many of these
signs are non-specific in nature and can be caused by a variety of illnesses. Thus, a diagnosis of
lead exposure/intoxication requires testing of whole blood from a live animal or liver/kidney
samples from a dead animal for lead.

        Historically, reports of lead toxicosis in dogs and cats were common. More recently,
however, cases are relatively uncommon due to the removal of many sources associated with
significant environmental lead exposure (e.g., paint). No reports were found following a May 2019
search in the PubMed database for dogs or cats that described intoxication from the ingestion of
constituent components of a pet food (e.g., use of beef, chicken or seafood as part of the
formulation).


                                                  5
    7. CHAMPION’S WHITE PAPER ON HEAVY METALS:

       In May of 2017, Champion published a White Paper on Heavy Metals analyzing ORIJEN
and ACANA foods for comparison to pet food safety standards. Specifically, Champion analyzed
the amount of arsenic, cadmium, lead, and mercury in its ACANA and ORIJEN dog and cat foods.
In the White Paper, Champion provides the following chart:




    8. STUDIES ON HEAVY METALS IN PET FOODS:

         Given the widespread presence of metals in our environment through both natural
processes and human activities, it is not unusual to find arsenic, cadmium, lead, and mercury in
soils, plants, and human and animal foods. Therefore, it is not unusual to find heavy metals in pet
foods, such as ORIJEN and ACANA, which contain high inclusions of animal-based proteins,
such as meat, poultry, or seafood in their formulas. Several studies in peer-reviewed scientific
literature have examined the concentrations of metals in pet foods.

       a. Atkins et al.

       Atkins et al. (2011) measured the concentrations of metals, including arsenic, cadmium,
lead and mercury in 58 dog and cat foods (31 dry pet food and 27 wet pet food samples) by
inductively coupled plasma-mass spectrometry (ICP-MS). Samples were processed by cryogenic
grinding and results were reported on a wet weight basis (as µg/kg). Table 1 shows the ranges of
the metals found in 18 dry dog food diets in the Atkins study, with all measurements converted to
mg/kg. 2




2
  1 microgram (µg/kg) = 0.001 milligram (mg/kg). To convert micrograms (µg/kg) to milligrams
(mg/kg), one needs to move the decimal point three places to the left.


                                                6
Table 1: Ranges of metal concentrations found in 18 dry dog foods by Atkins et al. (2011).

                          Arsenic           Cadmium              Lead               Mercury
                          (mg/kg)            (mg/kg)            (mg/kg)             (mg/kg)

    Dry Dog Food   0.0304 to 0.248     0.018 to 0.130 0.070 to 0.933         < Detection to 0.0268

       N = 18



       Based on Champion’s White Paper, the average arsenic, cadmium, lead and mercury
concentrations expressed on a wet weight basis from tested ORIJEN and ACANA dog foods were
0.89 mg/kg, 0.09 mg/kg, 0.23 mg/kg, and 0.02 mg/kg, respectively. The concentrations reported
in the White Paper for ACANA and ORIJEN dry dog foods, with the exception of arsenic, fall
well within the Atkins concentrations.

        b. Kelly et al.

       Kelly et al. (2013) assessed the elemental composition in 18 dry dog food samples from
the Atkins study using two different sample digestion techniques (nitric acid and simulated gastric
acid digestions). Results were reported on a dry weight basis as µg/kg. Table 2 shows the
maximum concentrations, using nitric acid digestion, of arsenic, cadmium, and lead in the Kelly
study, with all measurements converted to mg/kg.2

Table 2: Maximum concentrations found in 18 dry dog foods by Kelly et al. (2013).

                                    Arsenic            Cadmium             Lead
                                    (mg/kg)             (mg/kg)           (mg/kg)

            Dry Dog Food             0.79                0.13              0.32

                N = 18



       The authors concluded that elemental concentrations in dog food “clearly demonstrate a
consistency with acceptable levels in animal feedstuff.” When Champion’s White Paper values
are converted to a dry weight basis, 3 its concentrations for arsenic, cadmium, and lead are 0.97
mg/kg, 0.1 mg/kg, and 0.25 mg/kg, respectively. The Kelly concentrations, therefore, are
approximately the same as the average concentrations reported in the White Paper for ACANA
and ORIJEN dry dog foods.




3
 Measurements taken on a wet weight basis were converted to dry weight using the following
equation: dry weight = wet weight x 100/(100-moisture). A moisture content of 8% was utilized.


                                                  7
        c. Louippold and Gustin

        Luippold and Gustin (2016) showed that mercury was frequently found in pet foods. The
authors reported that the mean mercury concentration across all pet foods tested (47 cat foods and
54 dog foods), expressed on a wet weight basis, was 0.043 mg/kg, and the range was from 0.001
to 0.604 mg/kg. Higher concentrations of mercury were detected in pet foods that contained fish
as a primary ingredient.

       Champion, on a scheduled basis, tests for heavy metals in its diets through third-party
laboratories. I reviewed Eurofins test results for ORIJEN Six Fish dog food and ACANA Wild
Atlantic dog food, where 100% of the animal-based protein sources in both diets comes from fish.
On August 23, 2017, a sample of ORIJEN Six Fish dog food had a wet weight mercury
concentration of 0.028 mg/kg. On June 16, 2016, a sample of ACANA Wild Atlantic dog food
had a wet weight mercury concentration of 0.061 mg/kg. Champion’s test results fall within the
lower end of the range provided in Luippold and Gustin (2016).

        d. Paulelli et al.

        Paulelli et al. (2018) determined the heavy metal concentrations in dry and canned cat and
dog foods, testing 76 dry pet foods (62 dry dog foods and 14 dry cat foods from 43 brands) and 12
canned pet foods (6 canned dog foods and 6 canned cat foods from 5 brands) purchased in Brazilian
supermarkets. While not explicitly stated, the concentrations provided are believed to be expressed
on a wet weight basis. 4 Table 3 shows the ranges of the metals found in the dry dog food diets
in the Paulelli study, measured in mg/kg.

Table 3: Ranges of metal concentrations found in 62 dry dog food samples by Paulelli et al.
(2018).

                        Arsenic         Cadmium            Lead                 Mercury
                        (mg/kg)          (mg/kg)          (mg/kg)               (mg/kg)

    Dry Dog Food      0.07 to 0.9        8.8 to 63       0.06 to 1.4           0.13 to 7.5

       N = 62


       Based on Champion’s White Paper, the average arsenic, cadmium, lead and mercury
concentrations expressed on a wet weight basis from tested ORIJEN and ACANA dog foods were
0.89 mg/kg, 0.09 mg/kg, 0.23 mg/kg, and 0.02 mg/kg, respectively. Champion’s average cadmium
and mercury concentrations fall well below the lowest value in the ranges reported by Paulelli et



4
  Although sometimes difficult to determine from published studies whether heavy metal
concentrations were expressed on a wet weight or dry weight basis, dry kibble dog foods have
relatively low moisture content and, therefore, wet weight vs. dry weight concentrations generally
would not vary by more than 8 to 10%. This difference would not alter conclusions based upon
the studies included in this report.


                                                8
al. Champion’s average arsenic and lead concentrations are similar to the concentrations reported
in Paulelli et al.

        e. Kim et al.

       Kim et al. (2018) tested 51 dry dog foods (including ACANA and ORIJEN) that varied
with regard to the primary meat source (i.e., fish, red meat [beef, pork, venison or bison] or poultry
[chicken, turkey or duck]) for arsenic, cadmium, lead and mercury. The authors did not report
metal concentrations found in the various pet food samples, but normalized the concentrations
based upon the respective caloric contents of the foods (i.e., the authors reported metal
concentrations as milligrams of metal per megacalorie – mg/Mcal).

        In order to compare metal concentrations from this study to other cited studies and the
results in Champion’s White Paper, it was necessary to convert mg/Mcal to mg/kg food. To do
so, it was assumed that each kg of food contained 4,000 kilocalories (Kcal). One Mcal = 1,000
Kcal. Thus, one mg/Mcal, as reported by the authors, would be equivalent to one mg per 0.25 kg
of food. Therefore, to convert Kim et al.’s concentration ranges for the different foods into mg/kg
would require their concentrations to be multiplied by 4. Table 4 sets forth the concentrations of
metals measured in mg/kg. 5

Table 4: Ranges of metal concentrations found in dry dog foods by Kim et al. (2018).



    Meat Source   Number          Arsenic             Cadmium           Lead              Mercury
                  Products        (mg/kg)              (mg/kg)         (mg/kg)            (mg/kg)
                   Tested

       Fish          17        0.10 to 4.416      0.056 to 0.86      0.072 to 1.3      0.004 to 0.556

     Red Meat        17        0.028 to 0.536    0.032 to 0.188     0.128 to 6.484     0.0016 to 0.256

      Poultry         17       0.028 to 0.532     0.02 to 0.252     0.076 to 1.22     0.0016 to 0.0092


         In their conclusion, the authors found that the primary protein ingredient(s) used in the pet
food formulation affects the concentrations of arsenic, cadmium, lead and mercury present in the
dog food, and specifically noted that fish-based diets were most likely to have higher
concentrations of arsenic, cadmium, and mercury. The study further concluded that even though
dogs might be exposed to higher levels of heavy metals than humans, it does not indicate a higher
risk of toxicity from pet foods since levels are well below known chronic exposure levels.



5
  While not explicitly stated by the authors, it is believed that the results are reported on a wet
weight basis. However, moisture contents for the tested food samples were not provided. Whether
the measurements were taken on a wet or dry basis would not alter conclusions based upon the
studies included in this report.


                                                  9
        As part of its testing, Champion submitted samples of its ORIJEN Six Fish dog food and
ACANA Wild Atlantic dog food for heavy metal testing by a third-party laboratory. When
compared to the Kim report’s fish-based diets, Champion’s values fall well within these safe
ranges, as shown in Table 5.

Table 5: Comparison of fish-based diets in Kim et al. to Champion’s fish-based diets.


                                         Arsenic          Cadmium          Lead           Mercury
         Product tested                  (mg/kg)           (mg/kg)        (mg/kg)         (mg/kg)

  Fish-based diets in Kim et al.     0.10 to 4.416       0.056 to 0.86   0.072 to 1.3   0.004 to 0.556

   ORIJEN Six Fish dog food               3.36              0.216           0.046           0.040
     tested by Eurofins on
         April 27, 2017
   ACANA Wild Atlantic dog                3.53              0.116           0.415           0.061
   food tested by Eurofins on
         June 16, 2016

       f. Champion’s Safe Levels of Heavy Metal Are Comparable to Those in Competitor
          Dog Foods.

        The levels of heavy metals in Champion’s dog food are similar to, and often lower than,
those present in competitor dog foods available in the market. Champion’s White Paper on Heavy
Metals analyzed the average amounts of arsenic, cadmium, lead, and mercury in Champion’s
ACANA and ORIJEN dog foods. The White Paper reported the following levels in Champion’s
dog food, expressed on a wet weight basis: 890 ppb of arsenic, 90 ppb of cadmium, 230 ppb of
lead, and 20 ppb of mercury (converted to ppb from mg/kg). Table 6 sets forth heavy metal levels
in competitor dog food diets, expressed on a wet weight basis. Bolded results indicate that the
reported value exceeds Champion’s White Paper average.

Table 6: Metals Measured in Competitor Dog Foods by ALS Marshfield.

 Competitor Diet Tested       Arsenic        Cadmium            Lead        Mercury          %
                               (ppb)           (ppb)            (ppb)        (ppb)         Moisture

  GO! Fit and Free, Grain          231           37.7            137           9.44           7.79
  Free, Chicken, Turkey,
           Trout

  Instinct, Original Grain         543             148           215            55            7.32
         Free, Beef

 Blue Buffalo, Wilderness          773           82.4            291           11.7           6.41
  Denali Dinner: Salmon,
     Venison, Halibut



                                                    10
Blue Buffalo, Wilderness     754    85.5   368    12.6   6.14
 Denali Dinner: Salmon,
    Venison, Halibut
       (duplicate)

   Blue Buffalo, Life        669    71.7   227    17.7   6.72
Protection Formula, Fish
    and Brown Rice

 Blue Buffalo, Freedom       62.6   72.6   145    3.36   7.04
   Grain Free, Beef,
   Potatoes, and Peas

Merrick, Back Country-       99.5   65.7   250    5.78   4.82
Raw Infused, Big Game-
Lamb, Buffalo, Venison

Merrick, Back Country-       699    192    184    19.6   7.72
 Raw Infused, Pacific
   Catch- Salmon,
 Whitefish, and Trout

  Earthborn Natural,         1030   50.1   290    23.3   5.48
 Holistic- Grain Free,
Coastal Catch- Herring,
Salmon and Whitefish

Natural Balance, Limited     47.7   36.1   108    <2.5   7.24
 Ingredient Diets, High
     Protein- Beef

 SOJO’s Complete Beef        60.2   33.4   29.1   <2.5   6.01

Taste of the Wild, Pacific   1080   322    5850   118    8.38
          Stream

Taste of the Wild, Pacific   1070   324    6640   114    8.52
   Stream (duplicate)

  Primal Freeze Dried        231    24.1   113    <2.5   2.68
  Nuggets Raw Freeze-
   Dried Canine Beef
        Formula

 RAWZ Meal Free Dry          227    58.5   53.8   13.3   5.04
Food Salmon, dehydrated
 chicken and whitefish



                                     11
 Zignature Zssential       239    60.4   156    9.63   7.36
Turkey, Salmon, Lamb
      and Duck

 Stella & Chewy’s Raw      103    146    196    6.22   6.85
    Blend Red Meat

NOW Fresh – Grain Free     266    99.6   151    3.27   7.70
  Adult Small Breed

Wellness CORE RawRev       34.5   83.9   140    <2.5   5.39
 Original + 100% Raw
        Turkey

K9 Natural Freeze Dried    311    53.6   90.2   <2.5   2.37
      Beef Feast

    Castor & Polloux       220    54     178    3.82   4.92
Pristine-Raw Bites Grain
 Free Freeze-Dried Raw
  Meal or Mixer, Grass
    Fed Beef Recipe

    Castor & Polloux       219    52.2   184    4.71   5.01
Pristine-Raw Bites Grain
 Free Freeze-Dried Raw
  Meal or Mixer, Grass
     Fed Beef Recipe
        (duplicate)

Open Farm, Surf & Turf     691    63.8   1250   6.52   3.66
 freeze dried dog food

Vital Essentials limited   274    35.6    17    <2.5   4.39
Ingredient Freeze Dried
 Raw Mini Patties Beef

NutriSource Grain Free     885    80     277    14.5   7.03
 Dry Seafood Select

 Purina Pro Plan Focus     340    67.2   154    3.74   7.14
         Adult

 Purina Pro Plan Focus     352    67.5   149    3.85   7.15
   Adult (duplicate)




                                   12
   Holistic Select Adult        714           313          106            11            4.94
    Health Anchovies,
   Sardine, and Salmon

   Holistic Select Grain        77.9          77            20           <2.5           4.84
        Free Beef

   Kirkland Signature           105          53.8          244           <2.5           5.29
  Nature’s Domain Beef
    and Sweet Potato



        As Table 6 makes clear, Champion’s competitors’ diets also have concentrations of heavy
metals. This is consistent with the academic literature.

        By way of example, Kim et al. (2018) tested 51 dry dog foods for arsenic, cadmium, lead
and mercury. The dog food brands, and number of diets of each brand, tested include: Nestle-
Purina (4), Zignature (4), Natural Balance (3), Wellness (3), IAMS (2), Rachael Ray (2), FirstMate
(2), Wild Calling (2), Nutro (2), Merrick (2), Blue Buffalo (2), Diamond (2), Annamaet (1),
Holistic Select (1), EVO (1), KASIKS (1), Holistic Blend (1), Farmina (1), Dr. Tim’s (1), Orijen
(1), Acana (1), South Star (1), American Natural Premium (1), California Natural (1), Tuscan
Natural (1), Pedigree (1), Royal Canin (1), American Journey (1), Go! (1), Instinct (1), Ol’ Roy
(1), AvoDerm (1), CANIDAE (1), Canine Caviar (1). Kim et al.’s results are reproduced in Table
4, above.

       The Kim et al. results confirms that nearly every dog food available on the market contains
some amount of arsenic, cadmium, lead, and mercury. It also demonstrates that the average amount
of heavy metals in Champion’s dog food fall within the Kim et al. ranges. The White Paper dog
food averages are as follows: 0.890 mg/kg of arsenic, 0.09 mg/kg of cadmium, 0.23 mg/kg of lead,
and 0.02 mg/kg of mercury.

       g. Summary of Peer-Reviewed Literature

       A review of the available peer-reviewed scientific literature clearly shows that arsenic,
cadmium, lead and mercury are naturally present in most pet foods, and Champion’s average heavy
metal concentrations are safe and well within the ranges reported in the literature.

   9. REGULATORY AGENCY DISCUSSION REGARDING HEAVY METALS IN
      PET FOODS:

       a. The National Research Council’s (NRC) Mineral Tolerance of Animals

        The NRC of the National Academies of Sciences (NAS) is a group of independent
scientists with the goal to improve government decision making and public policy in matters
involving science, engineering, technology, and health.




                                               13
        As a result of concerns about the potential chronic health effects posed to dogs and cats
(and livestock) from the presence of heavy metals in their foods, the NRC formed a Committee on
Mineral and Toxic Substances in Diets and Water for Animals (MTSA Committee).

        The MTSA Committee was an independent group of scientists with recognized scientific
expertise in the effects of metals on metabolism and health of animals. Under the sponsorship of
the Center for Veterinary Medicine of the U.S. Food and Drug Administration (FDA-CVM), the
MTSA Committee published the MINERAL TOLERANCES OF ANIMALS, 2nd Edition (2005) which
proposed maximum tolerable levels (MTL) for 37 individual metals, for rare earth minerals, for
sodium chloride, and for nitrates and nitrites in domestic animal feeds based on indeces of animal
health after reviewing pertinent information in the scientific literature. (Note that the terms
element, metal, and mineral are used interchangeably in this report).

       The MTL of a mineral is defined as the dietary level that, when fed for a defined period of
time, will not impair animal health or performance. The MTLs recommended by the Committee
were based on results from a wide variety of studies across multiple domestic animal species,
including dogs and cats. The Committee concluded that the MTLs “are the appropriate
comparators for animal diets and physiology rather than the EPA RfD and WHO PTDI 6 values for
people.”

       The dietary MTLs, in dry weight, are 12,500 µg/kg or 12.5 mg/kg for arsenic, 267 µg/kg
or 0.267 mg/kg for mercury, and 10,000 µg/kg or 10 mg/kg for both lead and cadmium. (NRC,
2005).

       b. FDA’s Target Animal Safety Review Memorandum

         Due to concerns about the measured concentrations noted by Atkins (2011), FDA’s CVM
critically reviewed the conclusions of the Atkin’s Part II paper and determined that the measured
concentrations did not present an adverse health risk to pets and, in fact, the concentrations present
were only a fraction of acceptable dietary intakes based upon the conclusions of the MTSA
Committee in the MINERAL TOLERANCES OF ANIMALS, 2nd Edition (2005).                                See
http://www.fda.gov/downloads/AboutFDA/CentersOffices/OfficeofFoods/CVM/CVMFOIAElec
tronicReadingRoom/UCM274327.pdf.

       The FDA Target Animal Safety Review authors faulted the Atkin’s paper for “the selection
of the EPA RfD and WHO PTDI values6 for comparison and judging whether the calculated
exposures are excessive and problematic for dogs or cats.” Atkins et al. justified the use of those



6
  EPA RfD is an acceptable oral dose of a toxic substance to protect human health. The EPA uses
RfDs as risk assessment health-based benchmarks and tries to set other regulations so that people
are not exposed to chemicals in amounts that exceed RfDs. According to the EPA, “an aggregate
daily exposure to a chemical at or below the RfD (expressed as 100 percent or less of the RfD) is
generally considered acceptable by EPA.” The World Health Organization’s PTDI or tolerable
daily intake refers to the daily amount of a chemical that has been assessed safe for humans on a
long-term exposure basis, usually for a lifetime.


                                                 14
two human health benchmarks because the FDA had not developed tolerable limits for trace metal
contaminants in pet food. The FDA Target Animal Safety Review authors responded:

       It is true that FDA has not promulgated guidance, action levels, or tolerances for
       maximum content in feeds for the 15 elements measured and discussed in the
       manuscripts. The specific 15 elements measured in the Atkins et al. studies, as well
       as other elements in the periodic table, may be naturally occurring constituents of
       feeds and feed ingredients. The Federal Food, Drug, and Cosmetic Act (the Act)
       requires that the amount of a poisonous or deleterious substance that is itself not
       directly added to food, but rather is a constitutive component of food, needs to be
       present in an amount that ordinarily renders the product injurious to health before
       the food can be considered adulterated and actionable under the prohibitions of the
       Act. To meet this adulteration standard for elements present in animal feeds,
       including pet foods, the FDA considers the information and recommendations of
       the National Research Council of the National Academies (NRC) Committee on
       Minerals and Toxic Substances in Diets and Water for Animals (MTSA
       Committee) as published in Mineral Tolerance of Animals Second Revised Edition,
       2005.

By way of the Target Animal Safety Review, the FDA approved of and adopted the NRC’s MTLs.

        The MTLs established by the NRC and FDA are the best and most widely used scientific
guidance available to veterinary toxicology and nutrition experts for determining what are safe
levels of heavy metals in dog food. I frequently rely on the MTLs in my practice as a veterinary
toxicologist.

       c. EU Guidance (2002/32/EC)

        In 2002, the European Union (EU) proposed safe upper limits of arsenic, cadmium,
mercury, and lead for pet foods. This promulgation was created prior to the publication of the
MINERAL TOLERANCES OF ANIMALS, 2nd Edition (2005). The EU limits, measured in mg/kg
relative to a feed with a moisture content of 12%, are as follows:

   •   Arsenic (total): 10 mg/kg
          o Recorded as the limit for “complementary feed for pet animals containing fish,”
              “complete feed for fish and fur animals,” and “complete feed for pet animals
              containing fish.”

   •   Inorganic Arsenic: 2 mg/kg (as set out in footnote 2)

   •   Cadmium: 2 mg/kg
          o Recorded as the limit for “complementary feed for pet animals” and “complete feed
             for pet animals.”

   •   Lead: 10 mg/kg and 5 mg/kg
          o Recorded as the limit for “complementary feed” and “complete feed,” respectively.



                                               15
    •   Mercury: 0.3 mg/kg
           o Recorded as the limit for “compound feed for dogs, cats, ornamental fish and fur
              animals.”

       Champion’s White Paper reflects that the average levels of arsenic, cadmium, lead and
mercury in ORIJEN and ACANA dog foods were 0.89 mg/kg, 0.09 mg/kg, 0.23 mg/kg, and 0.02
mg/kg, respectively. These levels are all well below the limits suggested by the EU.

        The arsenic in ORIJEN and ACANA pet foods is almost certainly derived from the
included seafood that contains a much less toxic organic arsenic form (the EU guidelines for pet
food allow up to 10 ppb arsenic in pet foods containing fish because most of the measured arsenic
is in an organic form). The following is taken from the FDA website (https://www.fda.gov/
RegulatoryInformation/Guidances/ucm360020.htm):

        The action level for inorganic arsenic in single-strength (ready to drink) apple juice that
        FDA considers achievable with the use of good manufacturing practices is 10
        micrograms/kilogram (µg/kg) or 10 ppb. FDA considers the action level for inorganic
        arsenic in apple juice to be protective of public health.

         The same holds true for the proposed guidelines for arsenic in rice cereals for infants
(https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm493740.htm):

        Through a draft guidance to industry, the FDA is proposing a limit or “action level” of
        100 parts per billion (ppb) for inorganic arsenic in infant rice cereal.

         Finally, while not specifically stated by the EPA with regard to the Maximum Contaminant
Level (MCL) of arsenic in water of 10 ppb, inorganic forms of arsenic are the primary forms of
arsenic found in water (https://www.epa.gov/ground-water-and-drinking-water/national-primary-
drinking-water-regulations#Inorganic). Thus, this guideline for inorganic arsenic is inapplicable to
fish-containing pet foods.

        It is also important to note that there are established animal dietary guidelines for arsenic
(and other metals) that were specifically tailored to animals and pet foods (dietary MTLs
established by the MTSA Committee of the NRC and EU guidelines for pet food). As noted in
Section 9A above, the FDA specifically faulted one publication for using human health-based
benchmarks rather than those established by the MTSA to assess the significance of low
concentrations of metals in pet foods. Thus, when specific guidelines are available for pets, human
health-based benchmarks should not be used.

   10. COMPARISON OF EUROFINS AND MAXXAM LAB’S HEAVY METAL TEST
       RESULTS TO MTLs:

        As a practice, Champion, through third-party laboratories, arranged for the testing of its
diets for, among other things, the levels of arsenic, cadmium, mercury, and lead. I will focus my
analysis on the diets Plaintiff claims to have purchased (ORIJEN Six Fish and ORIJEN Regional
Red) and the approximate time period when Plaintiffs claim to have purchased their diets.




                                                 16
        In September of 2010, Champion had the ORIJEN Regional Red dog food diet tested by
an independent third-party laboratory for arsenic, cadmium, lead, and mercury, among other
things, measured on a wet weight basis. 7 This is summarized in Table 7 as follows:

Table 7: Comparison of 2010 sample of ORIJEN Regional Red dog food to MTLs.

                   Level (wet weight)      Level (dry weight) in
                       in ORIJEN            ORIJEN Regional
                    Regional Red Dog          Red Dog Food       NRC/FDA
                     Food Sample on             Sample on          MTLs
    Heavy Metal    September 21, 2010      September 21, 2010 (dry weight)          Percentage
                                                                                     of MTL
                         (mg/kg)                 (mg/kg)              (mg/kg)

      Arsenic               1.1                     1.21                12.5          9.68%

     Cadmium               0.07                     0.77                10            0.77%

       Lead                0.09                     0.099               10            0.99%

      Mercury             0.037                     0.041              0.267          15.3%

Moisture Content = 10.1 g/100g, or 10.1%

       In June of 2011, Champion had the ORIJEN Regional Red dog food diet tested by an
independent third-party laboratory for arsenic, cadmium, and lead, among other things, measured
on a wet weight basis. This is summarized in Table 8 as follows:




7
  The MTLs established by the NRC/FDA are measured based on the dry weight of the dog food
(i.e. when all the moisture is removed). When Champion’s independent laboratories test its dog
food, they measure the moisture but report metal concentrations based on the food’s wet weight.
In order for a precise comparison to the MTLs, I converted the wet food concentrations to dry food
concentrations using the following equation: dry weight = wet weight x 100/(100-moisture
percentage). Given the relatively low moisture content of the dry kibble food (approximately 8%),
it is not material whether it is measured on a wet or dry basis.


                                               17
Table 8: Comparison of 2011 sample of ORIJEN Regional Red dog food to MTLs.

                   Level (wet weight)     Level (dry weight) in
                      in ORIJEN            ORIJEN Regional
                   Regional Red Dog          Red Dog Food       NRC/FDA
                    Food Sample on        Sample on June 14,       MTLs
 Heavy Metal         June 14, 2011                2011          (dry weight)      Percentage
                                                                                   of MTL
                         (mg/kg)                (mg/kg)             (mg/kg)

    Arsenic                 1.5                    1.60               12.5          12.8%

   Cadmium                 0.11                    0.12                10            1.2%

     Lead                  0.11                    0.12                10            1.2%

Moisture Content = 6.5 g/100g, or 6.5%

       In August of 2012, Champion had the ORIJEN Regional Red dog food diet tested by an
independent third-party laboratory for arsenic, cadmium, lead and mercury, among other things,
measured on a wet weight basis. This is summarized in Table 9 as follows:

Table 9: Comparison of 2012 sample of ORIJEN Regional Red dog food to MTLs.

                   Level (wet weight) Level (dry weight) in
                  in ORIJEN Six Fish   ORIJEN Six Fish
                    Dog Food Sample Dog Food Sample on NRC/FDA
                   on August 22, 2012   August 22, 2012        MTLs
 Heavy Metal                                                (dry weight)          Percentage
                        (mg/kg)              (mg/kg)                               of MTL
                                                              (mg/kg)

    Arsenic                1.41                    1.50               12.5           12%

   Cadmium                 0.076                   0.081               10           0.81%

     Lead                  0.27                    0.29                10            2.9%

   Mercury                 0.028                   0.030             0.267          1.12%

Moisture Content = 5.74%

        In May of 2009, Champion had its ORIJEN Six Fish dog food diet tested by an independent
third party laboratory for arsenic, cadmium, lead and mercury, among other things, reported on a
wet weight basis. The pertinent test results are summarized in Table 10 as follows:




                                              18
Table 10: Comparison of 2009 sample of ORIJEN Six Fish dog food to MTLs.

                   Level (wet weight) in    Level (dry weight)
                    ORIJEN Six Fish          in ORIJEN Six
                   Dog Food Sample on        Fish Dog Food         NRC/FDA
                      May 15, 2009              Sample on             MTLs
 Heavy Metal                                  May 15, 2009         (dry weight)    Percentage
                          (mg/kg)                                                   of MTL
                                                    (mg/kg)           (mg/kg)

    Arsenic                 2.3                      2.48              12.5           19.8%

   Cadmium                  0.11                     0.12               10            1.2%

     Lead                  < 0.15              Not applicable           10             Not
                                                                                    applicable

    Mercury                0.050                     0.054             0.267          20.2%

Moisture Content = not provided in report, but assumed to approximate 8%.

        In July of 2012, Champion had its ORIJEN Six Fish dog food diet tested by an independent
third party laboratory for arsenic, cadmium, lead and mercury, among other things, reported on a
wet weight basis. The pertinent test results are summarized in Table 11 as follows:

Table 11: Comparison of 2012 sample of ORIJEN Six Fish dog food to MTLs.

                   Level (wet weight) in    Level (dry weight)
                    ORIJEN Six Fish          in ORIJEN Six
                   Dog Food Sample on        Fish Dog Food         NRC/FDA
                       July 2, 2012         Sample on July 2,         MTLs
 Heavy Metal                                       2012            (dry weight)    Percentage
                          (mg/kg)                                                   of MTL
                                                    (mg/kg)           (mg/kg)

    Arsenic                 4.3                      4.65              12.5           37.2%

   Cadmium                  0.17                     0.18               10            1.8%

     Lead                   0.07                     0.08               10            0.8%

    Mercury                0.074                     0.08              0.267          30.0%

Moisture Content = 7.56%

       In December of 2016, Champion had its ORIJEN Six Fish dog food diet tested by an
independent third party laboratory for arsenic, cadmium, lead and mercury, among other things,
reported on a wet weight basis. The pertinent test results are summarized in Table 12 as follows:


                                               19
Table 12: Comparison of 2016 sample of ORIJEN Six Fish dog food to MTLs.

                   Level (wet weight) in    Level (dry weight)
                    ORIJEN Six Fish          in ORIJEN Six
                   Dog Food Sample on        Fish Dog Food         NRC/FDA
                    December 30, 2016           Sample on             MTLs
 Heavy Metal                                December 30, 2016      (dry weight)    Percentage
                          (mg/kg)                                                   of MTL
                                                    (mg/kg)          (mg/kg)

    Arsenic                 3.32                     3.547             12.5          28.38%

   Cadmium                 0.229                     0.245              10            2.45%

     Lead                  0.057                     0.061              10            0.61%

    Mercury                0.043                     0.046             0.267         17.23%

Moisture Content = 6.4%

       In April of 2017, Champion had the ORIJEN Six Fish dog food diet tested by an
independent third-party laboratory for arsenic, cadmium, lead and mercury, among other things,
measured on a wet weight basis. This is summarized in Table 13 as follows:

Table 13: Comparison of 2017 sample of ORIJEN Six Fish dog food to MTLs.

                   Level (wet weight) Level (dry weight) in
                  in ORIJEN Six Fish   ORIJEN Six Fish
                   Dog Food Sample Dog Food Sample on NRC/FDA
                    on April 27, 2017    April 27, 2017        MTLs
 Heavy Metal                                                (dry weight)           Percentage
                        (mg/kg)              (mg/kg)                                of MTL
                                                              (mg/kg)

    Arsenic                3.36                     3.644              12.5          29.15%

   Cadmium                0.216                     0.234               10           2.34%

     Lead                 0.046                     0.050               10            0.5%

    Mercury               0.040                     0.043             0.267          16.10%

Moisture Content = 7.8%

       In January of 2018, Champion had the ORIJEN Six Fish dog food diet tested by an
independent third party laboratory for arsenic, cadmium, lead, and mercury, among other things,
measured on a wet weight basis. The pertinent test results are summarized in Table 14 as follows:



                                               20
Table 14: Comparison of 2018 sample of ORIJEN Six Fish dog food to MTLs.

                  Level (wet weight) in Level (dry weight) in
                   ORIJEN Six Fish       ORIJEN Six Fish
                  Dog Food Sample on Dog Food Sample on NRC/FDA
                   January 26, 2018      January 26, 2018        MTLs
 Heavy Metal                                                  (dry weight)          Percentage
                         (mg/kg)               (mg/kg)                               of MTL
                                                                (mg/kg)

   Arsenic                 3.00                     3.254               12.5          26.03%

  Cadmium                 0.189                     0.201               10            2.01%

     Lead                 0.097                     0.105               10            1.05%

   Mercury                0.059                     0.064              0.267          23.97%

Moisture Content = 7.8%

        In sum, Champion’s third-party testing of its diets in the time frame in which Plaintiff
purchased the diets shows that the levels of heavy metals in the food falls well-within the bounds
of the MTLs set by the NRC and FDA.

  11. COMPARISON OF ISUVDL HEAVY METAL TEST RESULTS TO MTLs AND
      EU STANDARD:

        Plaintiff’s counsel submitted samples of Champion’s dog food for testing at Iowa State
University Veterinary Diagnostic Laboratory (ISUVDL) for testing. The results of the ISUVDL
testing are reported in Table 3 of Plaintiff’s expert Gary Pusillo’s April 5, 2019 Evaluation of
Champion Petfoods USA Inc. and Champion Petfoods LP for Safety. As seen in Table 15 below,
even the highest values reported by ISUVDL are well-within the MTLs and EU maximum limits,
and are thus, safe values.




                                               21
Table 15: Comparison of ISUVDL’s Metal Results to MTLs.

                            Level     NRC/FDA         Percentage EU Levels in Percentage
                           Reported    MTLs           of MTL 8    Directive     of EU
      Diet and Heavy        (ppb)       (ppb)                    2002/32/EC     Levels
       Metal Tested                                                 (ppb)

          Arsenic,          2,100        12,500        16.8%           10,000          21%

    Acana Regionals Wild
     Atlantic, Sample #7

         Cadmium,            250         10,000         2.5%            2,000         12.5%

       Acana Singles
     Mackerel & Greens,
        Sample #29

           Lead,             640         10,000         6.4%            5,000         12.8%

    Orijen Regional Red,
    Freeze-Dried, Sample
            #35

         Mercury,           <100          267          <37.5%            300         <33.33%

    Same value reported
     for all 38 samples.



        Moreover, ISUVDL tested two samples each of the ORIJEN Six Fish dog food diet and
ORIJEN Regional Red dog food diet. These test results are reflected in Table 3 of Gary Pusillo’s
Expert Report on Safety. Sample 15, ORIJEN Regional Red, reported 450 ppb of arsenic, < 100
ppb of cadmium, < 100 ppb of mercury, and 340 ppb of lead. Sample 34, ORIJEN Regional Red,
reported 650 ppb of arsenic, < 100 ppb of cadmium, < 100 ppb of mercury, and 380 ppb of lead.
Sample 17, ORIJEN Six Fish, reported 1900 ppb of arsenic, 180 ppb of cadmium, < 100 ppb of
mercury, and 180 ppb of lead. Sample 36, ORIJEN Six Fish, reported 1900 ppb of arsenic, 120
ppb of cadmium, < 100 ppb of mercury, and 200 ppb of lead. Each of these values reported by
ISUVDL are well under the highest reported values in the above Table 15, and are therefore, well-
within the MTLs and EU maximum limits.




8
 ISUVDL results were reported on an as received basis, not a dry weight basis, and therefore
moisture contents were not available. Percentage of MTL column reflects an approximate.


                                                22
  12. COMPARISON OF EUROFINS LAB’S HEAVY METAL TEST RESULTS TO EU
      REGULATION:

       There is a significant difference in toxicity between inorganic arsenic and organic arsenic.
Organic forms of arsenic predominate in ingredients derived from fish and shellfish (Thomas and
Bradham, 2016). The predominant organic arsenic form, arsenobetaine, is much less toxic than
inorganic forms of arsenic (Thomas and Bradham, 2016; Sakurai et al., 2004). Testing of
Champion pet foods for total, inorganic and organic arsenic shows that 75% to > 99% of the arsenic
present was in an organic, much less toxic, form.

        EU Guidance 2002/32/EC established limits, measured in mg/kg, for total arsenic and
inorganic arsenic in pet food. These values are 10 mg/kg for total arsenic and 2 mg/kg for inorganic
arsenic. The reported levels of arsenic and inorganic arsenic in Champion’s dog food fall safely
below the limits set forth in the EU guidance, as seen in the below Table 16.

Table 16: Organic Arsenic and Inorganic Arsenic Levels Measured in Champion’s Dog Food by
Eurofins Lab.

                 Diet Tested                Organic Arsenic          Inorganic Arsenic
                                             ppm (mg/kg)               ppm (mg/kg)

        Orijen Six Fish                          2.82 ppm                 0.016 ppm

        Orijen Regional Red                     0.612 ppm                 0.017 ppm

        Orijen Original                         0.876 ppm                 0.018 ppm

        Orijen Puppy Large                       1.06 ppm                 0.022 ppm

        Orijen Senior                           0.889 ppm                 0.025 ppm

        Acana Singles Lamb & Apple              0.235 ppm                 0.024 ppm

        Acana Singles Duck & Pear               0.250 ppm                 0.082 ppm

        Acana Regionals Grasslands              0.152 ppm                 0.033 ppm

        Acana Regionals Appalachian             0.335 ppm                 0.018 ppm
        Ranch
        Acana Freshwater Fish                   0.779 ppm                 0.010 ppm



        It is evident based upon the arsenic test results that organic arsenic (less toxic) is the
predominant form of arsenic in the tested food (ranging from 75% for Acana Singles Duck and
Pear to > 99% for Orijen Six Fish). The other interesting point is the relatively consistent results
for inorganic arsenic suggesting that the detected concentrations are “normal” background levels.



                                                23
    13. COMPARISON OF HEAVY METAL TEST RESULTS IN PARAGRAPH SEVEN
        OF THE THIRD AMENDED COMPLAINT TO MTLS and EU Standards:

       Next, I compared Plaintiff’s heavy metals test results reflected in paragraph seven of the
Third Amended Complaint to agency guidance. These results also appeared in Plaintiff’s
Analytical Results Report from an undisclosed laboratory. The pertinent test results are
summarized in Table 17 as follows:

Table 17: Comparison of Heavy Metal Test Results as alleged in Paragraph 7 of the Third
Amended Complaint to MTLs:

                Level         NRC/FDA            Percentage       EU Levels in Percentage
            Alleged in ¶        MTLs              of MTL           Directive   of EU Levels
    Diet     7 of TAC 9        (mg/kg)                            2002/32/EC
              (mg/kg)                                               (mg/kg)

           Arsenic:               12.5                25.36%           10            31.70%
           3.1698
ORIJEN
Six Fish Cadmium:                  10                 2.01%             2            10.03%
  Dog    0.2005
 Food
         Lead:                     10                 0.39%            10             0.39%
         0.0387

           Mercury:              0.267                20.56%            .3            18.3%
           0.0549

           Arsenic:               12.5                6.8%             10             8.49%
           0.8494
ORIJEN
Regional Cadmium:                  10                 1.23%             2             6.16%
Red Dog 0.1231
 Food
         Lead:                     10                 1.68%            10             1.68%
         0.1677

           Mercury:              0.267                8.01%             .3            7.13%
           0.0214


       In sum, Plaintiff’s third-party testing of the Champion diets purchased by Plaintiff fall well
below the bounds of the MTLs set by the NRC and FDA.



9
 Plaintiff alleges heavy metal levels in µg/kg. To convert micrograms (µg) to milligrams (mg),
one must divide the value by a thousand, or move the decimal point three places to the left.


                                                 24
  14. BISPHENOL-A (BPA):

        Bisphenol-A (BPA) is a chemical (a monomer) produced in large quantities for use
primarily in the production of polycarbonate plastics and epoxy resins. Polycarbonate plastics
have many applications, including use in some food and drink packaging (e.g., water and infant
bottles, compact discs, impact-resistant safety equipment, and medical devices). Epoxy resins are
used as lacquers to coat metal products such as food cans, bottle tops, and water supply pipes.

         The primary source of exposure to BPA for most people is through the diet.
(https://www.niehs.nih.gov/health/topics/agents/sya-bpa/index.cfm). Bisphenol A can leach into
food from the protective internal epoxy resin coatings of canned foods and from consumer
products such as polycarbonate tableware, food storage containers, water bottles, and baby bottles.
However, BPA is also present in our air, dust, and water. For example, Rudel et. al (2001) tested
residential and office dust samples, as well as air samples, through gas chromatography/mass
spectrometry. The study reported an average concentration of 0.38 µg/g of BPA in dust samples,
and BPA levels ranging from 0.002-0.208 ug/m3 in air samples. Given BPA’s ubiquitous presence
in our environment, humans and animals are exposed to BPA daily through a variety of pathways.

  15. SCIENTIFIC LITERATURE AND STUDIES ON BPA:

      Because of the ubiquitous presence of BPA in our environment, it is nearly certain that
BPA is present in most food products. Several studies in peer-reviewed scientific literature have
examined the concentrations of BPA in human and pet foods. The potential health effects of BPA
exposure have been studied in a variety of laboratory animal species.

       a. BPA in Human Foods

      BPA is commonly found in human foods. Noonan et al., (2011) measured BPA in 78
canned and two frozen food samples representing 16 different food types that are frequently
consumed. BPA was detected in 71 of the 78 canned foods but not detected in the frozen food
samples. Concentrations in the canned foods ranged from 2.6 to 730 µg/kg (2.6 to 730 ppb).

       BPA is even found in breast milk and the dairy supply chain. Mercogliano and Santonicola
(2018) showed that human breast milk and commercial milk samples contain BPA at
concentrations up to 87.7 µg/L (87.7 ppb) and 521 µg/L (521 ppb), respectively.

       b. BPA in Pet Foods and Pet Products

        Other studies have measured BPA concentrations in canned pet foods. Kang and Kondo
(2002) found BPA concentrations in pet foods that ranged from 13 to 136 µg/kg in cat food (N =
15) and 11 to 206 µg/kg in dog food (N=11). Koestrel et al. (2017) measured BPA concentrations
in serum samples in dogs (N = 14) fed one of two canned dog foods. The mean concentrations
measured in the pet foods were 11.8 +/- 4.3 µg/kg for diet A and 18 +/- 3.6 µg/kg for diet B.
Measurable differences in BPA serum concentrations were noted between the baseline diet (dry
dog food in bags) and an experimental diet (A or B) fed for two weeks (0.7 +/- 0.15 µg/kg vs. 2.2
+/- 0.15 µg/kg). While the authors noted changes in plasma bicarbonate concentrations and fecal
bacterial species from baseline values, no adverse health effects were observed.


                                                25
        Wooten and Smith (2013) determined the potential exposure of dogs to BPA (and
phthalates) via canine toys and training devices using an in vitro system. Study results confirmed
that toys and training devices are potential sources of exposure to both BPA and phthalates. No
conclusions related to the risk of adverse health effects to dogs were provided.

        c. Studies on the Effects of BPA on Animals

         While most BPA toxicity studies use rodents (i.e., rats or mice) to derive NOAELs,
according to the FDA’s 2008 Draft Assessment of Bisphenol A for Use in Food Contact
Applications, Wazeter and Goldenthal (1976) conducted a sub-chronic study on BPA using Beagle
dogs to assess oral toxicity of the chemical. This study was not published in the peer-reviewed
literature and complete details are not available. However, according to the FDA, it was a 90-day
dietary study at dose levels of 0, 1000, 3000 or 9000 ppm in the diet (0, 25, 75 or 225 mg/kg per
day). The only potentially adverse effect noted was an increase in relative liver weight at the
highest dose level (an increased liver weight is not always considered a adverse effect), according
to the FDA. Tissues from dogs receiving 9000 ppm (225 mg/kg per day) of BPA in the diet were
examined histopathologically and no treatment-related effects were noted and the NOAEL in this
study was determined to be 74 mg/kg/ bw per day, or 74,000 µg/kg/ bw per day.

     16. BPA EXPOSURE ASSESSMENT

        Based upon the limited toxicity information specific to dogs, exposure to BPA from
Champion’s dog food formulations is minimal and would not have an adverse health effect. For
the sake of argument, even a much lower NOAEL of 5 mg/kg/day derived from well-designed
rodent studies (https://www.fda.gov/downloads /newsevents/publichealthfocus/ucm424266.pdf)
would not be expected to cause an adverse effect. For example, taking the highest BPA
concentration reported by Plaintiffs in the Third Amended Complaint of 102.70 µg/kg in ACANA
Duck & Pear dog food, and using 5 kg and 45 kg dogs with recommended daily servings of 95
g/day and 540 g/day, the BPA dosages for the dogs equate to 1.95 and 1.23 µg/kg/day,
respectively. 10 These values are only 0.039% and 0.025% of the NOAEL. Using an uncertainty
factor of 10 for extrapolating from one species (rodent/mice) to dogs still provides a large margin
of safety (0.39% and 0.25% of the NOAEL).

        a. Champion’s BPA Levels Are Comparable to Those in Competitor Dog Foods.

        During the period of May 2018 to July 2019, Champion submitted samples of its dog food
diets and samples of competitor dog food diets for BPA testing to Covance laboratory, later
acquired by Eurofins laboratory. The test results, methodology, and validation for this testing
appear in the Expert Report of Katerina Mastovska. Like heavy metals, the levels of BPA reported
in Champion’s dog food are similar to those reported in competitor dog foods available in the
market. As shown in Tables 18 and 19, consumers do not have alternatives in the dog food market
for a dog food that is guaranteed to be free of the risk of BPA being present at some level, let alone
pose a health risk from the presence of BPA.


10
  Daily Dog BPA Dosage = BPA level in dog food × Amount of dog food consumed in a day ÷
dog’s body weight.


                                                 26
Table 18: BPA Levels Measured in Champion’s Dog Food by Eurofins Lab.

                      Champion Diet Tested               BPA Level (ng/g)

           Orijen Puppy dog food                               <5.00

           Orijen Six Fish dog food                            <5.00

           Orijen Regional Red (12 OZ) dog food                <5.00

           Orijen Tundra Biologically Appropriate dog          <5.00
           food

           Orijen Regional Red dog food                        <5.00

           Orijen Puppy (12 OZ) dog food                       <5.00

           Orijen Six Fish (12 OZ) dog food                    <5.00

           Orijen Regional Red (12 OZ) dog food                <5.00

           Orijen Tundra Freeze-Dried dog food                 <5.00

           Orijen Adult Freeze-Dried dog food                  <5.00

           Orijen Original dog food                            < 5.00

           Orijen Puppy Large dog food                         < 5.00

           Acana Regionals Meadowland dog food                  5.90

           Acana Regionals Appalachian Ranch dog food          <5.00

           Acana Heritage Free-Run Poultry dog food             5.30

           Acana Heritage Freshwater Fish dog food              19.6

           Acana Singles Lamb and Apple dog food               <5.00

           Acana Singles Duck and Pear dog food                <5.00

           Acana Singles Mackerel & Greens dog food            <5.00

           Acana Heritage Meats dog food                       <5.00

           Acana Pork and Squash Singles dog food              <5.00

           Acana Wild Mackerel Singles dog food                <5.00



                                              27
             Acana Regionals Grasslands dog food                         5.43

             Acana Regional Wild Atlantic dog food                      < 5.00



Table 19: BPA Levels Measured in Competitor Dog Foods by Eurofins Lab.

                        Competitor Diet Tested                    BPA Level (ng/g)

            GO! Fit and Free, Grain Free, Chicken,                       <5.00
            Turkey, Trout dog food

            Instinct, Original Grain Free, Beef dog food                 9.12

            Now Fresh, Grain-Free, Fish Adult dry dog                    <5.00
            food

            Duplicate: Instinct, Original Grain Free, Beef               9.46
            dog food

            Farmina, N&D Fish and Orange dog food                        <5.00

            Open Farm, Surf & Turf freeze dried dog food                 <5.00

            Merrick, Back Country- Raw Infused, Pacific                  8.01
            Catch- Salmon, Whitefish, and Trout dog food

            Fromm Adult, Chicken and Brown Rice dog                      <5.00
            food

            Taste of the Wild, Pacific Stream dog food                   10.70

            Ziwi USA, New Zealand Tripe and Lamb                         <5.00
            freeze dried dry dog food


        In sum, the BPA levels measured in Champion’s dog food samples are comparable to those
of its competitors. Moreover, of the 24 Champion dog food samples tested, 20 samples (83%)
tested below the Level of Quantification (LOQ) of 5.0 ppb. In comparison, only 6 of the 10 (60%)
tested competitor food samples were < 5.00 ppb.

   17. BARBITURATES:

        Barbiturates are central nervous system depressants that are used in veterinary medicine to
(1) induce anesthesia (2) control seizures and (3) euthanize animals. There are a number of
barbiturates that are classified based upon either their duration of pharmacologic action or by their
chemical structure. The duration of pharmacologic action is long, intermediate, short or ultrashort.


                                                 28
Table 20, taken from Posner and Burns, 2009, provides information on different barbiturate drugs,
not all of which are currently available (e.g., thiamylal).

Table 20: Type of barbiturate, duration of action and common uses.

         Drug                Chemical Class             Duration of             Common Use
                                                      Pharmacologic
                                                           Action
 Phenobarbital            Oxybarbiturate           ~ 12 hours               Anticonvulsant
 Pentobarbital            Oxybarbiturate           1 to 2 hours             Anesthesia/Euthanasia
 Thiopental               Thiobarbiturate          ~ 20 minutes             Anesthesia
 Thiamylal                Thiobarbiturate          ~ 20 minutes             Anesthesia
 Methohexital             Oxybarbiturate           ~ 10 to 15 minutes       Anesthesia

       Barbiturates’ primary pharmacologic action results from inhibition of γ-aminobutyric acid,
an inhibitory neurotransmitter, within the central nervous system. (Posner and Burns, 2009)
Barbiturates are not very water soluble, so most available formulations are often combined with
sodium to form water soluble salts that can be given intravenously. (Id.) Barbiturates are
extensively metabolized by the liver. (Id.)

   18. PENTOBARBITAL:

       Pentobarbital (sodium salt) has been used in veterinary medicine since the 1930s (Plumb,
2018a). For many years, it was used as an anesthetic drug, but currently it is primarily used for
euthanasia of dying, diseased, or otherwise condemned farm animals, such as horses or cows.
Pentobarbital, like most barbiturates, is generally given as single doses to induce anesthesia or
euthanize an animal. (Id.)

        Euthanized animals are sometimes disposed of through a process called “rendering.”
Rendering converts animal tissue into components used to make other materials, among other
things, soap, paints, varnishes, cosmetics, leather, lubricants, fats, and grease.
(http://www.nationalrenderers.org/about/process/). When healthy slaughtered animals, such as
cows, are rendered, the process can, among other things, convert the cow’s fatty tissue into purified
fats, such as lard or tallow. (http://assets.nationalrenderers.org/continuous_renderering_
system.pdf). Champion incorporates beef tallow as an ingredient in its beef-based dog food
formulas (the “Red Diets”). Champion’s ingredient specification form for fats and oils with
JBS/MOPAC states that fully rendered beef fat ingredients must be “EU certified. Product shall
not contain animals dead or condemned upon reaching the slaughter facility.” (Champion-JBS
Specs Form dated Feb. 24, 2017).

        Pentobarbital is well absorbed from the gastrointestinal tract (Plumb, 2018a). In dogs, the
elimination phase half-life is 6 to 10.4 hours (i.e., ½ of a dose is eliminated from the body within
that range of time). Barbiturates are almost completely biotransformed in the liver and
subsequently eliminated via the kidneys. (Id.) As mentioned, the activities of liver enzymes
responsible for drug (and other chemical) metabolism can increase following exposure to
barbiturates. (Id.)


                                                 29
         Intoxication in dogs fed uncooked meat from a horse euthanized with pentobarbital was
reported in 1977 (Polley and Weaver, 1977). Wildlife scavengers have been intoxicated following
improper disposal of carcasses from euthanized animals (O’Rourke, 2002; U.S. Fish and Wildlife
Service at https://www.fws.gov/mountain-prairie/poison.pdf; Viner et al., 2016). Exotic animals
have occasionally been intoxicated following the purchase of meat from euthanized animals
(https://www.rgj.com/story/news/2015/03/12/animal-ark-toxicology-results-shows-barbiturates-
in-meat/70194788/).

         Based upon earlier concerns about pentobarbital in pet foods, the U.S. Food and Drug
Administration Center for Veterinary Medicine (FDA-CVM) did testing of pet food collected in
1998 and 2000 (https://www.fda.gov/about-fda/cvm-foia-electronic-reading-room/food-and-drug-
administrationcenter-veterinary-medicine-report-risk-pentobarbital-dog-food).       The    highest
concentration of pentobarbital found in tested pet foods at the time was 32 ppb. In February 2017,
the FDA-CVM became aware of pentobarbital-contaminated pet food that affected 5 dogs in a
single household (https://www.fda.gov/animal-veterinary/cvm-updates/fda-cautions-pet-owners-
and-caretakers-not-feed-certain-evangers-or-against-grain-canned-pet-foods).       This led to a
voluntary recall of several lots of Evanger’s Dog and Cat Food. In early March 2018, the FDA-
CVM alerted pet owners about potential pentobarbital contamination of certain canned foods
manufactured by the J.M. Smucker Company (https://www.fda.gov/animal-veterinary/news-
events/fda-alerts-pet-owners-about-potential-pentobarbital-contamination-canned-dog-food-
manufactured-jm). According to a Q&A posted by the FDA on February 16, 2018, “any detection
of pentobarbital in pet food is a violation of the Federal Food, Drug, and Cosmetic Act.”
(https://www.fda.gov/animal-veterinary/news-events/fda-alerts-pet-owners-about-potential-
pentobarbital-contamination-canned-dog-food-manufactured-jm).

   19. SUMMARY OF RELEVANT FACTS REGARDING PENTOBARBITAL:

       JBS/MOPAC was a supplier of beef meal and beef tallow to Champion between
approximately August 2016 and May 2018. On or around May 7, 2018, during an in-person
meeting with JBS, Champion learned that two JBS/MOPAC shipments of beef tallow delivered to
Champion on or around March 26, 2018 and March 28, 2018, contained trace amounts of
pentobarbital.

        As stated in a letter dated May 7, 2018 from the Pennsylvania Department of Agriculture
(the “PDA letter”), the PDA inspected JBS/MOPAC in Souderton, Pennsylvania. (PDA Letter at
1.) During the inspection, it collected several samples of beef tallow, including samples that had
been retained from lots that had been delivered to Champion’s DogStar Kitchen, and submitted
five samples to the California Animal Health and Food Safety Laboratory (CAHFS) at the
University of California Davis for testing. (Id.) CAHFS analyzed the samples on April 27, 2018.
All samples tested positive for pentobarbital. (Id. at 5.) Of the five samples, two were from lots
that were shipped to Champion’s DogStar Kitchen on or around March 26, 2018 and March 28,
2018. (Id. at 1.) The CAHFS test results were enclosed with the letter (id. at 6), and the pertinent
results relating to Champion are re-produced below, in Table 21.




                                                30
Table 21: CAHFS Pentobarbital Test Results of Beef Tallow Shipped by JBS/MOPAC to
Champion.

                   Sample Number                     Level Detected in ppb

                      F1800054-4                               56
                      F1800054-5                               16

         On May 18, 2018, Champion submitted eleven composite samples of its dry kibble made
with the affected tallow lots to Texas A&M Veterinary Medical Diagnostic Laboratory (TVMDL)
for testing. (See Texas A&M Report, CPF2118823-24.) All eleven composite samples tested by
TVMDL were reported as negative. (Id.) The specified analytical method Limit of Detection
(LOD) was 2 ppb. (Id.) In other words, no pentobarbital was detected in the eleven composite
samples at or above a level of 2 ppb. The TVMDL test results are re-produced below, in Table 22.

Table 22: TVMDL Pentobarbital Test Results of Champion’s Finished Kibble Samples Made with
Affected Beef Tallow Ingredients.

       Sample Number            Level Detected in ppb with Limit of Detection of 2 ppb

           1HMD-2                                     Not Detected
           2HMD-1                                     Not Detected
           2HMD-2                                     Not Detected
           1RRD-1                                     Not Detected
           1RRD-2                                     Not Detected
           2RRD-1                                     Not Detected
           2RRD-2                                     Not Detected
           1ARD-1                                     Not Detected
           1ARD-2                                     Not Detected
           1RRC-1                                     Not Detected
           1RRC-2                                     Not Detected

        On May 16, May 17, and May 23, 2018, the FDA inspected Champion’s DogStar Kitchen,
interviewed Champion employees, and reviewed the TVMDL test results on Champion’s finished
kibble. (See FDA NAI Letter.) The FDA approved of Champion’s handling of the situation,
including Champion’s decision not to recall products from retailers, and determined no other
action needed to be taken. (Id.) The FDA issued a report summarizing its findings and classified
its inspection as “NAI,” meaning “No Action Indicated.” (Id.)

   20. FDA-CVM NO OBSERVABLE EFFECT LEVEL FOR PENTOBARBITAL:

       The oral and intravenous lethal doses of pentobarbital in dogs are 85 mg/kg and 40 to 60
mg/kg, respectively. (Plumb, 2018a). The recommended dose for euthanasia is approximately 87
mg/kg intravenously.




                                              31
         Due to concerns of the FDA-CVM about pentobarbital found in pet foods, the agency
subsequently assessed the risk for adverse effects to dogs from consumption of pentobarbital-
contaminated food. Based upon a study involving dogs given up to 500 µg of pentobarbital orally
each day for 8 weeks, the no observable effect level (NOEL) was determined to be 50 µg of
pentobarbital per day or 5 to 10 µg per kilogram of body weight per day
(https://www.fda.gov/about-fda/cvm-foia-electronic-reading-room/food-and-drug-
administrationcenter-veterinary-medicine-report-risk-pentobarbital-dog-food). The NOEL was
based upon induction of metabolizing enzymes in the liver which was taken as the most sensitive
indicator of an effect. The FDA-CVM considered this to be a very conservative risk assessment
approach since induction of liver enzymes is a normal response to many chemicals in foods and
drugs taken for therapeutic reasons (e.g., phenobarbital) and is not a direct indication of harm.
Doses of 150 or 500 µg per day did increase liver weights over controls and 200 µg per day
increased the activities of three measured liver enzymes over controls. Again, these changes over
controls were indicative of a physiologic (non-harmful) effect as opposed to an indication of an
adverse effect. Therefore, the FDA designated a NOEL instead of a no observable adverse effect
level (NOAEL).

   21. PENTOBARBITAL TESTING IN DRY KIBBLE DOG FOOD:

       There are a variety of analytical method available to measure pentobarbital. As a follow-
up to FDA concerns about low concentrations of pentobarbital in pet foods, Heller et al., (2001)
developed a gas chromatography-mass spectrometry (GC/MS) surveillance method for dry dog
food with an estimated limit of quantification of 2 ppb. Buchweitz et al. (2018) also developed a
GC/MS method for dog food with a limit of quantification of 2 ppb. More recent methods for
measurement of pentobarbital or phenobarbital in biological samples have used liquid
chromatography-mass spectrometry (LC/MS) (Zhu et al., 2019; Hoj et al., 2019).

         As stated above, CAHFS analyzed five samples of tallow retained by JBS/MOPAC on
April 27, 2018. CAHFS utilizes a LC/MS method that was developed following FDA Foods and
Veterinary      Medicine    Science    and   Research   Steering     Committee     guidelines
(https://www.fda.gov/media/81810/download). This validated method, with a reporting limit of 2
ppb, was used to test the above mentioned JBS/MOPAC beef tallow samples.

        Testing of Champion composite Red Diet samples by TVMDL followed a substantially
similar LC/MS methodology with a Limit of Detection reported to be 2 ppb. The TVMDL is
accredited by the American Association of Veterinary Diagnosticians (criteria for accreditation
essentially follows ISO/IEC 17025 guidelines). Based upon documentation provided by TVMDL,
appropriate laboratory standard operating procedures for the method were followed. Of
significance, pentobarbital was not detected at or above 2 ppb in any of the eleven tested composite
Champion Red Diet samples.

   22. PENTOBARBITAL EXPOSURE ASSESSMENT:

       CAHFS testing did detect pentobarbital at low concentrations in two beef tallow samples
provided to Champion Petfoods (Table 2; 16 and 56 ppb). However, pentobarbital was not
detected in any of the composite Red Diet samples at or above 2 ppb due to the fact that (1)
pentobarbital was present at low levels in the affected beef tallow and (2) the beef tallow


                                                32
constituted only a fraction of the finished product. For example, the highest percentage of tallow
added to Champion food was 6.07% (for Acana Appalachian Ranch). (See CPF2028637).
Assuming that the tallow added to this food contained 56 ppb pentobarbital, the final product
would have potentially contained approximately 3.4 ppb pentobarbital (3.4 nanograms
pentobarbital per gram of food). This is a worst-case scenario since it uses the highest pentobarbital
concentration reported in the beef tallow from the diet using the highest amount of tallow in its
formula, and the theoretical amount in the finished product is above any actual reported
concentrations (i.e., < 2 ppb). If one assesses potential intake in small and large breed dogs (2 kg
and 60 kg dogs) based upon Acana Appalachian Ranch recommended feeding amounts (used as
the most likely amounts dogs would consume) for “active” animals (57 grams and 656 grams,
respectively), total pentobarbital doses would be 194 nanograms (3.4 nanograms/grams food x 57
grams of food) and 2230 nanograms (3.4 nanograms/gram food x 656 grams of food), or 0.194
and 2.23 micrograms, respectively.

       Based upon the FDA pentobarbital risk assessment for dogs, up to 50 micrograms of
pentobarbital or 5 to 10 µg per kilogram of body weight can be ingested per day without any effect.
A dog would have to consume greater than 50 micrograms or 5 micrograms of pentobarbital per
kilogram of body weight per day to reach a threshold for potential liver enzyme induction
(determined to be a physiologic effect but not a harmful effect). Using a very conservative
approach, 50 micrograms or 5 micrograms per kilogram body weight (lower end of the range) was
used for the following calculations.

        Based upon a total dose NOEL of 50 micrograms, the small and large dogs are consuming
only 0.39% (0.194 micrograms ÷ 50 micrograms x 100) and 4.46% (2.23 micrograms ÷ 50
micrograms x 100) of the NOEL. Alternatively, when expressed on a body weight basis, the active
small and large dogs would consume 0.097 micrograms/kg (0.194 micrograms ÷ 2 kg) and 0.037
micrograms/kg (2.23 micrograms ÷ 60 kg) of pentobarbital per day. These dosages are 0.19%
(0.097 micrograms ÷ 5 micrograms x 100) and 0.74% (0.037 micrograms ÷ 5 micrograms x 100)
of the 5 microgram per kg body weight NOEL established by the FDA.

        Similar calculations could be done for all of the Champion Red Diets that included tallow
containing pentobarbital. It is important to reiterate that none of the tested Champion pet foods
contained pentobarbital at or above 2 ppb. The level of pentobarbital in the beef tallow ingredient
was minimal and beef tallow is not a major ingredient of the finished food product, as indicated
by the ingredient panel on the back of Champion Red Diet bags, which organizes ingredients by
weight under AAFCO regulations.

       So the risk assessment is based upon conservative estimates of intake:

       •   Highest theoretical concentrations of pentobarbital in finished product (shown to be
           an overestimate by testing).

       •   High pet food consumption recommendations.

       •   Amounts of pentobarbital causing a physiologic and not an adverse or toxic effect.

       •   Using the lowest threshold amounts not associated with an adverse effect as


                                                 33
           established in dogs by the FDA (50 microgram dose and 5 microgram per kilogram
           body weight dosage per day).

        Another method of comparison can be seen with the routine therapeutic use of
phenobarbital in veterinary medicine. Phenobarbital is a first-line treatment for epilepsy in dogs
and cats due to its efficacy, safety, low cost and desirable dosing regimen. It is frequently given
daily to dogs for prolonged periods of time without significant adverse effects. (Plumb, 2018b).
However, increases in liver enzyme activities are well described in animals with prolonged use,
but such increased enzyme activities are generally not considered to indicate liver dysfunction. A
recommended long-term oral dosage of phenobarbital to treat epilepsy in dogs is 2.5 to 3 mg/kg
twice daily. (Id.). In contrast, the levels of pentobarbital calculated in the hypothetical,
conservative, worst-case pentobarbital exposure assessment, using FDA data and guidelines
specific to dogs, is at a far lower level

        My conclusion is in agreement with the risk exposure assessment performed by Exponent
on May 11, 2018 (CPF2120224-26). The inclusion of a small amount of pentobarbital via inclusion
of contaminated beef tallow would not be a health risk to pets ingesting the food. Analytical
methods used to detect pentobarbital in food components or finished feeds are sensitive and
specific. However, the ability to detect pentobarbital at concentrations of 2 ppb or greater provides
a large measure of safety for detecting potentially harmful concentrations. The FDA did not
consider the food to be adulterated since no pentobarbital was detected in any of the tested pet
foods and no recall was needed since there was no health risk to pets.

   23. PLAINTIFF’S VETERINARY RECORDS:

       I reviewed veterinary medical records for three dogs owned by Scott Weaver (Golden
Retrievers named Jill, Jack and Prince Harry). The medical records I reviewed were from (1)
Sondel Family Veterinary Clinic, (2) Odyssey Veterinary Care and (3) University of Wisconsin,
Veterinary Care, University of Wisconsin at Madison and (4) Madison Veterinary Specialists. The
medical records were dated from 2013 to the end of July, 2019. The most significant medical
problems were noted in Jack who had a 3.5 month history of nose bleeds and Jill who collapsed
acutely and was euthanized. A nasal neoplasm (i.e., undifferentiated sarcoma) was diagnosed in
Jack and the presumptive cause of the death of Jill was a hemangiosarcoma, another common
neoplasm in dogs. The causes of death for Jack and Jill have not been described as secondary to
chemical exposure. Two of the three dogs (Jill and Prince Harry) had been diagnosed with
hypothyroidism and had been on long-term thyroid medication. There were no concerns noted by
any veterinarian about exposure of any of the dogs to pet food contaminated with metals,
bisphenol-a, or pentobarbital. Review of the medical records did not suggest a problem associated
with the consumption of any Champion dog food.




                                                 34
     24. CONCLUSIONS:

        The following opinions are formed based on my education, training and experience in the
field of veterinary toxicology as well as the investigation in this case as detailed above. 11 These
opinions are based on a reasonable degree of scientific certainty:

       A)    Heavy metals occur in nature and the environment and are routinely found in pet
             foods at safe levels.

       B)    The MTLs established by the NRC and FDA are the best and most widely used
             scientific guidance available to veterinary toxicology and nutrition experts for
             determining what are safe levels of heavy metals in dog food.

       C)    Based upon my review of the provided testing information, scientific literature, and
             regulatory guidelines, the levels of naturally occurring heavy metals in ACANA and
             ORIJEN dog food diets do not present a health risk to dogs.

       D)    ACANA and ORIJEN pet food arsenic, cadmium, lead and mercury concentrations
             fall within ranges that have been reported in the scientific literature in numerous pet
             food samples. Detected concentrations also are well below concentrations that have
             been determined to be associated with adverse effects by experts and regulatory
             agencies with oversight of pet foods.

       E)    BPA is a commonly used, high volume substance that is ubiquitous in the
             environment and in human and pet foods.

       F)    BPA No Observable Adverse Effect Levels (NOAEL) values have been derived from
             dog and rodent studies, which, based upon current information, are appropriate
             benchmarks to use to assess the potential for adverse health effects in BPA-exposed
             dogs.

       G)    Based upon my review of the provided testing information, scientific literature, and
             regulatory guidelines, the levels of BPA as alleged by Plaintiffs and as reflected in
             Plaintiffs’ test reports in ACANA and ORIJEN dog food diets do not present a health
             risk to dogs.

       H)    The concentrations of the elements of concern (arsenic, cadmium, lead, mercury) and
             the monomer BPA in Champion pet foods are less than or within ranges found more
             generally in pet foods.

       I)    TVMDL did not detect pentobarbital in any composite Champion Red Diet samples
             using a Limit of Detection of 2 ppb.

11
   I reserve the right to change, modify, or add to this Report, should Plaintiff set forward any
additional or alternative benchmarks or standards as to metals, BPA, or other toxins at issue.
Furthermore, should Plaintiff present expert opinions pertaining to the foregoing subject matters
or related subject matters, I reserve the right to conduct additional work and analysis, and if
appropriate, to offer rebuttal expert opinions.


                                                35
EXHIBIT A
                                 CURRICULUM VITAE
                                     Revised April, 2019


                                            Name

Robert H. Poppenga, D.V.M., Ph.D.
Diplomate, American Board of Veterinary Toxicology


                                    Contact Information

Home
423 Schmeiser Ave.                                         Phone: 530-304-2807
Davis, CA 95616

Work
California Animal Health and Food Safety Laboratory        Phone: 530-752-8125
W. Health Sciences Drive                                   Fax: 530-752-3361
Davis, CA 95616

                              Email: rhpoppenga@ucdavis.edu



                                         Education

1971 to 1974: Western Illinois University, Macomb, IL. No degree earned prior to acceptance
              to veterinary school.

1974 to 1978: University of Illinois at Urbana-Champaign, IL, College of Veterinary Medicine,
              D.V.M.

1982 to 1985: University of Illinois at Urbana-Champaign, IL, College of Veterinary Medicine,
              Veterinary Toxicology Residency

1982 to 1987: University of Illinois at Urbana-Champaign, IL, College of Veterinary Medicine,
              Ph.D.

              Dissertation: Effect of Therapeutic Intervention on Pathophysiology, Pathology,
              and Survival in Rats and Swine Following Acute Intravenous Exposure to T-2
              Toxin.
                            Chronology of Academic Employment

2005 to Present:      Professor of Clinical Veterinary Toxicology, Step 6, University of
                      California at Davis, School of Veterinary Medicine, Department of
                      Molecular Biosciences and Head, Toxicology Section, California Animal
                      Health and Food Safety Laboratory (CAHFS).

As Head of the Toxicology Section of CAHFS, I directly or indirectly supervise 13 FTEs. I am
responsible for establishing Section policy and strategic goals and overseeing the evaluation of
all Section staff with the exception of one faculty veterinary toxicologist. The annual state
budget for the Section is approximately $1,200,000. The Section has also been an important
participant in the FDA/USDA’s Food Emergency Response Network (FERN) and is the only
veterinary laboratory funded as part of the program. I have been responsible for extramural
support for the Section of approximately $2,600,000 in monetary support and $1,200,000 in
equipment support since 2005 (via the FERN program). During my tenure as Section Head, the
Laboratory has also received approximately $700,000 in CA Homeland Security funding. The
CAHFS Toxicology Section is the premier diagnostic toxicology laboratory in North America
and provides services unavailable elsewhere. Our veterinary toxicology residency program is
one of only 2 or 3 programs of its type in North America. Although our focus is on animal
diagnostic and forensic toxicology, we are frequently called on to assist with human forensic
investigations.

2005:          Professor of Toxicology, Clinician-Educator Track, University of Pennsylvania,
               School of Veterinary Medicine, Department of Pathobiology and Chief,
               Pennsylvania Animal Disease Laboratory System at New Bolton Center’s
               Toxicology Laboratory.

1998 to 2004: Associate Professor of Toxicology, Clinician-Educator Track, University of
              Pennsylvania, School of Veterinary Medicine, Department of Pathobiology and
              Chief, Pennsylvania Animal Disease Laboratory System at New Bolton Center’s
              Toxicology Laboratory.

1993 to 1997: Assistant Professor of Toxicology, Clinician-Educator Track, University of
              Pennsylvania, School of Veterinary Medicine, Department of Pathobiology and
              Chief, Pennsylvania Animal Disease Laboratory System at New Bolton Center’s
              Toxicology Laboratory.

At the University of Pennsylvania, I was responsible for establishing a diagnostic toxicology
laboratory service where one had not existed before as part of the Pennsylvania Animal Health
Laboratory System. I supervised 3 FTEs and managed an annual budget of approximately
$400,000.

1987 to 1993: Assistant Professor, Michigan State University, College of Veterinary Medicine;
              joint appointment in the Department of Pharmacology and Toxicology (1987 to
              1991), the Department of Pathology (1991 to 1993) and the Animal Health
              Diagnostic Laboratory.



                                                2
                                 Other Relevant Employment

Following receipt of my D.V.M. degree in 1978, I was engaged in small animal private
veterinary practice in the St. Louis, MO and Springfield, IL areas until 1982 when I returned to
the University of Illinois to purse a Ph.D. in veterinary toxicology.


                                     Statement of Interest

My current focus is veterinary clinical and diagnostic toxicology. Areas of interest within
clinical and diagnostic toxicology include wildlife toxicology, development of biomarkers of
exposure to environmental contaminants and, more recently, issues related to the safety of foods
and feeds (both human and animal) from a chemical contamination perspective. In addition to
my involvement in the Food Emergency and Response Network (FDA-USDA program), my
laboratory is an active participant in the Veterinary Laboratory Response Network (FDA
program).


                                      Awards and Honors

1972   Alpha Zeta: agricultural scholastic honorary
1972   Phi Kappa Phi: scholastic honorary
1985   Phi Zeta: veterinary scholastic honorary
2004   AVMA Congressional Science Fellowship – unable to accept due to job change.
2013   American Board of Veterinary Toxicology Service Award



                             Licensure and Specialty Certification

Illinois Veterinary Medical License (Inactive)
Missouri Veterinary Medical License (Inactive)
Michigan Veterinary Medical License (Current)
Diplomate, American Board of Veterinary Toxicologists, 1988


                       External Academic and Administrative Services

2016 – Current:       Organizing Committee for the CA Center for Parks and Protected Areas
                      Leadership
2016 – 2018:          National Water Research Institute, Independent Advisory Panel for the CA
                      State Water Resources Control Board to Determine Potential Risks of
                      Using Tertiary Recycled Water for Consumption by Animals
2016 – Current:       Morris Animal Foundation Grant Review (Wildlife)




                                                3
2001 – 2004:          Adjunct Appointment, Cornell University, School of Veterinary
                      Medicine (teaching veterinary toxicology)
2002 – 2004:          Veterinary Consultant, Children’s Hospital of Philadelphia, Poison
                      Control Center
1990 – 1992 and
2002 – 2006:          Participating faculty member for "Envirovet", an intensive summer short
                      course for veterinary students interested in environmental toxicology and
                      aquatic animal medicine with an emphasis on aquatic ecosystems.
1998 to 2003:         PADLS Resident Director’s Monthly Meeting, Penn-NBC representative.
1999:                 PADLS Fall Diagnostic Conference at NBC, Organizer and Moderator.


                        Internal Academic and Administrative Service

Michigan State University – list available upon request.

University of Pennsylvania

1994 – 1996:          AV Committee
1996 – 1997:          Committee on Committees
1996 – 1998:          Secretary of the Faculty
1999 – 2002:          Admissions Committee
1996 – 2005:          Farm Show Committee (Chair, 2002)
2002:                 Interim Judicial Inquiry Officer
2002 – 2005:          Judicial Inquiry Officer

University of California at Davis

2006 – 2009: School of Veterinary Medicine: Faculty Personnel Committee

2004 – Current: California Animal Health and Food Safety Laboratory System: Section Head,
Toxicology Laboratory; Process Improvement Council

2005 - 2008: SVM Curriculum Review Steering Committee (comprehensive review of the SVM
veterinary curriculum and formulation of revisions)

2008: Admissions Committee, Master’s of Preventive Veterinary Medicine Program, SVM

2010-2012: PTX Graduate Group, Admissions Committee, UCD

2013: SVM Teaching Effort and Recognition Task Force, School of Veterinary Medicine

2013 – Current: Forensic Science Graduate Group, Admissions Committee, UCD

2014 – Current: California Department of Food and Agriculture, Feed Inspection Program,
Technical Advisory Sub-Committee



                                                4
2012 - 2015: FDA Center for Veterinary Medicine, Office of Minor Use and Minor Species,
Grant Review Panel

2014 – Current: Oiled Wildlife Care Network, Scientific Advisory Committee, School of
Veterinary Medicine

2015 –2016: Strategic Admissions Advisory Committee, School of Veterinary Medicine

2015 – 2018: International Program Committee, School of Veterinary Medicine (appointed
Chair in 2016)

2018-Current: Curriculum Committee, School of Veterinary Medicine.

                                     Editorial Positions

1999 to 2011:        Editorial Board – Journal of Veterinary Diagnostic Investigation

2001 to 2005:        Editorial Board – Oriental Pharmacy and Experimental Medicine

2005 to 2012:        Editorial Board – Journal of Medical Toxicology, Section Editor
                     for Veterinary Toxicology

Ad hoc reviewer for: Toxicon, Journal of Regulatory Toxicology, Journal of Natural Products,
                     Standards of Care, Journal of Zoo and Wildlife Medicine, Equine
                     Veterinary Journal, Critical Reviews in Toxicology, Journal of Wildlife
                     Diseases, Human Ecology, Environmental Toxicology, Journal of
                     Veterinary Emergency and Critical Care, Journal of Emergency Medicine,
                     Australian Veterinary Journal

Invited Reviews:     U.S. Pharmacopeia, Veterinary Pharmaceutical Information, review of a
                     monograph for methylene blue.

                     National Research Council, Board on Agriculture and Natural Resources,
                     review of the report entitled Safety of Dietary Supplements for Horses,
                     Dogs and Cats (2008).

                    Memberships in Professional and Scientific Societies

American Board of Veterinary Toxicology

       1993-1999:           Secretary - Treasurer
       1999–2003:           President
       2006-2009:           Examination Committee (Chair, 2009)
       2005-2009:           Long Range Planning Committee




                                              5
       2007-2009:           ABVT representative to the Council on Agricultural
                            Science and Technology

American Academy of Veterinary and Comparative Toxicology

       1995-1998:           AAVLD/AAVCT Veterinary Analytical Toxicology Advisory
                            Committee
       1999-2002:           Councilor
       2007-2009:           AAVCT representative to the Council on Agricultural
                            Science and Technology

American Academy of Clinical Toxicology

American Association of Veterinary Laboratory Diagnosticians

       1995 and 2001:       Co-Moderator, Toxicology Scientific Session, Annual Meeting
       2000 to 2005:        PA Alternate Delegate – House of Delegates
       2002 to 2003:        Long Range Planning Committee
       2006 - Current:      Executive Committee
       2010 – Current       Committee on Environment and Toxicology

                            Proficiency Test Subcommittee (2010 – current)
                            Mission Statement Subcommittee (2010-2011)

American Veterinary Medical Association

       2008 - 2104:         Member, Committee on Environmental Issues (CEI)
       2010 – 2012:         CEI Subcommittee on Waste Disposal
       2012 – 2014:         Chair, CEI
       2010:                National Hazardous Waste Product Database Task Force

International Assembly for the Recognition of Toxicologists (IART)

       2002 – 2005:         Secretary – Treasurer

Council on Agricultural Science and Technology

       2006-2009:           Animal Science Work Group
       2007-2008            Chair, Animal Science Work Group
       2008-2009            National Concerns Committee

Sierra Nevada Fisher Working Group (SNFWG)

       2012 – Current:      Member
       2012 – Current:      Anticoagulant Rodenticide Subcommittee




                                              6
Society of Environmental Toxicology and Chemistry

Society of Toxicologic Pathologists (currently inactive)

        1999-2001:             Membership Committee

Society of Toxicology

        1997 to present:       Veterinary Specialty Section
        1997-1999:             Veterinary Specialty Section - Councilor for Membership

The International Association of Forensic Toxicologists (currently inactive)

Veterinary Emergency and Critical Care Society (currently inactive)


                                   Other Relevant Experience

1982-1987:              Staff veterinarian for the Toxicology Hotline of the National
                        Animal Poison Control Center, University of Illinois, College of
                        Veterinary Medicine.

1987-1993:              Affiliated with the Institute for Environmental Toxicology,
                        Michigan State University.

1991; 1992:             Participating faculty member for "Safety of Foods of Animal
                        Origin" - summer short course at Michigan State University.

2016:                   Member, Physicians Dialogue Group, Monsanto, Creve Coeur, MO

Currently               Affiliated with the Wildlife Health Center, UC-Davis

Currently               Member of the Lead Advisory Group, Humane Society of the United
                        States

Currently               Member, CA Department of Food and Agriculture Livestock Feed
                        Taskforce


                  Residents, Graduate Students and Post-Doctoral Fellows

Michigan State University – list available upon request.

University of Pennsylvania

1998 – 1999             Sponsor of Merck Summer Fellowship Student: Patricia Alexander



                                                 7
2004                  Sponsor of Merck Summer Fellowship Student and Geraldine R. Dodge
                      Foundation Applicant: Sara Rybolt

University of California at Davis

2005 - 2008                   Toxicology Resident: Dr. Asheesh Tiwary
2006 - 2007                   M.S. Candidate: Taylor Ludwick
2007 - 2008                   Toxicology Resident: Dr. Bimal Chhetri
2008 - 2010                   Toxicology Resident: Dr. Motoko Mukai
2008 - 2011                   Ph.D. Candidate: Terra Kelly
2010 - 2012                   Toxicology Resident: Dr. Snehal Tawde
2012 - 2014                   Toxicology Resident: Dr. Adrienne Bautista
2015 - 2017                   Toxicology Resident: Dr. Arya Sobhakumari

Serve as mentor to UC-Davis Medical Center Toxicology Fellows who participate in a 2 week
rotation through the Toxicology Section of CAFHS.


                                      Research Support

Previous:

Food and Drug Administration ($1,600,000): The use of LC/MS, GC/MS and ICP/MS analysis
for the screening and identification of toxic substances in food with an emphasis on animal and
grain derived foods and food products, PI, 2005-2010.

Food and Drug Administration ($1,600,000): The use of LC/MS, GC/MS and ICP/MS analysis
for the screening and identification of toxic substances in food with an emphasis on animal and
grain derived foods and food products, PI, 2011-2015.

Central Valley Project Conservation Program ($386,218): Implementation of Priority 1, Priority
2, and Priority 3 Recovery Tasks for Giant Garter Snake (Thamnophis gigas) – Pathology and
the role of water quality and contaminants in the distribution, health, and persistence of San
Joaquin Valley and Sacramento Valley giant garter snake populations, Co-PI, 2008-2009.

Michigan State University CVM Endowed Research Fund ($24,991): Effect of sorbitol, single, and
multi-dose activated charcoal administration on carprofen absorption following experimental
overdose in dogs. Co-I, 2009-2010.

Dairy Research Foundation ($90,000): Food Animal/Food Safety Residency Program at CAHFS.
Co-PI, 2012-2013.

Central Valley Project Conservation Program ($358,104): Volta Giant Garter Snake Monitoring
Project. Co-PI, 2010-2013.




                                               8
FDA, Center for Veterinary Medicine ($23,701): Historical database of animal feed or drug
toxicities. PI, 2011-2012.

Center for Equine Health, ($27,526): Study of Causes and Diagnosis of Sudden Death in
Racehorses, Co-Investigator (Uzal, F., PI).

Current:

Food and Drug Administration ($1,600,000): The use of LC/MS, GC/MS and ICP/MS analysis
for the screening and identification of toxic substances in food with an emphasis on animal and
grain derived foods and food products, PI, 2015-2019.

Submitted: Unfunded

Morris Animal Foundation Pre-Proposal ($78,778): Systemic osteoporosis induced by
environmental exposure to silica dioxide, 2007. Co-I.

TSR&TP New Investigator Grant ($97,967): Environmental contamination and mortality in
threatened wildlife due to anticoagulant rodenticides, 2007. Co-I.

TSR&TP New Investigator Grant ( $202,858): Linking hunting activities to lead exposure and
toxicosis in sentinel avian scavenging species. 2008. Co-I.

TSR&TP New Investigator Grant ($79,965): Environmental contamination and mortality in
vulnerable bird species due to anticoagulant rodenticides. 2008. Co-I.

TST&TP Student Grant ($60,000): Effects on wild carnivores of bio-accumulating anticoagulant
rodenticides. 2008. Collaborator.


                        Scientific Presentations and Invited Lectures

"Lead and Lead Residues." Michigan Department of Agriculture, Animal Industry Division
Meeting, February, 1993.

"Lead Toxicosis in Loons." 58th North American Wildlife and Natural Resources Conference,
Washington, D.C., March, 1993. Also, I was an invited participant in a panel discussion of the
hazard of lead sinkers to loons.

"Bioavailability of Lead from Site-Specific Mining Waste: An Oral Intubation Study in Young
Swine", UC-Davis, Department of Pharmacology and Toxicology, October, 1991.

"Methods for Investigating Suspected Forage-Related Animal Mycotoxicoses", 12th Annual
Food Safety Research Program Planning Workshop, sponsored by ARS and FSIS of the USDA,
Washington, D.C., December, 1991.




                                               9
“A Metal Here, A Metal There: So What’s the Problem?” Institute for Environmental Studies,
University of Pennsylvania, Philadelphia, PA, April, 1996.

“Diagnostic Veterinary Toxicology: From Farm to Ecosystem.” School of Veterinary Medicine,
Helsinki, Finland, June, 1998.

“Gastrointestinal Decontamination in the Horse.” ACVIM Forum, Seattle, WA, May, 2000.

“Approaches to the Measurement of Glomerular Filtration Rate”, American Association of
Clinical Chemistry, Division of Animal Clinical Chemistry, LabMed 2000, New York, NY,
October, 2000.

“The One Medicine Concept: Application to Human and Veterinary Toxicology.” Keynote
Speaker, 23rd Annual Meeting of the Japanese Society of Clinical Toxicology, Tokyo, Japan,
June, 2001.

“Current Issues in Small Animal Toxicology” and “Managing the Suspect Poisoned Patient:
Current Approaches to Gastrointestinal Decontamination.” Azabu University, School of
Veterinary Medicine, Tokyo, Japan, June, 2001.

“The One Medicine Concept: Applications in Veterinary and Human Clinical Toxicology. 13th
Ljudevit International Symposium on Comparative Pathology, Zagreb, Croatia, June, 2002.
(Abstract published in Acta Clinica Croatica 41(2):157-158, 2002.

“Chemical Agents and the Safety of the Food Supply”, Montgomery County Health Department
Veterinary Initiative Project, Plymouth Meeting, PA, January, 2004.

"Toxicology Laboratory Update: FERN and CAHFS", Annual Meeting of the Ca Department of
Food and Agriculture Milk Inspectors, Sacramento, CA, 2006.

“Amanitin Intoxication: Pathogenesis and Diagnostic Challenges”, 60th Annual Meeting of the
American College of Veterinary Pathologists, Monterey, CA, December, 2009.

“A Whirlwind Tour of Veterinary Toxicology: A Zoological Facility Focus”, 18th Annual Zoo
and Wildlife Pathology Workshop, American Association of Zoo Veterinarians, Kansas City,
MO, October, 2011.

“When Emergency and Critical Care Medicine Meets Toxicology: Case Management Strategies
Part 1”, AVMA Annual Convention, Chicago, IL, July 2013.

“When Emergency and Critical Care Medicine Meets Toxicology: Case Management Strategies
Part 2”, AVMA Annual Convention, Chicago, IL, July 2013.

“Wildlife Toxicology From a Diagnostic Laboratory Perspective”, Western University of the
Health Sciences, School of Veterinary Medicine, Pomona, CA, Sept. 2013.




                                              10
“Interesting Wildlife Toxicology Cases from the CAHFS’ Archives”, Western University of the
Health Sciences, School of Veterinary Medicine, Pomona, CA, Sept. 2013.

“Veterinary Diagnostic Toxicology on the Front Lines of Animal and Human Health”, Penn
State Huck Institutes of the Life Sciences, University Park, PA, April, 2016.

“Veterinary Toxicology in a One Health Context”, University of Illinois, College of Veterinary
Medicine Fall Conference, Urbana, IL, October, 2018.

“Plants Poisonous to Livestock”, UCD School of Veterinary Medicine, Winter Conference for
Veterinarians, Davis, CA, March, 2019.


                                            Teaching

Michigan State University – list available upon request.

University of Pennsylvania – Veterinary School

       VANB 607       Pharmacology and Toxicology (2nd Year)
                      I taught the toxicology portion of the course.
                      19 Lecture Hours
                      4 Laboratory Hours
                      Arrange guest lecturer for 2 Hours

       VPTH 601       Large Animal Pathology (3rd Year)
                      2 Lecture Hours
                      14 Laboratory Hours

       VCSN 770       Large Animal Medicine (3rd Year)
                      2 Lecture Hours

       VPTH 633       Ecotoxicology for Veterinarians (3rd Year)
                      Course Originator and Moderator: unique course offering students the
                      opportunity to obtain an overview of ecosystem health and the role that
                      environmental contaminants play in wildlife disease.
                      16 Contact Hours: Lecture, Guest Lecturers, Student Presenations.

       VCSP 634       Perspectives on Complementary and Alternative Medicine (3rd Year)
                      Course Originator and Moderator: overview of complementary and
                      alternative medicine from an evidence-based viewpoint.
                      16 Contact Hours: Lecture, Guest Lecturers, Student Presenations.

       VCSN 636       Clinical Pharmacology (3rd Year)
                      1 Hour Lecture




                                               11
       VCSP 656       Introduction to Wildlife Medicine (1st Year)
                      1 Hour Lecture

       VCSN 882       Food Safety and Quality Assurance (4th Year)
                      Co-organized the course with Drs. Bensen and Habecker. Unique learning
                      experience for veterinary students emphasizing the role that veterinarians
                      can play in food safety.
                      1 Hour Lecture
                      Arrange visits from experts within the PA Department of Agriculture and
                      the FDA’s Center for Veterinary Medicine.

       VCSP632        Diagnosis of Common Intoxications
                      Moderator for the course during sabbatical leave of another faculty
                      member – 1999.

       Other:

                Harcum Student Lecture, 1998, 2001, 2002
                Intern Seminar – VHUP, 2000, 2001, 2002, 2003
                Resident Seminar – VHUP, 2000; NBC, 2004
                Special Species Symposium, 2000, 2001, 2004
                Institute of Environmental Studies Lecture, November, 2000
                Hoof Camp, NBC Program for Food Animal Students, June, 2002, 2003

University of California at Davis

       VMB-414C       Veterinary Toxicology (2nd year)
                      6-8 Lecture Hours
                      Plant Laboratory

       Freshman Undergraduate Seminar CRN 53615 Career Opportunities for Veterinarians
                   1 Lecture Hour- Research Careers in Veterinary Medicine (academic years
                   06-07 and 07-08)

       VMD-480        Small Animal Toxicology (3rd year)
                      15 Lecture Hours – Case-based discussion in collaboration with the
                      School’s Critical and Emergency Care Service faculty.

       PMI-283        Comparative Avian Anatomy and Pathology (3rd year)
                      1 Lecture Hour – Avian Toxicology (academic years 06-07 and 07-08)

       PHR-225        Preventive Avian Medical Practice (3rd year)
                      1 Lecture Hour – Avian Toxicology (academic year 06-07)

       VME-298        Emerging Issues in Ecosystem Health (mix of students
                      1 Lecture Hour and 1 Discussion Hour – Ecotoxicology (2007 to present)



                                               12
       VET406         Pharmacology/Nutrition/Toxicology Block Lecturer, 1st year veterinary
                      students

       VET433C:       Small Animal Stream III, Block Co-Leader and Block Lecturer, 3rd year
                      veterinary students

       VET435B:       Livestock Stream, 3rd year veterinary students

Teaching Aids

       Food and Agricultural Careers for Tomorrow, 100 Paths to Success - Toxicologist, career
       monograph, sponsored by the USDA

       Poisonous Plant CAL Website: comprehensive educational website that has been built
       over 3 years by CAL supported veterinary students. ~ 84,000 “hits” recorded.

                CAL Project Grant – 1997
                CAL Project Grant – 2000
                Toxicology Laboratory Support for CAL Student – 2001, 2002, 2003

       Groundbreaking for the NBC Teaching Garden – April 2003, collaborative project with
       the Chester County Master Gardeners Program.

       AAVCT Videodisc Project: compilation of images from veterinary toxicologists from
       throughout the US.

Professional Educational Presentations

"Small Companion Animal Toxicoses from Ingestion of Rodenticides." Southwestern Michigan
VMA, November, 1989.

"Small Animal Toxicology." Midstate Michigan VMA, March, 1990.

"Toxicology for the Small Animal Practitioner." Western Michigan VMA, April, 1990.

"Caged Bird Toxicology." Lansing Caged Bird Club, April, 1991.

"Feed Safety and Quality Assurance: Human and Livestock Health Concerns." Series of three
lectures presented to Michigan livestock feed manufacturers, July-August, 1991.

"Veterinary Toxicology Laboratories: Getting the Biggest Bang for Your Buck." Michigan
Veterinary Conference, Lansing, MI, 1992.

"Mycotoxins." Michigan Department of Agriculture, Pesticide and Plant Pest Management
Division, in-service training conference, January, 1993.



                                               13
"Mycotoxins: what's up doc?" Michigan Veterinary Conference, Lansing, MI, 1994.

"Equine Toxicology: Something Old and Something New." Michigan Veterinary Conference,
Lansing MI, 1994.

"Naturally-Occurring Toxins or Biotoxins." Brandywine VMA, Kennett Square, PA, 1994.

"Veterinary Toxicology Update." Penn-Allegheny VMA, Ebensburg, PA, 1994.

“Biotoxins of Veterinary Importance.” Bucks-Montgomery County VMA and Southern Poconos
VMA, October, 1994.

“Mycotoxins and Animal Health.” Pennsylvania Department of Agriculture Spring Plant
Industry Training Conference, Carlisle, PA, April, 1995.

“Toxicology in Critical Care Medicine.” Critical Care Section, School of Veterinary Medicine,
University of Pennsylvania, Philadelphia, PA, May, 1995.

“Plants Poisonous to Horses.” NBC Lay Lecture Series, November, 1996.

“Plants Poisonous to Sheep.” York County Cooperative Extension Service, Sheep Producers
Seminar Series, York, PA, March, 1997.

“Customers, Pets and Vets.” Annual Meeting of the Professional Lawn Care Association of
America, Nashville, TN, November, 1998.

“ Managing the Suspect Poisoned Patient: Perspectives of a Humble Veterinary Toxicologist on
Decontamination and Antidotal Treatments”, “Illicit drugs: If They’re Toxic Enough to Poison
People, They’re Toxic Enough to Poison Pets”, and “Do Herbal and Other Natural Products Pose
a Poisoning Risk to Animals? You Betcha They Do.” 6th International Veterinary Emergency
and Critical Care Symposium, San Antonio, TX, September, 1998.

“Molds and Toxins”. Grain Management Short Course, Bethlehem, PA, February, 1998.

“Customers, Pets and Vets.” Green Industry Professional Seminar, Annandale, VA, January,
2001.

“Perspectives on Veterinary Complementary and Alternative Medicine.” Canine Symposium,
School of Veterinary Medicine, University of Pennsylvania, Philadelphia, PA, January, 2001.

“Overview of Veterinary Complementary and Alternative Medicine.” University of
Pennsylvania, School of Veterinary Medicine, Board of Overseers Meeting, New York, NY,
Spring, 2001.

“Mycotoxins from A to Z.” ACVIM Forum, Denver, CO, May, 2001.



                                              14
“Pets, People and Pesticides.” Pennsylvania Area Health Education Center and the Pennsylvania
Department of Agriculture, Pesticide Inspector Workshop, Harrisburg, PA, May, 2001.

“Gastrointestinal Decontamination Procedures”, “Natural Toxicants”, “Illicit Drug Hazards” and
“Herbal Hazards”. Atlantic Coast Conference, Atlantic City, NJ, September 2001.

“Chemical Agroterrorism.” Special joint meeting of the House and Senate Agriculture
Committees of the PA House and Senate, Harrisburg, PA, November, 2001.

“Risks Associated with the Use of Natural Products”, “OTC and Prescription Drug
Intoxications”, “Mycotoxins: From A to Z”, “Nutritional Metal Analyses: Diagnostics and
Interpretation”, Chris Lawson Memorial CE Seminar, New Hampshire VMA, Windham, NH,
November, 2001.

“Chemical Agroterrorism.” Grand Rounds, Department of Clinical Studies – Philadelphia,
Philadelphia, PA, December, 2001.

“Chemical Agroterrorism.” 102nd Penn Annual Conference, Philadelphia, PA, January, 2002.

“My Pet’s Been Poisoned! A Phone Management Primer.” Veterinary Technician Program,
Western Veterinary Conference, Las Vegas, NV, March, 2002.

“Decontaminating and Detoxifying the Poisoned Patient”, “Toxic Household, Garden and
Ornamental Plants”, Toxicology of Herbal and Dietary Supplements”, and “Zootoxins.”
Western Veterinary Conference, Las Vegas, NV, March, 2002.

“Ricin and Botulinum Toxins”, PADLS Foreign Animal Disease Seminar Series, Sept., 2002.

“Evaluation and Management of the Suspect Poisoned Patient”, “OTC and Prescription Drug
Hazards”, “Herbal Hazards”, Kansas VMA, Manhattan, KS, June, 2003.

“Toxicologic Investigations”, “Chemical Agroterrorism”, American Veterinary Medical
Association, Denver, CO, July, 2003.

“Poisonous Plants of Veterinary Importance”, Penn State Chester County Master Gardeners
Program, West Chester, PA, January, 2004.

“Chemical Agroterrorism: Is Anyone Listening?”, Penn Annual Conference, Philadelphia, PA,
March, 2004.

“To Test or Not To Test – That is the Question. If Yes, Are Screening Tests Useful?”, “Did
Pookey Eat That Again? Common and Uncommon Intoxications”, American Veterinary
Medical Association Annual Meeting, Minneapolis, MN, July, 2005.




                                              15
“Affairs of the Heart: Toxicologic Differentials for Cardiovascular Signs”, “To Decontaminate
or Not To: What is the Evidence?”, “Mind Over Matter: Toxicologic Differentials for CNS
Signs”, “A One-Two Punch: Toxicologic Differentials for Hepatic and Renal Dysfunction”,
International Veterinary Emergency and Critical Care Society Annual Meeting, Atlanta, GA,
September, 2005.

“Toxicologic Hazards for Camelids”, CAL-ILA Annual General Meeting, March, 2006.

“Toxicologic Hazards for Camelids”, UC-Davis Alpaca Breeder and Veterinarian Symposium,
Davis, CA, January, 2007.

“What Veterinary Technicians Can Do to Help Veterinarians Deal With Animal Poisonings”,
“Decontaminating Poisoned Pets”, “Flora and Fauna: Hazardous Biotoxins for Pets”, “Pet Food
Recall: Perspectives from the Trenches”, “Running in Circles: Poisons Causing CNS
Stimulation”, “Effective Decontamination Strategies for Poisoned Horses” and “Chemical
Terrorism: The Role of the Large Animal Veterinarian”, Central Veterinary Conference, Kansas
City, MO, August, 2008.

“The Melamine and Cyanuric Acid Story: The Role of CAHFS”, UC Provost’s Agricultural and
Natural Resources Review Committee, Davis, CA, February, 2009.

“Veterinary Toxicology Potpourri”, VMTH Resident Seminar, Davis, CA, May, 2009

“The State of Diagnostic Veterinary Toxicology in the U.S.: Are We Prepared?”, CDFA Animal
Health Branch Statewide Meeting, Sacramento, CA, Sept. 2009.

“A Sustainable Formula for Delivering Quality Diagnostic Toxicology Services”,
AAVLD/NAHLN Laboratory Director’s Meeting, AAVLD Annual Meeting, San Diego, CA,
Oct. 2009.

“Poisonous Plants”, UC Sierra Foothill Research and Extension Center, Beef and Range Field
Day, April, 2011, Browns Valley, CA.

“Veterinary Pharmaceutical Risks to Human Health”, Western Toxicology Fellowship
Conference, UCD Medical Center, April, 2011, Sacramento, CA.

“Algal Biotoxins: An Emerging Global Health Threat to People and Animals”, American
Veterinary Medical Association Annual Meeting, July, 2012, San Diego, CA.

“Feline Toxicology”, Feline Medicine Club, School of Veterinary Medicine, UC-Davis, Davis,
CA, Jan. 2014.

“Poison Proofing Your Home for Pets”, Explorit Science Center, Davis, CA, October, 2014.




                                              16
“Malicious Poisoning of Pets: The Do’s and Don’ts of Case Investigation” Student Chapter,
Humane Society of the United States, Oregon School of Veterinary Medicine, Oregon State
University, Corvallis, OR, November, 2014.

“Toxicology Potpourri: Something Old and Something New”, North San Joaquin Veterinary
Medical Association, April, 2015.

“Algal Toxins: An Emerging Global Threat to Animals and People”, CVC, Washington D.C.,
April 23-26, 2015.

“Bromethalin and Beyond”, CVC, Washington D.C., April 23-26, 2015.

“Chemical Environmental Threats to Wildlife”, CVC, Washington D.C., April 23-26, 2015.

“Fat Can Be Good”, CVC, Washington D.C., April 23-26, 2015.

“Is There an Antidote in the House?”, CVC, Washington D.C., April 23-26, 2015.

“Toxicology Case Vault 1”, CVC, Washington D.C., April 23-26, 2015.

“Toxicology Case Vault 2”, CVC, Washington D.C., April 23-26, 2015.

“Stump the Toxicologists”, CVC, Washington D.C., April 23-26, 2015.

“Zootoxins”, CVC, Washington D.C., April 23-26, 2015.

“Toxicology Case Archives: Or Cases that I’ve Known and Loved”, Pet Poison Helpline
Webinair, May, 2015.

“Poison Proof Your Home for Your Pets”, ACC Senior Services, Sacramento, CA, March, 2015.

“A Day in the Life of a Veterinary Toxicologist”, AAPCC Veterinary Symposium, North
American Congress of Clinical Toxicology, San Francisco, CA, Oct. 2015.

“Toxicology Section: Investigation, Diagnosis, Protection, Discovery”, California Animal Health
and Food Safety Laboratory System Advisory Board Meeting, CAHFS, UC-Davis, Oct., 2015.

“Wildlife Toxicology in a Veterinary Diagnostic Laboratory Setting”, Humboldt State
University, November, 2015.

“California’s Diagnostic Laboratory System and Testing to Monitor Products for Assuring Safe
Food and Dairy Products”, One Health Symposium for Food Safety, Nanjing Agricultural
University, Nanjing, China, November 2-4, 2015.

“Environmental Toxicology and Implications for Food Safety”, One Health Symposium for Food
Safety, Nanjing Agricultural University, Nanjing, China, November 2-4, 2015.



                                              17
“Environmental Toxicology and Implications for Food Safety”, International Symposium on
Zoonosis and Food Safety”, College of Veterinary Medicine, Yangzhou University, Jiangsu,
China, November 5, 2015.

“Environmental Toxicology and Implications for Food Safety and Security”, One Health for
Food Safety Conference for Animal and Veterinary Scientists, School of Veterinary Medicine,
UC-Davis, Dec., 2015.

“Water, Water Everywhere, But Not a Drop to Drink: Water Quality for Beef Cattle”, “What is
Blue and Green and a Threat to Livestock”, “That Plant Looks Yummy”, and Doc, I Think that
My Cattle Have Been Poisoned!”, Western Veterinary Conference, Las Vegas, NV, March,
2016.

“Small Animal Diagnostic Toxicology”, Peninsula Veterinary Medical Association Meeting, San
Mateo, CA, May, 2016.

“Veterinary Toxicology”, University of California at Berkeley, Pre-Vet Club, January, 2017.

Other

Successes and Failures Associated with the 2007 Pet Food Recall: Expert Panel Update,
144th Annual Meeting of the American Veterinary Medical Association Meeting, Washington
D.C., July, 2007.

CAHFS and melamine. Pacific and Southwest Regional FERN Meeting, Oakland, CA, August,
2007.

The Pet Food Recall Story. 20th Annual Fall Symposium on Recent Advances in Clinical
Medicine, UC-Davis School of Veterinary Medicine, Davis, CA, September, 2007.

Radiation. Review for the American Board of Veterinary Toxicology Certification Examination,
Davis, CA, June 2012.

Harper Career Days: Veterinary Medicine, 2014, 2015.

Outside Review

2012: Center for Veterinary Medicine’s Minor Use Minor Species Development of Drugs,
Research Grant Program.


                                         Publications
Peer Reviewed




                                              18
1. Lorenzana, R.M., Beasley, V.R., Buck, W.B., Ghent, A.W., Lundeen, G.R., and
   Poppenga, R.H. (1985): Experimental T-2 toxicosis in swine. I. Changes in cardiac
   output, aortic mean pressure, catecholamines, 6-keto PGFĮ, thromboxane B2, and acid-
   base parameters. Fundamental and Applied Toxicology, 5: 879-892.

2. Lundeen, G.R., Poppenga, R.H., Beasley, V.R., Buck, W.B., and Lambert, R.J. (1986):
   Systemic distribution of blood flow during acute T-2 toxin induced shock in swine.
   Fundamental and Applied Toxicology, 7: 309-323.

3. Poppenga, R.H., Beasley, V.R., and Buck, W.B. (1986): Assessment of potential
   therapies for acute T-2 toxicosis in the rat. Toxicon, 25(5): 537-546.

4. Poppenga, R.H., Lundeen, G.R., Beasley, V.R., and Buck, W.B. (1986): Assessment of
   a general therapeutic protocol for the treatment of acute T-2 toxicosis in swine.
   Veterinary and Human Toxicology, 29(3): 237-239.

5. Beasley, V.R., Lundeen, G.R., Poppenga, R.H., and Buck, W.B. (1987): Distribution of
   blood flow to the gastrointestinal tract of swine during T-2 toxin-induced shock.
   Fundamental and Applied Toxicology, 9: 588-594.

6. McGuire, J.T., Dierenfeld, E.S., Poppenga, R.H., and Braselton, W.B. (1987): Plasma
   alpha-tocopherol, retinol, cholesterol, and mineral concentrations in captive gorillas.
   Journal of Medical Primatology, 18: 155-161.

7. Poppenga, R.H. and Braselton, W.E. (1990): Effective use of analytical laboratories for
   the diagnosis of veterinary toxicologic problems in small animal practice. Veterinary
   Clinics of North America: Small Animal Practice, 20(2): 293-306.

8. Poppenga, R.H., Trapp, A.L., Braselton, W.E., Louden, C.G., Gumbs, J.M., and Dalley,
   J.B. (1990): Hexachlorophene toxicosis in a litter of Doberman Pinschers. Journal of
   Veterinary Diagnostic Investigation, 2: 129-131.

9. Bonna, R.J., Aulerich, R.J., Bursian, S.J., Poppenga, R.H., Braselton, W.E., and Watson,
   G.L. (1991): Efficacy of hydrated sodium calcium aluminosilicate and activated charcoal
   in reducing the toxicity of dietary aflatoxin to mink. Archives of Environmental
   Contamination and Toxicology, 20: 441-447.

10. Aulerich, R.J., Bursian, S.J., Poppenga, R.H., Mullaney, T.P., and Braselton, W.E.
    (1991): Toleration of high concentrations of dietary zinc by mink. Journal of Veterinary
    Diagnostic Investigation, 3: 232-237.

11. Lundeen, G.R., Poppenga, R.H., Beasley, V.R., Manuel, R.K., Buck, W.B., and
    Tranquilli, W.J. (1991): Regional brain blood flow in swine following T-2 toxin
    administration. Veterinary and Human Toxicology, 33(6): 567-570.




                                           19
12. Lavelle. J.M., Poppenga. R.H., Thacker. B.J., Giesy. J.L., Weis. C., Othoudt. R., and
    Vandervoort. C. (1991): Bioavailability of lead in mining wastes: an oral intubation
    study in young swine. Chemical Speciation and Bioavailability, 3(3-4): 105-111.

13. Sudekum, M., Poppenga, R.H., Raju, N., and Braselton, W.E. (1992): Pennyroyal oil
    toxicosis in a dog. Journal of the American Veterinary Medical Association, 200(6):
    817-818.

14. Fischer, L.J., Thulin, A.J., Zabik, M.E., Booren, A.M., Poppenga, R.H., and Chapman,
    K.J. (1992): Sulfamethazine and its metabolites in pork: effects of cooking on
    gastrointestinal absorption of residues. Journal of Agricultural and Food Chemistry, 40:
    1677-1682.

15. Braselton, W.E., Neiger, R.D., and Poppenga, R.H. (1992): Confirmation of indandione
    rodenticide toxicosis by mass spectrometry/mass spectrometry. Journal of Veterinary
    Diagnostic Investigation, 4: 441-446.

16. O'Brien, D.J., Kaneene, J.B., and Poppenga, R.H. (1993): The use of mammals as
    sentinels for human exposure to toxic contaminants in the environment. Environmental
    Health Perspectives, 99: 351-368.

17. Fitzgerald, S.D. and Poppenga, R.H. (1993): Toxicosis due to microcystin hepatoxins in
    three Holstein heifers. Journal of Veterinary Diagnostic Investigation, 5: 651-653.

18. Pearson, E.G., Hedstrom, O.R., and Poppenga, R.H. (1994): Hepatic cirrhosis and
    hemochromatosis in three horses. Journal of the American Veterinary Medical
    Association, 204(7): 1053-1056.

19. Fikes, J.D., Render, J.A., Reed, W.M., Bursian, S., Poppenga, R.H., and Sleight, S.D.
    (1994): Insensitivity of the chicken embryo to the ototoxicity of aminoglycoside
    antibiotics and a loop diuretic. Toxicologic Pathology, 20(1): 10-14.

20. Fikes, J.D., Render, J.A., Reed, W.M., Bursian, S., Poppenga, R.H., and Sleight, S.D.
    (1994): Distribution of gentamicin to the cochlea of the chicken embryo. Toxicologic
    Pathology, 20(): 15-22.

21. Yamini, B., Poppenga, R.H., Braselton, W.E., and Judge, L.J. (1995): Dicoumarol
    (moldy sweet clover) toxicosis in a group of Holstein heifers. Journal of Veterinary
    Diagnostic Investigation, 7: 420-422.

22. O'Brien, D.J., Poppenga, R.H., and Ramm, C.W. (1995): An exploratory analysis of
    liver element relationships and causes of death in a case series of common loons (Gavia
    immer). Preventative Veterinary Medicine, 25: 37-49.




                                           20
23. Allen, G.T., Veatch, J.K., Stroud, R.K., Vendel, C.G., Poppenga, R.H., Thompson, L.,
    Shafer, J., and Braselton, W.E. (1996): Winter of poisoning of coyotes and raptors
    furadan laced carcass baits. Journal of Wildlife Diseases, 32(2): 385-389.

24. Cudia, S.P., Poppenga, R.H., and Birdsall, W.J. (1998): Pemoline toxicosis in a dog.
    Journal of the American Veterinary Medical Association, 212(1): 74-76.

25. Schultze, A.E., Poppenga, R.H., and Johnson, D.K. (1998): Alterations in serum and
    tissue iron profiles associated with mutations in the fitness14226SB locus of mice.
    Comparative Haematology International, 8: 72-76.

26. Hollmen, T., Franson, J.C., Poppenga, R.H., Hario, M., and Kilpi, M. (1998): Lead
    poisoning and trace elements in common eiders Somateria mollissima from Finland.
    Wildlife Biology, 4(4): 193-203.

27. Sepulveda, M.S., Poppenga, R.H., Arrecis, J.J., and Quinn, L.B. (1998): Concentrations
    of mercury and selenium in tissues of double-crested cormorants (Phalacrocorax auritus)
    from southern Florida. Colonial Waterbirds, 21(1): 35-42.

28. Beal, M.W., Poppenga, R.H., Birdsall, W.J., and Hughes, D. (1999): Ventilatory failure
    due to moxidectin intoxication in a dog. Journal of the American Veterinary Medical
    Association, 215(12): 1813-1817.

29. Agnew, D.W., Barbiers, R.B., Poppenga, R.H., and Watson, G.L. (1999): Zinc toxicosis
    in a captive striped hyena (Hyaena hyaena). Journal of Zoo and Wildlife Medicine,
    30(3): 431-434.

30. Poppenga, R.H. (2000): Rodenticide toxicosis in dogs and cats. Standards of Care:
    Emergency and Critical Care Medicine, 2:5-10.

31. Franson, J.C., Hollmen, T., Poppenga, R.H., Hario, M., and Kilpi, M. (2000): Metals
    and trace elements in tissues of Common Eiders (Somateria mollissima) from the Finnish
    archipelago. Ornis Fennica 77: 57-63.

32. Hoffman, R.J., Hoffman, R.S., Freyberg, C., Poppenga, R.H., and Nelson, L.S. (2001):
    Clenbuterol ingestion causing prolonged tachycardia, hypokalemia and
    hypophosphatemia with confirmation by quantitative levels. Journal of Toxicology –
    Clinical Toxicology 39(4): 339-344.

33. Franson, J.C., Hollmen, T., Poppenga, R.H., Hario, M., Kilpi, M., and Smith, M.R.
    (2000): Selected trace elements and organochlorines: some findings in blood and eggs
    of nesting common eiders (Somateria mollissima) from Finland. Environmental
    Toxicology and Chemistry, 19(5): 1340-1347.




                                          21
34. Lewis, L.A., Poppenga, R.H., Davidson, W.R., Fischer, J.R., and Morgan, K.A. (2001).
    Lead toxicosis and trace element levels in wild birds and mammals at a firearms training
    facility. Archives of Environmental Contamination and Toxicology 41: 208-214.

35. Schoeb, T.R., Heaton-Jones, T.G., Clemmons, R.M., Carbonneau, D.A., Woodward,
    A.R., Shelton, D., and Poppenga, R.H. (2002): Clinical and necropsy findings
    associated with increased mortality among alligators of Lake Griffin, Florida. Journal of
    Wildlife Diseases 38(2): 320-337.

36. Poppenga, R.H. and Spoo, W. (2002): Internet resources for veterinary toxicologists.
    Toxicology 173: 179-189.

37. Snook, C.S., Baird A.N., Poppenga, R.H., Rudik, I., and Sweeney, R.W. (2002): Plasma
    concentrations of trimethoprim and sulphamethoxazole in llamas after orogastric
    administration. Journal of Veterinary Pharmacology and Therapeutics 25(5): 383-386.

38. Evers, D.C., Taylor, K.M., Major, A., Taylor, R.J., Poppenga, R.H., and Scheuhammer,
    A.M. (2003): Common loon eggs as indicators of methylmercury availability in North
    America. Ecotoxicology 12: 69-81.

39. Rudik, I., Cummings, M.R., and Poppenga, R.H. (2003): Isolation and multi-residue
    detection of macrolide endectocides present in animal matrices. Journal of Veterinary
    Diagnostic Investigation 14: 295-302.

40. Rudik-Miksa, I. and Poppenga, R.H. (2003): Direct and rapid determination of baclofen
    (Lioresal®) and carisoprodol (Soma®) in bovine serum by liquid chromatography-mass
    spectrometry. Journal of Analytical Toxicology, 27: 275-283.

41. Sidor, I.F., Pokras, M.A., Major, A.R., Poppenga, R.H., Taylor, K.M., and Miconi, R.M.
    (2003): Mortality of common loons in New England, 1987 to 2000. Journal of Wildlife
    Diseases, 39(2): 306-310.

42. Rudik-Miksa, I., Buckley, C.L., and Poppenga, R.H. (2004): Detection of nonesterified
    (free) fatty acids in bovine serum: comparative evaluation of two methods. Journal of
    Veterinary Diagnostic Investigation, 16: 139-144.

43. Pelligrini-Masini, A., Poppenga, R.H., and Sweeney, R.W. (2004): Disposition of a
    flunixin meglumine injectable preparation administered orally to healthy horses. Journal
    of Veterinary Pharmacology and Therapeutics, 27: 183-186, 2004.

44. Orsini, J.A., Moate, P.J., Boston, R.C., Engiles, J., Benson, C.E., Poppenga, R., and
    Norman, T. (2004): Cefotaxime kinetics in plasma and synovial fluid following
    intravenous administration in horses. Journal of Veterinary Pharmacology and
    Therapeutics 27: 293-298, 2004.




                                            22
45. Poppenga, R.H., Zeigler, A., Habecker, P., Walter, M., and Miller P. (2005): Zinc
    phosphide toxicosis in wild turkeys (Meleagris gallopavo). Journal of Wildlife Diseases,
    41(1): 218-223.

46. Evers, D.C., Burgess, N.M., Champoux, L., Hoskins, B., Major, A., Goodale, W., Taylor,
    R.J., Poppenga, R. and Daigle, T. (2005): Patterns and interpretation of mercury
    exposure in freshwater avian communities in northeastern North America.
    Ecotoxicology, 14(1-2): 193-221.

47. Rudik-Miksa, I., Buckley, C.L., Carpenter, N., and Poppenga, R.H. (2005): Comparison
    of selenium detection in liver samples by atomic absorption spectroscopy and inductively
    coupled plasma – mass spectrometry. Journal of Veterinary Diagnostic Investigation,
    17(4): 331-340.

48. Troxel, M.T. and Poppenga, R.H. (2005): Kentucky coffee tree intoxication in a dog
    with cerebellovestibular signs, bradycardia, hypotension and hypoglycemia. Journal of
    Veterinary Internal Medicine, 19(4): 599-601.

49. Rosenthal, K.L., Johnston, M.S., Shofer, F.S., and Poppenga, R.H. (2005): Psittacine
    plasma concentrations of elements: daily fluctuations and clinical implications. Journal
    of Veterinary Diagnostic Investigation, 17(3): 239-244.

50. Miksa, I.R., Cummings, M.R., and Poppenga, R.H. (2005): Multi-residue determination
    of anti-inflammatory analgesics in sera by liquid chromatography-mass spectrometry.
    Journal of Analytical Toxicology, 29(2): 95-104.

51. Orsini, J.A., Moate, P.J., Boston, R.C., Norman, T., Engiles, J., Benson, C.E., and
    Poppenga, R.H. (2005): Pharmacokinetics of imipenem-cilastatin following intravenous
    administration in healthy adult horses. Journal of Veterinary Pharmacology and
    Therapeutics, 28(4): 355-361.

52. Rudik-Miksa, I., Cummings, M.R., and Poppenga, R.H. (2005): Determination of
    acepromazine, ketamine, medetomidine and xylazine in serum: multi-residue screening
    by liquid chromatography-mass spectrometry. Journal of Analytical Toxicology, 29(6):
    544-552.

53. Tor, E.R., Puschner, B., Filigenzi, M.S., Tiwary, A.K., and Poppenga, R.H. (2006): LC-
    MS/MS screen for penitrem A and roquefortine C in serum and urine samples.
    Analytical Chemistry, 78(13): 4624-4629.

54. Del Piero, F. and Poppenga, R.H. (2006): Chlorophacinone exposure causing an
    epizootic of hemorrhagic diathesis in lambs. Journal of Veterinary Diagnostic
    Investigation, 18(5): 483-485.




                                           23
55. Fischer, J.R., Lewis-Weis, L.A., Tate, C.M., Gaydos, J.K., Gerhold, R.W., and
    Poppenga, R.H. (2006): Avian vacuolar myelinopathy outbreaks at a southeastern
    reservoir. Journal of Wildlife Diseases 42(3):501-510.

56. Caruso, S., Miller, E.A., and Poppenga, R.H. (2006). Pharmacokinetic study of non-
    steroidal anti-inflammatory drugs in wildlife rehabilitation birds. Wildlife Rehabilitation
    Bulletin, 24(2): 52-56.

57. Deem, S.L., Sounguet, G.P., Alleman R., Cray, C., Norton, T.M., Dierenfeld, E.S.,
    Poppenga, R.H., and Karesh, W.B. (2006): Blood values in free-ranging nesting
    leatherback sea turtles (Dermochelys coriacea) on the coast of the republic of gabon.
    Journal of Zoo and Wildlife Medicine 37(4):464-471.

58. Lacasse, C., Gamble, K.C., Poppenga, R.H., Farina, L.L., Landolfi, J., and Terio, K.
    (2007): Taxus sp. intoxication in three Francois’ langurs (Trachypithecus francoisi).
    Journal of Veterinary Diagnostic Investigation 19:221-224.

59. Willis, M. S., Snyder, J.A., Poppenga, R.H., and Grenache, D.G. (2007): Bovine cardiac
    troponin T is not accurately quantified with a common human clinical immunoassay.
    Journal of Veterinary Diagnostic Investigation, 19:106-108.

60. Uzal, F., Houston R.S., Riley, S., Poppenga, R.H., Odani, J., and Boyce, W. (2007):
    Notoedric mange in free-ranging mountain lions (Felis concolor). Journal of Wildlife
    Diseases, 43(2):274-278.

61. Filigenzi, M.S., Poppenga, R.H., Tiwary, A.K., and Puschner, B. (2007): The
    GHWHUPLQDWLRQRIĮ-amanitin in serum and liver by multistage linear ion trap mass
    spectrometry. Journal of Agricultural and Food Chemistry, 55(8):2784-2790.

62. Riley, S.P.D., Bromley, C., Poppenga, R.H., Whited, L., and Sauvajot, R.M. (2007):
    Anticoagulant exposure and notoedric mange in bobcats and mountain lions in urban
    southern California. Journal of Wildlife Management, 71(6):1874-1884.

63. Brown, C.A., Jeong, K., Poppenga, R.H., Puschner, B., Miller, D.M., Ellis, A.E., Sum,
    S., Cistola, A., and Brown, S.A. (2007): Outbreaks of melamine associated renal failure
    (MARF) in dogs and cats in 2004 and 2007. Journal of Diagnostic Investigation,
    19(5):525-531.

64. Puschner, B., Poppenga, R.H., Lowenstine, L.J., Filigenzi, M.S., and Pesavento, P.A.
    (2007): Assessment of melamine and cyanuric acid toxicity in cats. Journal of
    Diagnostic Investigation, 19(6):616-624.

65. Filigenzi, M.S., Tor, E.R., Poppenga, R.H., Aston, L.A., and Puschner, B. (2007): The
    determination of melamine in muscle tissue by liquid chromatography/ tandem mass
    spectrometry. Rapid Communications in Mass Spectrometry, 21:4027-4032.




                                            24
66. Sorenmo, K., Samluk, M., Clifford, C., Baez, J., Barrett, J.S., Poppenga, R., Overley, B.,
    Skorupski, K., Oberthaler, K., Van Winkle, T., Seiler, G. and Shofer, F. (2007): Efficacy
    and toxicity of intracavitary administration of pegylated liposomal encapsulated
    doxorubicin (Doxil) in dogs with hemagiosarcoma. Journal of Veterinary Internal
    Medicine, 21(6):1347-54.

67. Syring, R.S., Costello, M.F., and Poppenga, R.H. (2008): Temporary transvenous
    pacing in a dog with diltiazem intoxication. Journal of Emergency and Critical Care
    18(1): 75–80.

68. Ludwick, T.P., Poppenga, R.H., Green, P.G., Puschner, B., Melton, L.A., Hoar, B.R.,
    Nyberg, N.L. and Maas J. (2008). The correlation of potassium content and moisture in
    bovine liver samples analyzed for trace metal concentrations. Journal of Diagnostic
    Investigation 20:314-320.

69. Filigenzi, M.S., Puschner, B., Aston, L.S. and Poppenga, R.H. (2008): The diagnostic
    determination of melamine and related compounds in kidney tissue by LC/MS/MS.
    Journal of Agricultural and Food Chemistry, 56(17):7593-9.

70. Hoffman, R.S., Kirrane, B.M., Marcus, S.M., Clenbuterol Study Investigators
    (Poppenga, R.H., et al.) (2008): A Descriptive study of an outbreak of clenbuterol-
    containing heroin. Annals of Emergency Medicine, (epub).

71. Chaffin, K., Norton, T.M., Gilardi, K., Poppenga, R.H., Jensen, B., Moler, P., Cray, C.,
    Dierenfeld, E.S., Chen,T., Oliva , M., Origgi, F.C., Gibbs, S., Mazzaro, L., and Mazet, J.
    (2008): Health assessment of free-ranging alligator snapping turtles (Macrochelys
    temminckii) in Georgia and Florida. Journal of Wildlife Diseases, 44(3):670-86.

72. Tiwary, A.K., Puschner B. and Poppenga, R.H. (2008): Using roquefortine C as a
    biomarker for penitrem A intoxication. Journal of Veterinary Diagnostic Investigation,
    21(2):237-239.

73. Tiwary, A.K., Poppenga, R.H. and Puschner, B. (2009): In vitro study to assess the
    effectiveness of three adsorbents as a binding agent for oleander toxins. Clinical
    Toxicology, 47(3):213-218.

74. Yhee, J.Y., Brown, C.A., Yu, C.H., Kim, J.H., Poppenga, R. and Sur J.H. (2009):
    Retrospective study of melamine/cyanuric acid-induced renal failure in dogs in Korea
    between 2003 and 2004. Veterinary Pathology, 46(2):348-54.

75. Deem, S.L., Norton, T.M., Mitchell, M., Segars, A., Alleman, A.R., Cray, C., Poppenga,
    R.H., Dodd, M. and Karesh, W.B. (2009): Comparison of blood values in foraging,
    nesting, and stranded free-ranging loggerhead turtles (Caretta caretta) along the coast of
    Georgia, USA. Journal of Wildlife Diseases, 45(1):41-56.




                                            25
76. Bechert, U., Christensen, J.M., Poppenga, R., Le, H., Wyatt, J. and Schmitt, R. (2010):
    Pharmacokinetics of orally administered terbinafine in African penguins (Spheniscus
    demersus). Journal of Zoo and Wildlife Medicine, 41(2): 263-274.

77. Bechert, U., Christensen, J.M., Poppenga, R., Fahmy, S.A. and Redig, P. (2010):
    Pharmacokinetics of Terbinafine after Single Oral Dose Administration in Red-Tailed
    Hawks (Buteo jamaicensis). Journal of Avian Medicine and Surgery, 24(2):122-130.

78. Murray-Arens, A.L., Barr, B., Puchalski, S., Poppenga, R., Kulin, R.M., Anderson, J.
    and Stover, S.M. (2011): Osteoporosis associated with pulmonary silicosis in a equine
    bone fragility syndrome. Veterinary Pathology, 48(3):593-615.

79. Kelly, T.R., Bloom, P.H., Torres, S., Hernandez, Y., Poppenga, R.H., Boyce, W.M., and
    Johnson, CK (2011): Impact of the California lead ammunition ban on reducing lead
    exposure in golden eagles and turkey vultures. PLoS One, 6(4):e17656.

80. Ruder, M.G., Poppenga, R.H., Bryan, J.A., Bain, M., Pitman, J and Keel, M.K. (2011):
    Intoxication of non-target wildlife with rodenticides in Northwestern Kansas. Journal of
    Wildlife Diseases 47(1):212-216.

81. Ozinpar, A., Golub, M., Poppenga R., Blount, B., Lasley, B., and Gillespie, J. (2011):
    Thyroid status of female rhesus monkeys in a breeding colony, relationship to
    reproductive outcome and preliminary information on impact of perchlorate
    administration on thyroid function. Laboratory Animals 45:209-214.

82. Harris, H.S., Benson, S.R., Gilardi, K.V., Poppenga, R.H., Dutton, P.H., Work, T.M.
    and Mazet, J.A.K. (2011): Comparative health assessment of Western Pacific
    leatherback turtles (Dermochelys coriacea) foraging off the coast of California, 2005-
    2007. Journal of Wildlife Diseases, 47(2):321-337

83. Evers, D.C., Williams, K.A., Meyer, M.W., Scheuhammer, A.M, Kenow, K., Schoch, N.,
    Burgess, N.M., Gilbert, A., Siegel, L., Taylor, R.J., Poppenga, R. and Perkins, C.R.:
    Spatial gradients of available methylmercury to avian piscivores in the Great Lakes basin.
    Ecotoxicology, ePub 20 Aug.

84. Arens, A.M., Barr, B., Puchalski, S.M., Poppenga, R., Kulin, R.M., Anderson, J. and
    Stover, S.M. (2011): Osteoporosis associated with pulmonary silicosis in a equine bone
    fragility syndrome. Veterinary Pathology 48(3): 593-615.

85. Tokarz, D., Poppenga, R., Kaae, J., Lowenstine, L. and Pesavento, P. (2011): Amanitin
    toxicosis in two cats with acute hepatic and renal failure. Submitted to Veterinary
    Pathology.

86. Wright, H.M., Chen-Allen, A.V., Talcott, P.A., Poppenga, R.H., and Mealey, K.L.
    (2011): Intravenous fat emulsion as treatment of ivermectin toxicosis in three dogs




                                           26
   homozygous for the MDR-1 gene mutation. Journal of Veterinary Emergency and
   Critical Care, 21(6):666-672..

87. Claus, M.A., Jandrey, K.E., and Poppenga, R.H. (2011): Propylene glycol intoxication
    in a dog. Journal of Veterinary Emergency and Critical Care, 21(6):679-683.

88. Yee, M.M., Woods, L.W., Poppenga, R.H., Puschner, B. (2012): Amanitin intoxication
    in two beef calves from California. Journal of Veterinary Diagnostic Investigation,
    24(1):241-244.

89. Kinde, H., Foate, E., Beeler, E., Uzal, F., Moore, J. and Poppenga, R.: Ethanol toxicosis
    in cedar waxwings (Bombycilla cedrorum). Journal of Ornithology.

90. Quinn, J.H., Girard, Y.A., Gilardi, K., Hernandez, Y., Poppenga, R., Chomel, B.B,
    Foley, J.E. and Johnson, C.K. (2012): Pathogen and rodenticide exposure in American
    badgers (Taxidea taxus) in California. Journal of Wildlife Diseases, 48(2): 467-472.

91. Filigenzi, M.S., Ehrke, N., Aston, L.S., Poppenga, R.H.: Evaluation of a rapid screening
    method for chemical contaminants of concern in four food related matrices using
    QuEChERS extraction, UHPLC and high resolution mass spectrometry. Food Additives
    and Contaminants Part A Chem Anal Control Expo Risk Assess, 28(10): 1324-1339.

92. Poppenga, R.H., Ramsey, J., Gonzales, B.J. and Johnson, C.K. (2012): Mineral
    concentrations in whole blood and serum of bighorn sheep (Ovis canadensis) in
    California. Journal of Veterinary Diagnostic Investigation, 24(3): 531-538.

93. Tawde, S.N., Puschner, B., Albin, T., Stump, S., Poppenga, R.H. (2012): Death by
    caffeine: presumptive malicious poisoning of a dog by incorporation in ground meat.
    Journal of Medical Toxicology, 8(4):436-440.

94. Sutter, M.E., Clarke, M.E., Cobb, J., Daubert, G.P., Rathore, V.S., Aston, L.S.,
    Poppenga, R.H., Ford, J.B., Owen, K.P., Albertson, T.E. (2012): Blood leak alarm
    interference by hydroxycobalamin is hemodialysis machine dependent. Clinical
    Toxicology, 50(10): 892-895.

95. Kinde, H., Foate, E., Beeler, E., Uzal, F., Moore, J. and Poppenga, R. (2012): Ethanol
    toxicosis in cedar waxwings (Bombycilla cedrorum). Journal of Ornithology, 153: 995-
    998.

96. Wack, R.F., Hansen, E., Small, M., Poppenga, R., Bunn, D., Johnson, C. (2012):
    Hematology and plasma biochemistry values for the giant garter snake (Thamnophis
    gigas) and valley garter snake (Thamnophis sertalis fitchi) in the central valley of
    California. Journal of Wildlife Diseases, 48(2): 307-313.

97. Gabriel, M.W., Woods, L.W., Poppenga, R., Sweitzer, R.A., Thompson, C., Matthews,
    S.M., Higley, J.M., Keller, S.M, Purcell, K., Barrett, R.H., Wengert, G.M., Sacks, B.N.,



                                           27
     and Clifford, D.L. (2012): Anticoagulant rodenticides on our public and community
     lands: spatial distribution of exposure and poisoning of a rare forest carnivore. PLoS
     One, 7(7):e40163.

 98. Uzal, F.A., Mukai, M., Woods, L., Striker, S., Poppenga, R., Valentine, B. and Smith, J.
     (2012): Diagnostic exercise: acute respiratory distress in an alpaca. Journal of
     Veterinary Diagnostic Investigation, Veterinary Pathology, 49(6): 1070-1073.

 99. Poppenga, R.H. (2012): Slaframine intoxication. Equine Veterinary Education, 24(6):
     284-285.

100. Waddell, L.S., Poppenga, R.H. and Drobatz, K.J. (2013): Anticoagulant rodenticide
     screening in dogs: 123 cases (1996 – 2003). Journal of the American Veterinary Medical
     Association, 242(4): 516-521.

101. Chamoro, M.F., Passler, T., Joiner, K., Poppenga, R.H., Bayne, J. and Walz, P.H.:
     Acute renal failure in two adult llamas after exposure to leaves and buds from Oak trees
     (Quercus sp.). Canadian Veterinary Journal, 54:61-64.

102. Serieys, L.E., Foley, J., Owens, S., Woods, L., Boydston, E., Lyren, L., Poppenga, R.,
     Clifford, D.L., Stephenson, N., Rudd, J., and Riley, S. (2013): Serum chemistry,
     hematologic and post-mortem findings in bobcats (Lynx rufus) with notoedric mange.
     Journal of Parasitology, 99(6): 989-996.

103. Giannitti, F., Anderson, M., Caspe, S., Mete, A., East, N., Mostrom, M., and Poppenga,
     R.H. (2013): An outbreak of sodium fluoroacetate (1080) intoxication in selenium and
     copper deficient sheep in California. Veterinary Pathology, 50(6): 1022-1027.

104. Thompson, C.M., Sweitzer, R.A., Gabriel, M.W., Purcell, K.L., Barrett, R.H., and
     Poppenga, R.: Impacts of rodenticide and insecticide toxicants from marijuana
     cultivation sites on fisher survival rates in the Sierra National Forest, California.
     Conservation Letters, 7(2): 91-102.

105. Mukai, M., Woods, L.W., Stump, S., Ebel, J.G., Jr., Levitt, A.S., Frey, M.W., Smith, J.,
     Uzal, F.A., Poppenga, R.H., and Puschner, B. (2014): Detection of diisocyanates in
     nesting material associated with mortality in pigeon chicks. Journal of Veterinary
     Diagnostic Investigation, 26(2): 327-333.

106. Kelly, T.R., Poppenga, R.H., Woods, L.A., Hernandez, Y.Z., Boyce, W.M., Samaniego,
     F.J., Torres, S.G., and Johnson, C.K. (2014): Causes of mortality and unintentional
     poisoning in predatory and scavenging birds in California. Veterinary Record Open,
     1(1):e000028.

107. Kelly, T.R., Grantham, J., George, D., Welch, A., Brandt, J., Burnett L.J., Sorenson, K.J.,
     Johnson, M., Poppenga, R., Moen, D., Rascio, J., Rivers, J.W., Battistone, C., and
     Johnson, C.K. (2014): Spatiotemporal patterns and risk factors for lead exposure in



                                              28
     endangered California condors during 15 years of reintroduction. Conservation Biology,
     28(6): 1721-1730.

108. Bautista, A.C., Puschner, B., and Poppenga, R.H. (2014): Lead exposure from backyard
     chicken eggs: a public health risk? Journal of Medical Toxicology, 10(3): 311-315.

109. Poppenga, R.H., Redig, P.T., and Sikarski, J.G.: Are there legitimate reasons to retain
     lead ammunition and fishing gear? (2014): Journal of the American Veterinary Medical
     Association, 27(1): 112-116.

110. Koenigshof, A.M., Beal, M.W., Poppenga, R.H., and Jutkowitz, A. (2015): Effect of
     sorbitol, single, and multiple-dose activated charcoal administration on carprofen
     absorption following experimental overdose in dogs. Journal of Veterinary Emergency
     and Critical Care, 25(5): 606-610.

111. Kynch, H.K., Arthur, R.M., Mitchell, M.M., Holser, I., Poppenga, R., Smith, L.L.,
     Helm, M.N., Sams, R.A., and Gaskill, C.L. (2015): Detection, pharmacokinetics and
     selected pharmacodynamics of inorganic cobalt following a single intravenous
     administration to horses. Drug Testing and Analysis, 7(7): 619-625.

112. Filigenzi, M.S., Bautista, A.C., Aston, L.S., and Poppenga, R.H. (2015): Method for the
     detection of desmethylbromethalin in animal tissue samples for the determination of
     bromethalin exposure. Journal of Agricultural and Food Chemistry, 63(21): 5146-5151.

113. Carvallo, F., Poppenga, R.H., Kinde, H., Diab, S., Nyaoke, A., Hill, A., Arthur, R., and
     Uzal, F. (2015): Cluster of cases of massive hemorrhage associated with anticoagulant
     detection in race horses. Journal of Diagnostic Investigation, 27(1): 112-116.

114. Gabriel, M.W., Woods, L.W., Wengert, G.M., Stephenson, N., Higley, J. Mark,
     Thompson, C., Matthews, S.M., Sweitzer, R.A., Purcell, K., Barrett, R.H., Keller, S.M.,
     Gaffney, P., Jones, M., Poppenga, R., Foley, J.E., Brown, R.N., Clifford, D.L., and
     Sacks, B.N. (2015): Patterns of natural and human-caused mortality factors of a rare
     forest carnivore, the fisher (Pekania pennant) in California. PlosOne, DOI
     10.1371/journal.pone.0140640.

115. Serieys, L.E., Armenta, T.C., Moriarty, J.G., Boydston, E.E., Lyren, L.M., Poppenga,
     R.H., Crooks, K.R., Wayne, R.K., and Riley, S.P. (2015): Anticoagulant rodenticides in
     urban bobcats: exposure, risk factors and potential effects based upon a 16-year study.
     Ecotoxicology 24(4): 844-862.

116. Olson, J.K., Gaydos, J.K., McKlveen, T., Poppenga, R., Wicinas, K., Anderson, E., and
     Raverty, S. (2016): Conjoined fetal twins in a harbor seal (Phoca vitulina). Journal of
     Wildlife Diseases, 52(1): 173-176.

117. Knafo, S.E., Norton, T.M., Mitchell, M., Stevenson, D.J., Hyslop, N., Poppenga, R.,
     Oliva, M., Chen, T., Cray, C., Gibbs, S.E., Durden, L., Stedman, N., Divers, S.,



                                             29
     Dierenfeld, E. (2016): Health and nutritional assessment of free-ranging eastern indigo
     snakes (Drymarchon couperi) in Georgia, United States, Journal of Zoo and Wildlife
     Medicine, 47(4): 1000-1012.

118. Diab, S.S., Poppenga, R., and Uzal, F.A. (2017): Sudden death in racehorses:
     postmortem examination protocol. J Vet Diagn Invest 29(4): 442-449.

119. Blain, M., Garrard, A., Poppenga, R., Chen, B., Valento, M., and Halliday, D.O. (2017):
     Survival after severe rhabdomyolysis following monensin ingestion. J Med Toxicol
     13(3): 259-262.

120. Mikoni, N.A., Poppenga, R., Ackerman, J.T., Foley, J., Hazlehurst, J., Purdin, G., Aston,
     L., Hargrave, S., Jelks, K., and Tell, L.A. (2017): Heavy metal contamination in feather
     and tissue samples from Anna’s hummingbirds. Ecological Indicators 80:96-207.

121. Sobhakumari, A., Uzal, F., Pesavento, B., and Poppenga, R. (2018): Carbon monoxide
     poisoning in two cats. BMC Veterinary Research 14(1):67.

122. Romano, M.C., Loynachan, A.T., Bolin, D.C., Bryant, U.K., Kennedy, L., Filigenzi,
     M.S., Puschner, B., Poppenga, R.H., and Gaskill, C.L. (2018): Fatal bromethalin
     intoxication in 3 cats and 2 dogs with minimal or no histologic central nervous system
     spongiform change. J. Vet. Diagn. Invest. Epub ahead of print.

123. Adaska, J.M., Rimoldi, G., Blanchard, P.C., Champagne, J., Poppenga, R.H., and
     Mostrom, M. (2018): Multiple episodes of 1080 (sodium monofluoroacetate)
     intoxication in a California calf-raising operation. J Vet Diagn Invest., 30(5):747-751.

124. Graves EE, Jelks KA, Foley JE, Filigenzi MS, Poppenga RH, Ernest HB, Melnicoe R,
     Tell LA. (2019): Analysis of insecticide exposure in California hummingbirds using
     liquid chromatography-mass spectrometry. Environ Sci Pollut Res Int. 2019 Apr 2. doi:
     10.1007/s11356-019-04903-x. [Epub ahead of print].

125. Filigenzi MS, Graves EE, Tell LA, Jelks KA, Poppenga RH. (2019): Quantitation of
     neonicotinoid insecticides, plus qualitative screening for other xenobiotics in small mass
     avian tissue samples using UHPLC high-resolution mass spectrometry. J Vet Diagn
     Invest. 2019 Mar 11:1040638719834329. doi: 10.1177/1040638719834329. [Epub ahead
     of print]

126. Serieys LEK, Bishop J, Okes N, Broadfield J, Winterton DJ, Poppenga RH, Viljoen S,
     Wayne RK, O'Riain MJ. (2019): Widespread anticoagulant poison exposure in predators
     in a rapidly growing South African city. Sci Total Environ., 666:581-590. doi:
     10.1016/j.scitotenv.2019.02.122. [Epub ahead of print]

127. Schild CO, Giannitti F, Medeiros RMT, da Silva Silveira C, Caffarena RD, Poppenga
     RH, Riet-Correa F. (2019): Acute lead arsenate poisoning in beef cattle in Uruguay. J
     Vet Diagn Invest., 31(2):307-310. doi: 10.1177/1040638719831413. Epub 2019 Feb 8.



                                              30
 128. Sobhakumari A, Hargrave SA, Hill AE, Poppenga RH. (2018): Lead contamination in
      backyard chicken layer flocks in California, J Vet Diagn Invest. 2018 Jul
      1:1040638718792046. doi: 10.1177/1040638718792046. [Epub ahead of print]




                                        Accepted/In Press


 1.     Gabriel, M., Diller, L., Dumbacher, J., Wengert, G., Higley, J., Poppenga, R., and
        Mendia, S.: Exposure to rodenticides in northern spotted and barred owls on remote forest
        lands in northwestern California: evidence of food web contamination. Accepted by
        Avian Conservation and Ecology.

 2.     Hagley, S., Epstein, S., Stern, J., and Poppenga, R.: Lamotrigine-induced cardiac
        arrhythmias treated with intravenous lipid emulsion therapy in a dog. Accepted by
        Journal of the American Animal Hospital Association.

 3.     Rodriguez, A.M., Schild, C.O., Canton, G.J., Riet-Correa, F., Armendano, J.I., Caffarena,
        R.D., Brambilla, E., Garcia, J.A., Morrell, E.L., Poppenga, R., and Giannitti, F.: White
        muscle disease in three selenium deficient beef and dairy calves in Argentina and
        Uruguay. In Press. Ciencia Rural 48(5).

Peer Reviewed Reviews

      1. Puschner, B. and Poppenga, R.H. (2009): Lead and zinc intoxication in caged birds.
         Compendium on Continuing Education for Practicing Veterinarians, 31(1):E1-E12.

      2. Poppenga, R.H. (2002): Herbal medicine: potential for intoxication and interaction
         with conventional drugs. Clinical Techniques in Small Animal Practice 17(1): 6-18.

Non-Peer Reviewed Reviews

      1. Poppenga, R.H. (2000): Current environmental threats to animal health and
         productivity. Veterinary Clinics of North America: Large Animal Practice, 16(3): 545-
         558.

      2. Poppenga, R.H. (2001): Risks associated with the use of herbs and other dietary
         supplements. Veterinary Clinics of North America: Equine, 17(3): 455-478.




                                                31
   3. Poppenga, R.H. (2008): Diagnostic sampling and establishing a minimum database in
      exotic animal toxicology. Veterinary Clinics of North America: Exotic Animal Practice,
      11(2): 195-210.

   4. Poppenga, R.H. (2011): Commercial and industrial chemical hazards for ruminants.
      Veterinary Clinics of North America: Food Animal Practice, 27: 373-387.

Book Reviews

   1. Carbofuran and Wildlife Poisoning: Global Perspectives and Forensic Approaches,
      edited by Ngaio Richards, Wiley-Blackwell, 1st edition. Reviewed in Clinical
      Toxicology, 50:794, 2012.

Book Chapters/Proceedings

   1. Lambert, R.J., Beasley, V.R., Kindler, B.S., Poppenga, R.H., Lundeen, G.R., and Biehl,
      M.L. (1986): A method for the administration of aerosols to anesthetized or
      unanesthetized swine. In: Swine in Biomedical Research, Vol. I, (Tumbleson, M.E.,
      ed.), pp. 201-208, Plenum Publishing Corporation, New York, NY.

   2. Fricke, R.F. and Poppenga, R.H. (1989): Treatment and prohylaxis for trichothecene
      mycotoxicosis. In: Trichothecene Mycotoxicosis: Pathophysioligic Effects, Vol. II,
      (Beasley, V.R., ed.), pp. 135-168, CRC Press, Boca Raton, FL.

   3. Beasley, V.R., Bunner, D.L., and Poppenga, R.H. (1989): Conclusion and future
      directions. In: Trichothecene Mycotoxicosis: Pathophysioligic Effects, Vol. II,
      (Beasley, V.R., ed.), pp. 135-168, CRC Press, Boca Raton, FL.

   4. Poppenga, R.H. (1992): Common toxicoses of waterfowl, loons and raptors. In:
      Current Veterinary Therapy XI: Small Animal Practice, (Kirk, R.W. and Bonagura, J.D.,
      eds.), pp. 183-188, W.B. Saunders Co., Philadelphia, PA.

   5. Poppenga, R.H. (1992): Sodium ion toxicosis. In: Current Veterinary Therapy III:
      Food Animal Practice, (Howard, J.L., ed.), pp. 328-329, W.B. Saunders Co.,
      Philadelphia, PA.

   6. Poppenga, R.H. (1995): Risks associated with herbal remedies. Current Veterinary
      Therapy XII: Small Animal Practice, (Bonagura, J.D., ed.), pp. 222-225, W.B. Saunders
      Co., Philadelphia, PA.

   7. Poppenga, R.H. (1997): Lead. The 5 Minute Veterinary Consult (Tilley, L.P. and Smith,
      F.W.K., eds.), pp. 760-761, Williams and Wilkins, Baltimore, MD.

          a. Lead Update, 2nd ed., 2000
          b. Lead Update, 3rd ed., 2004
          c. Lead Update, 4th ed., 2007



                                             32
       d. Lead Update, 5th ed., 2011

8. Poppenga, R.H. and O’Brien, D.J. (1998): Toxic properties of animal wastes and
   sewage sludge. Current Veterinary Therapy IV: Large Animal (Howard, J.L. and Smith,
   R.A., eds.), pp. 249-251, W.B. Saunders Co., Philadelphia, PA.

9. Poppenga, R.H. (1999): Toxicological emergencies. Manual of Canine and Feline
   Emergency and Critical Care (King, L. and Hammond R., eds.), pp. 219-234, British
   Small Animal Veterinary Association, UK.

10. Poppenga, R.H. (2001): Medical management and plant poisoning. Foodborne Disease
    Handbook. Vol. 3: Plant Toxicants (Hui, Y., Smith, R., and Spoerke, D., eds.), pp. 413-
    440, Marcel Dekker, Inc., New York, NY.

11. Poppenga, R.H. (2001): Hazards associated with the use of herbal and other natural
    products. Small Animal Toxicology: (Peterson, M. and Talcott, P., eds.), pp. 226-262,
    W.B. Saunders, Co., Philadelphia, PA.

12. Poppenga, R.H. (2002): The 5 Minute Veterinary Consult: Equine, 1st ed. (Brown,
    C.M. and Bertone, J.J., eds). Lippincott Williams and Wilkins, Baltimore, MD.

   Consulting Editor and Topic Author

       x   Blue-green algae toxicosis
       x   Iron toxicosis
       x   Malicious poisoning
       x   Mercury toxicosis
       x   Nitrates/nitrites toxicosis
       x   Pentachlorophenol (PCP) toxicosis
       x   Robinia pseduoacacia toxicosis
       x   Solanium spp. toxicosis
       x   Trifolium spp. toxicosis
       x   Tremorgenic mycotoxins

14. Del Piero, F. and Poppenga, R.H. (2002): Non-infectious causes of abortion, neonatal
    mortality and malformations. In: Neonatal Mortality, Abortions and Embryonic
    Mortality in Domestic Ruminants by Del Piero, F., pp. 68-77, Consorzio Ricerca Filiera
    Lattiero-Casearia di Ragusa, Ragusa, Italy.

15. Poppenga, R.H. (2002): An overview of fetotoxic agents and their Possible role as
    agents in the mare reproductive loss syndrome. Proceedings of the 1st Workshop on
    Mare Reproductive Loss Syndrome, August 27th and 28th, University of Kentucky,
    Lexington, KY, pp. 48-50.




                                           33
16. Poppenga, R.H. (2003): Toxicology and sudden death. In: Orsini JA and Divers TJ,
    eds., Manual of Equine Emergencies: Treatment and Procedures. W.B. Saunders,
    Philadelphia, PA.

17. Poppenga, R.H. and Farrell, S.E. (2003): Veterinarians, zookeepers and other animal
    handlers. In: Greenberg, M.I., ed., Occupational, Industrial and Environmental
    Toxicology, 2nd ed. Mosby, Philadelphia, PA.

18. Poppenga, R.H. (2003): Principles of toxicology: treatment. In: Plumlee, K.H., ed.,
    Clinical Veterinary Toxicology, 1st ed., Mosby, Philadelphia, PA.

19. Waddell, L.S. and Poppenga, R.H. (2003): Respiratory toxicology. In: King, L.G., ed.,
    Textbook of Respiratory Disease in Dogs and Cats, 1st ed., Saunders, St. Louis, MO.

20. Poppenga, R.H. (2004): APAP, zinc and moxidectin. In: Osterhoudt et al., Toxicology
    Pearls, Elesever Mosby, Philadephia, PA.

21. Poppenga, R.H. (2007): Toxicologic Emergencies. In: King L.G. and Boag, A., eds.,
    BSAVA Manual of Small Animal Emergency and Critical Care, 2nd ed., British Small
    Animal Veterinary Association, Gloucester, UK, pp. 278-294.

22. Poppenga, R.H. (2007): Avian Toxicology. In: Gupta R.C., ed., Veterinary
    Toxicology: Basic and Applied Principles, 1st ed., Elsevier, Amsterdam, pp. 663–688.

23. Poppenga, R.H. and Puschner, B. (2008): Toxicology. In: Orsini J.A. and Divers T.J.,
    eds., Manual of Equine Emergencies: Treatment and Procedures, 3rd ed., Saunders
    Elsevier, St. Louis, pp. 593-626.

24. Poppenga, R.H. (2008): In: Lavoie, JP, Hinchcliff, KW, (ed), Blackwell's Five Minute
    Veterinary Consult: Equine, 2nd ed, Wiley Blackwell, Ames.

   Consulting Editor and Topic Author

       x   Blue-green algae toxicosis
       x   Iron toxicosis
       x   Malicious poisoning
       x   Mercury toxicosis
       x   Nitrates/nitrites toxicosis
       x   Pentachlorophenol (PCP) toxicosis
       x   Robinia pseduoacacia toxicosis
       x   Solanium spp. toxicosis
       x   Trifolium spp. toxicosis
       x   Tremorgenic mycotoxins
       x   Vicia villosa




                                          34
25. Hausner, E. and Poppenga, R.H. (2009): Herbal Hazards. In: Bonagura J.D. and
    Twedt, D.C., eds., Kirk’s Current Veterinary Therapy XIV, Saunders Elsevier, St. Louis,
    pp. 149-155.

26. Poppenga, R.H. and Spoo, W. (2009): Veterinary Toxicology. In: Wexler, P.,
    Hakkinen, P.J., Mohapatra, A. and Gilbert, S.G., eds., Information Resources in
    Toxicology, 4th ed., Elsevier, Amsterdam, pp. 515-522.

27. Poppenga, R.H. (2009): Mycotoxins. In: Robinson, N. E. and Sprayberry, K.A., eds.,
    Current Therapy in Equine Medicine 6, Saunders Elsevier, St. Louis, pp. 933-936.

28. Pokras, M.A., Kneeland, M.R., Major, A., Miconi, R. and Poppenga, R.H. (2009): Lead
    objects ingested by Common Loons in New England. In: Ingestion from Spent
    Ammunition: Implications for Wildlife and Humans, R.T. Watson, M. Fuller, M. Pokras,
    and W.G. Hunt, eds., The Peregrine Fund, Boise, ID, pp. 283-286.

29. Poppenga, R.H. and Oehme, F.W. (2010): Pesticide Use and Associated Morbidity and
    Mortality in Veterinary Medicine. Hayes’ Handbook of Pesticide Toxicology, R.
    Kreiger, ed., Elsevier, Amsterdam, pp. 285-302.

30. Poppenga, R.H. (2010): Poisonous Plants. In: Luch. A., ed., Molecular, Clinical and
    Environmental Toxicology, Vol. 2: Clinical Toxicology, Birkhauser-Verlag AG, Basel,
    pp. 123-176.

31. Poppenga, R.H. (2010): Feline Toxicologic Emergencies. In: Feline Emergency and
    Critical Care, M. Costello and K. Drobatz, eds., Wiley-Blackwell, Ames, IA, pp. 561-
    600.

32. Poppenga, R.H. (2011): Lead. In: Small Animal Toxicology, G.D. Osweiler, L.R.
    Hovda, A.G. Brutlag and J.A. Lee, eds., Wiley-Blackwell, Ames, IA, pp. 657-663.

33. Poppenga, R.H. (2011): Essential Oils/Liquid Potpourri. In: Small Animal Toxicology,
    G.D. Osweiler, L.R. Hovda, A.G. Brutlag and J.A. Lee, eds., Wiley-Blackwell, Ames,
    IA, pp. 527-533.

34. Poppenga, R.H. (2011): General Toxicologic Principles. Small Animal Toxicology
    Essentials. R.H. Poppenga and S.M. Gwaltney-Brant, eds., Wiley-Blackwell, Ames, IA,
    pp. 5-16.

35. Poppenga, R.H. (2011): Other Pesticides. Small Animal Toxicology Essentials. R.H.
    Poppenga and S.M. Gwaltney-Brant, eds., Wiley-Blackwell, Ames, IA, pp. 137-146.

36. Poppenga, R.H. (2011): Metals and Minerals. Small Animal Toxicology Essentials.
    R.H. Poppenga and S.M. Gwaltney-Brant, eds., Wiley-Blackwell, Ames, IA, pp. 273-
    284.




                                           35
   37. Poppenga, R.H. (2012): Avian Toxicology. Veterinary Toxicology: Basic and Applied
       Principles, 2nd ed., Gupta R.C., ed., Elsevier, Amsterdam, pp. 856-886.

   38. Hauser, E.A. and Poppenga, R.H. (2013): Hazards Associated with the Use of Herbal
       and Other Natural Products. Small Animal Toxicology, 3rd ed., Peterson, M.E. and
       Talcott, P.A., eds., Elsevier, Amsterdam, pp. 335-356.

   39. Poppenga, R.H. and Puschner, B. Toxicology (2014): Equine Emergencies: Treatment
       and Procedures, 4th ed., Orsini, J.A. and Divers, T.J., eds., Elsevier, St. Louis, Mo., pp.
       580-606.

   40. Poppenga, R.H. (2014): Feed Additives. Smith’s Large Animal Medicine, 5th ed.,
       Hovda, L. ed., Elsevier, St. Louis, Mo, pp. 1609-1611

   41. Poppenga, R.H. (2015): Toxicology. Equine Emergency and Critical Care, L.L.
       Southwood and P.A. Wilkins, eds., CRC Press, Boca Raton, FL, pp. 555-606.

   42. Poppenga, R.H. (2016): Small Animal Toxicology, 2nd ed. Hovda, L., Brutlag, A.,
       Poppenga, R. and Peterson, K., eds., Wiley Blackwell, Ames, IA.

          a.   Lead
          b.   Identification and Management of the Unknown Toxicant
          c.   Laboratory Diagnostics for Toxicology
          d.   Information Resources for Toxicology

   43. Poppenga, R.H.: Toxicologic Diagnostics. Interpretation of Equine Laboratory
       Diagnostics, N. Pusterla and J. Higgins, eds., John Wiley and Sons, Hoboken, NJ, pp. 99-
       108.

   44. Poppenga, R.H. (2018) Environmental Contaminants, Sea Turtle Health and
       Rehabilitation, Manire, C.A., Norton, T.M., Stacy, B.A., Innis, C.J., and Harms, C.A.,
       eds., J. Ross Publishing, pp. 805-818.

   45. Hryhorczuk, D., Beasley, V., Poppenga, R., and Durrani, T. (2018): Toxicology.
       Hermann, J., ed., One Health: The Interface of Human, Animal, and Ecosystem Health,
       John Wiley and Sons, Hoboken, NJ.

                                   Submitted for Publication

   1. Hausner, E. and Poppenga, R.H.: Herbal and Other Supplement Hazards, Kirk’s Current
      Veterinary Therapy XVI.

Book Editor

   1. Section Editor, Toxicology (2002). The 5-Minute Veterinary Consult: Equine. Brown,
      C.M. and Bertone, J.J., eds. Lippincott Williams and Wilkins, Baltimore, MD.



                                                36
   2. Co-Editor, Veterinary Clinics of North America: Small Animal Practice, Toxicology 32:2
      (2002). W.B. Saunders Co, Philadelphia.

   3. Section Editor, Toxicology (2002). Lavoie, J.P., Hinchcliff, K.W., eds., Blackwell's Five
      Minute Veterinary Consult: Equine, 2nd ed, Wiley Blackwell, Ames, IA.

   4. Co-Editor, Veterinary Toxicology for Technicians (2011), Wiley-Blackwell, Ames, IA.

   5. Co-Editor, Small Animal Toxicology, 2nd ed. (2016). Hovda, L., Brutlag, A., Poppenga,
      R. and Peterson, K., eds., Wiley Blackwell, Ames, IA.

Abstracts

   1. Corley, R.A., Swanson, S.P., Poppenga, R.H., and Buck, W.B.: Metabolism of T-2
      toxin in swine. Poster Presentation, 187th National Meeting of the American Chemical
      Society, St. Louis, MO, April, 1984.

   2. Poppenga, R.H.: Therapeutic approaches for the treatment of acute T-2 toxicosis in
      swine. Invited paper, FASEB Summer Research Conference, Saxton's River, VT, June,
      1984.

   3. Poppenga, R.H., Mostrom, M.S., Haschek, W.M., Lock, T.F., Buck, W.B., and Beasely,
      V.R. (1984): Mare agalactia, placental thickening, and high foal mortality associated
      with the grazing of tall fescue: a case report. American Association of Veterinary
      Laboratory Diagnosticians, 27th Annual Proceedings, 325-336.

   4. Lundeen, G.R., Poppenga, R.H., Beasley, V.R., and Buck, W.B.: Hemodynamic effects
      of acute T-2 toxicosis in swine. Poster Presentation, Gordon Research Conference on
      Mycotoxins, Plymouth, NH, June, 1985.

   5. Poppenga, R.H.: Pharmacotherapy of acute T-2 toxicosis in rats and swine. Invited
      paper, FASEB Summer Research Conference, Copper Mt., CO, July, 1986.

   6. Beasley, V.R., Cook, W.O., Lovell, R.A., Galey, F.D., Poppenga, R.H., Fikes, J.D., and
      Knight, M.W.: Diagnostic features of Microcystis aeruginosa and Anabaena flos-aquae
      toxicosis recently observed in the Midwest. Abstract, North Central AAVLD Meeting,
      Urbana, IL, June, 1987.

   7. Braselton, W.E., Rumler, P.C., and Poppenga, R.H.: Determination of ethylene glycol
      by g.l.c. and by a commercial test kit. Poster Presentation, Midwest Regional AOAC
      Meeting, Columbia, MO, June, 1988.

   8. Poppenga, R.H., Braselton, W.E., Harlin, K.S., Hamlow, P., and Leedle, R.A.:
      Measurement of brain and retinal cholinesterase activity in a confirmed case of




                                              37
   organophosphate intoxication in the bovine. Abstract, North Central AAVLD Meeting,
   St. Paul, MN, June, 1988.

9. Braselton, W.E., Poppenga, R.H., and Rumler, P.C.: Determination of hexachlorophene
   in tissue. Poster Presentation, Midwest Regional AOAC Meeting, Madison, WI, June,
   1988.

10. Nelson, D.T. and Poppenga, R.H.: Natural occurrence of zinc toxicosis in ranch mink.
    Abstract, Vth International Symposium, World Association of Veterinary Laboratory
    Diagnosticians, Guelph, ONT, Canada, June, 1989.

11. Poppenga, R.H., Trapp, A.L., Braselton, W.E., Louden, C.G., Gumbs, J.M., and Dalley,
    J.B.: Hexachlorophene toxicosis in a litter of Doberman Pinschers. Abstract, 32nd
    Annual Meeting, American Association of Veterinary Laboratory Diagnosticians, Las
    Vegas, NV, October, 1989.

12. Poppenga, R.H., Braselton, W.E., Jr., and Slanker, M.R.: The use of kidney calcium
    concentrations for the post-mortem diagnosis of ethylene glycol toxicosis. Poster
    Presentation, American College of Veterinary Internal Medicine Forum, Washington,
    D.C., May, 1990.

13. Watson, G.L., Aulerich, R.J., Bursian, S.J., Bonna, R.J., and Poppenga, R.H.:
    Histopathologic correlation of experimental aflatoxicosis and its attempted prophylaxis in
    mink. Abstract, North Central AAVLD Meeting, Fargo, ND, 1990.

14. Poppenga, R.H., Sikarskie, J.G., Braselton, W.E., Cooley, T.M., and Schmitt, S.M.:
    Avian wildlife toxicology in a diagnostic laboratory setting. Abstract, 33rd Annual
    Meeting, AAVLD, Denver, CO, October, 1990.

15. Poppenga, R.H., Thacker, B.J., Geisy, J.P., Weis, C., and LaVelle, J.M. (1991):
    Bioavailability of lead in mining wastes: and oral intubation study in young swine.
    Science Reviews: Proceedings on the Bioavailability and Dietary Uptake of Lead,
    September 24th to 27th, 1990, Chapel Hill, NC.

16. Poppenga, R.H., Braselton, W.E., and Sikarskie, J.G.: Effective use of analytical
    laboratories for the diagnosis of veterinary toxicologic problems. Proceedings of the
    Annual Meeting of the American Association of Zoo Veterinarians, Calgary, Alberta,
    Canada, September, 1992.

17. Braselton, W.E., Neiger, R.D., and Poppenga, R.H.: MS/MS confirmation of
    indandione rodenticide toxicosis. Abstract, 34th, Annual Meeting, AAVLD, San Diego,
    CA, October, 1991.

18. Winterstein, S.R., Sikarskie, J.G., Poppenga, R.H., Dudderar, G.R., Friedrich, P.D.,
    Schmitt, S. M., and Braselton, W.E., Jr.: Effects of zinc phosphide on birds of prey.
    Abstract, 53rd Midwest Fish and Wildlife Conference, Des Moines, IA, November, 1991.



                                            38
19. Poppenga, R.H., Cooley, T., Schmitt, S.M., O'Brien, D.O., Sikarskie, J.G., Braselton,
    W.E., Lloyd, J., and Evers, D.: Liver and kidney metal concentrations from a series of
    common loons determined by inductively coupled plasma emission spectroscopy.
    Abstract, The Loon and Its Ecosystem: Status, Management, and Environmental
    Concerns, Bar Harbor, ME, August, 1992.

20. Poppenga, R.H. and Harpstead, T.: Evaluation of the ENZYTEC system for the
    presumptive diagnosis of cholinesterase-inhibiting pesticides. Veterinary Analytical
    Toxicology Workshop, 35th Annual Meeting, AAVLD, Louisville, KY, October, 1992.

21. Poppenga, R.H., Herdt, T.H., Braselton, W.E., Jr., Vickers, J., Bravo, W., Stachowski,
    A., and Lloyd, J.: Serum mineral concentrations of domestic and South American
    alpacas. Abstract, 35th Annual Meeting, AAVLD, Louisville, KY, October, 1992.

22. Braselton, W.E., Jr., Rumler, P.C., and Poppenga, R.H.: MS/MS confirmation of
    hydroxycoumarin toxicoses. Abstract, 35th Annual Meeting, AAVLD, Louisville, KY,
    1992.

23. Fikes, J.D., Render, J.A., Reed, W.M., Bursian, S., Poppenga, R.H., and Sleight, S.D.:
    Insensitivity of the chicken embryo to the ototoxicity of aminoglycoside antibiotics and a
    loop diuretic. Abstract, 27th Annual Meeting, ACVP, San Diego, CA, November, 1992.

24. Weis, C.P., Henningsen, G., Poppenga, R.H., and Thacker, B.J.: Pharmaco-kinetics of
    lead in blood of immature swine following acute oral and iv exposures. Annual Meeting,
    SOT, New Orleans, LA, March, 1993.

25. Mullaney, T.P., Slanker, M.R., and Poppenga, R.H.: Easter lily associated nephropathy
    in cats. North Central AAVLD Meeting, Madison, WI, July, 1993.

26. Weis, C.P., Poppenga, R.H., Thacker, B.J., and Henningsen, G.M.: Design of an
    investigation to assess the pharmacokinetics and bioavailability of lead using immature
    swine as a test system. Lead in Paint, Soil and Dust: Health Risks, Exposure Studies,
    Control Measures, Measurement Methods, and Quality Assurance, ASTM STP 1226,
    Boulder, CO, August 1993.

27. Poppenga, R.H.: Suspected avian wildlife poisonings: submission of samples and
    interpretation of test results. PADLS Spring Diagnostic Conference, New Bolton Center,
    Kennett Square, PA, April, 1994.

28. Poppenga, R.H., Rothenbacher, H., Schmitt, S., Cooley, T., and Braselton, E.: Tissue
    mineral concentrations in a series of swans: diagnosis of lead, copper, and zinc
    intoxications. 37th Annual Meeting of the American Association of Veterinary
    Laboratory Diagnosticians, Grand Rapids, MI, October, 1994.




                                            39
29. Andreason, C.B., Synder, S.P., Keck, T.M., Poppenga, R.H., and Braselton, W.E.:
    Sudden death and hepatopathy associated with elevated hepatic iron levels in
    northwestern horses. 37th Annual Meeting of the American Association of Veterinary
    Laboratory Diagnosticians, Grand Rapids, MI, October, 1994.

30. Carson, T.L. and Poppenga, R.H.: Toxicology in current veterinary curricula. Annual
    Meeting of the American Academy of Veterinary and Comparative Toxicology,
    Pittsburgh, PA, July, 1995.

31. Poppenga, R.H.: Demonstration of a veterinary toxicology videodisc. Annual Meeting
    of the American Academy of Veterinary and Comparative Toxicology, Pittsburgh, PA,
    July, 1995.

32. Weis, C.P., Poppenga, R.H., Henningsen, G.M., Thacker, B.J., and Harpstead, T.: Lead
    distribution between cortical and trabecular bone in an immature swine model. 35th
    Annual Meeting of the Society of Toxicology, Anaheim, CA, March, 1996.

33. Birdsall, W., Poppenga, R., Cummings, M., Buckley, C. and Aronson, C.: Utilization of
    inductively coupled argon plasma emission spectroscopy for metal analyses in veterinary
    diagnostic toxicology. PADLS Spring Diagnostic Workshop, New Bolton Center, PA,
    April, 1996.

34. Reaman, P.S., Evers, D.C., Cooley, T., Pokras, M., Major, D., Poppenga, R., and
    Braselton, W.E.: Lead poisoning and mortality in common loons from Michigan and
    New England. 52nd Annual Northeast Fish and Wildlife Conference, Farmington, CT,
    April, 1996.

35. Cudia, S.P., Poppenga, R.H., and Birdsall, W.J.: Pemoline toxicosis in a German short-
    haired pointer. Thirty-ninth Annual Meeting, American Association of Veterinary
    Laboratory Diagnosticians, Little Rock, AR, October, 1996.

36. Birdsall, W.J., Poppenga, R.H., and Cummings, M.R.: Screening procedure for the
    simultaneous determination of indandione and 4-hydroxycoumarin anticoagulant
    rodenticides with in-series UV and fluorescence detection. Thirty-ninth Annual Meeting,
    American Association of Veterinary Laboratory Diagnosticians, Little Rock, AR,
    October, 1996.

37. Poppenga, R.H., Birdsall, W.J., Reams, R.Y. and Quinn, L.: Mercury and selenium
    tissue concentrations in double-crested cormorants: correlation with histopathologic
    findings. Seventeenth Annual Meeting, Society of Environmental Toxicology and
    Chemistry, Washington D.C., November, 1996.

38. Schultze, A.E., Poppenga, R.H., Czarral, J.A., and Johnson, D.K.: Serum and tissue iron
    concentrations in fitness4226sb mutant mice. Annual Meeting of the American College
    of Veterinary Pathologists, Seattle, WA, December, 1996.




                                           40
39. Birdsall, W.J., Cummings, M., Buckley, C. and Poppenga, R.H.: Assessment of
    commercial ELISA test kits for the determination of selected drugs in swine tissue:
    preliminary results of a dosed pig study. Midwest AOAC Meeting, Minneapolis, MN,
    July, 1997.

40. Wolfgang, D.R. and Poppenga, R.H.: Forage related estrogenic compounds in a dairy
    herd. 40th Annual Meeting of the American Association of Veterinary Laboratory
    Diagnosticians, Louisville, KY, October, 1997.

41. Poppenga, R.H., Hattel, A.L., Metzger, F.L., Birdsall, W.J., Rider, R.E., and Cummings,
    M.: Barbiturate toxicosis in a group of exotic cats. 40th Annual Meeting of the American
    Association of Veterinary Laboratory Diagnosticians, Louisville, KY, October, 1997.

42. Schultze, A.E., Poppenga, R.H. and Johnson, D.K.: Histologic lesions and alterations in
    tissue cation concentrations associated with mutations in the fitness1 locus in mice.
    Annual Meeting of ACVP/ASVCP, 1997.

43. Evers, D., Reaman, P., Major, D., Hanson, B. and Poppenga, R.H.: Assessing risk of
    mercury to the common loons of New England. Conference on Mercury in Eastern
    Canada and the Northest States, Fredricton, Ontario, Canada, 1998.

44. Birdsall, W.J., Cummings, M.R. and Poppenga, R.H.: Simultaneous determination of
    methylmercury and inorganic mercury in biological samples using sodium
    tetraethylborate followed by GC/MS selected ion monitoring. Annual Meeting of the
    Society of Environmental Toxicology and Chemistry, Charlotte, NC, 1998.

45. Poppenga, R.H., Habecker, P.L., Barr, C.A., Birdsall, W.J. and VanDuzer, D.J.: Black
    locust (Robinia pseudoacacia) toxicosis in a group of Belgian draft horses. 41st Annual
    Meeting of the American Association of Veterinary Laboratory Diagnosticians,
    Minneapolis, MN, October, 1998.

46. Cummings, M., Birdsall, W., Buckley, C. and Poppenga, R.H.: Liquid chromatography
    – mass spectroscopy applications to veterinary toxicology at New Bolton Center.
    Winter/Spring Diagnostic Conference, PADLS, Harrisburg, PA, March, 1999.

47. Poppenga, R.H., Birdsall, W.J., Beal, M.W., Smith, S. and Dell, J.C.: The avermectins:
    when good drugs go bad. Annual Meeting of the American Association of Veterinary
    Laboratory Diagnosticians, San Diego, CA, Oct. 9-12, 1999.

48. Hoffman, R.J., Hoffman, R.S., Freyberg, C., Poppenga, R. and Nelson, L.: Prolonged
    tachycardia, hypokalemia and hypophosphatemia after clenbuterol ingestion:
    confirmation by quantitative clenbuterol levels. XX International Congress of the
    European Association of Poisons Centres and Clinical Toxicologists, Amsterdam,
    Netherlands, May, 2000.




                                           41
49. Poppenga, R.H., Fischer, J.R., Gaydos, J.R. and Cornish, T.E.: Toxicologic
    investigation of wildlife mortality events in the southeastern United States. Society of
    Wildlife Diseases Meeting, Nashville, TN, September, 2000.

50. Sweeney, S.J., Roffe, T.J., Coffin, K.W., Drew, M.L., Poppenga, R.H.: Persistence and
    safety of parenterally delivered iophenoxic acid as a seromarker in bison. Abstracts of
    the 49th Annual Wildlife Disease Association Conference. Jackson Lake Lodge, Grand
    Teton National Park, WY, 2000.

51. Poppenga, R.H., Birdsall, W., Griffin, G., and Cummings, M.: Acute renal failure in a
    dog following the ingestion of a Chinese herbal preparation containing indomethacin.
    American Association of Veterinary Laboratory Diagnosticians Meeting, Birmingham,
    AL, October, 2000.

52. Tseng, L.W., Poppenga, R.H. and Hughes, D.: Anticoagulant rodenticide toxicity and
    serum anticoagulant rodenticide concentrations in 43 dogs (1997-2000). 7th International
    Emergency and Critical Care Meeting, Orlando, FL, September, 2000.

53. Del Piero, F., Munson, B., Habecker, P., Poppenga, R., Tursi, M., and Weinstock, D.:
    Clostridium chauvoei myositis, myocarditis, and septicemia (blackleg) in a bull from
    Chester County Pennsylvania. PADLS Fall Conference, PSU, University Park, PA,
    October, 2000.

54. Rudik, I., Cummings, M., Buckley, C., and Poppenga, R.H.: Analytical toxicology:
    challenges in method development. PADLS Spring Conference, PVL, Harrisburg, PA,
    May, 2001.

55. Davidson, W.R., Lewis, L.A., Fischer, J.R., Poppenga, R.H. and Morgan, K.:
    Diagnosis, magnitude and remediation of lead exposure among wild birds and mammals
    at a firearms training center. Wildlife Disease Association Meeting, Nashville, TN, 2001.

56. Poppenga R.H., Rudik, I., Herndon, W., and Melgarejo, T.: Baclofen intoxication in a Norwich
    Terrier puppy. 44th AAVLD Annual Meeting, Hershey, PA, November, 2001.

57. Rudik, I., Cummings, M., and Poppenga, R.H.: Detection of muscle relaxants by liquid
    chromatography – mass spectrometry. 44th AAVLD Annual Meeting, Hershey, PA,
    November, 2001.

58. Del Piero, F. Cantile, C., Poppenga, R.H., and Nunamaker, D.M.: An epizootic of fatal
    Aeromonas sobria bronchitis in goldfish (Carassius auratus) in a water lily display.
    PADLS Spring Diagnostic Conference, New Bolton Center, Kennett Square, PA, April,
    2002.

59. Poppenga, R.H., Zeigler, A., Singletary, D., Miller, P., and Walter, M.: Zinc phosphide
    intoxication of wild turkeys (Meleagris gallopavo). PADLS Spring Diagnostic
    Conference, New Bolton Center, Kennett Square, PA, April, 2002.



                                            42
60. Poppenga, R.H.: The one medicine concept: applications in veterinary and human
    clinical toxicology. 13th Ljudevit International Symposium on Comparative Pathology,
    Zagreb, Croatia, June, 2002. (Abstract published in Acta Clinica Croatia 41(2):157-158,
    2002).

61. Poppenga, R.H., Zeigler, A., Singletary, D., Miller, P., and Walter, M.: Zinc phosphide
    intoxication of wild turkeys (Meleagris gallopavo). AAVLD Annual Meeting, St. Louis,
    MO, October, 2002.

62. Wolfgang, D. and Poppenga, R: Sudden death in veal calves. PADLS Spring
    Diagnostic Conference, Penn State University, May, 2003.

63. Fischer, J.R., Lewis-Weis, L.A., Tate, C.M., Gaydos, J.K., Gerhold, R.W. and Poppenga,
    R.H. Vacuolar myelinopathy outbreaks in multiple species at a Southeastern reservoir.
    Wildlife Disease Association Annual Meeting, Saskatoon, Saskatchewan, Canada,
    August, 2003.

64. Waddell, L.S., Poppenga, R.H. and Drobatz, K.J. Anticoagulant rodenticide screening
    in dogs and cats: 137 cases (1996 to 2003). Veterinary Emergency and Critical Care
    Society Meeting, New Orleans, September, 2003.

65. Pokras, M., Donlan, M., Hanson, D., Major, A., Pain, D., Poppenga, R.H., Redig, P.,
    Sanborn, W., Schuehammer, A., Sidor, I. and Thomas, V. Lead and wildlife: old
    problem and 21st century challenge. The Wildlife Society Meeting, Burlington, VT,
    September, 2003.

66. Evers, D.C., Oksana, P., Mower, B., Taylor, R.J. and Poppenga, R.H. Assessing the
    impacts of methylmercury on piscivorous wildlife using a wildlife criterion value based
    on the common loon. The Wildlife Society Meeting, Burlington, VT, September, 2003.

67. Poppenga, R.H., Rudik-Miksa, I. and Barr, A.C. Iatrogenic intoxication in veterinary
    practice: veterinarians beware. American Association of Veterinary Laboratory
    Diagnosticians Meeting, San Diego, October, 2003.

68. Rudik-Miksa, I., Buckley, C.L., Carpenter, N. and Poppenga R.H. Comparison of
    selenium detection in liver samples by atomic absorption spectroscopy and inductively
    coupled plasma-mass spectrometry. American Association of Veterinary Laboratory
    Diagnosticians Meeting, San Diego, CA, October, 2003.

69. Norton, T.M., Poppenga, R., Jacobson, E. et al. Health assessment in the eastern indigo
    snake (Drymarchon corais couperi) in southern Georgia: preliminary findings. American
    Association of Zoo Veterinarians Annual Meeting, Minneapolis, MN, October, 2003.

67. Poppenga, R.H., Rudik-Miksa, I. and Cummings, M.R.: Brain concentrations of
    marcolide endectocides associated with cases of intoxication or suspected intoxication.



                                           43
   American Association of Veterinary Laboratory Diagnosticians, 47th Annual Conference,
   October 21-25, Greensboro, NC, 2004.

68. Rudik-Miksa, I., Poppenga, R.H. and Cummings, M.R.: Determination of vitamin E:
    stability and matrix distribution. American Association of Veterinary Laboratory
    Diagnosticians, 47th Annual Conference, October 21-25, Greensboro, NC, 2004.

69. Hoffman, R.S., Burkhart, K., Chan, G., Ford, M., Ginsburg, B., Hahn, I., Halcomb, S.,
    Johnson-Arbor, K., Kirrane, B., McKay, C., Nelson, L., Poppenga, R., Ruck, B.,
    Schechter, E., Stajic, M., Tarabar, A., Marcus, S.: Multistate outbreak of clenbuterol-
    contaminated heroin and cocaine. North American Congress of Clinical Toxicology,
    Sept. 9-14, Orlando, FL, 2005.

70. Poppenga, R., Fischer, J., Gerhold, R., Gibbs, S., Tate, C., Keel, K. and Brown, J.:
    Toxicologic testing of samples from bald eagles from the Southeastern United States.
    48th Annual Meeting of the American Association of Veterinary Laboratory
    Diagnosticians, Hershey, PA, November, 2005.

71. Tiwary, A.K., Poppenga, R.H., Puschner, B., Tor, E. and Koon, J.: Evaluating diagnostic
    specimens for penitrem A intoxication. 48th Annual Meeting of the American Association
    of Veterinary Laboratory Diagnosticians, Hershey, PA, November, 2005.

72. Riley S.P.D., Poppenga R.H., Swift .P, Boyce W.M., Uzal F.A., and Sauvajot R.M..:
    Anticoagulant rodenticide exposure in California bobcats (Lynx rufus) and mountain
    lions (Puma concolor). . Proceedings of the 1st International Workshop on the
    Environmental Impacts of Second-Generation Rodenticides, Montreal, Canada,
    November, 2006.

73. Van Saun R.J. and Poppenga R.H.: Prediction of bovine fetal hepatic dry matter content.
    Proceedings of the 24th World Buiatrics Congress, Nice, France, October, 2006.

74. Van Saun R.J. and Poppenga R.H.: Variation in bovine fetal hepatic mineral
    concentration. Proceedings of the 24th World Buiatrics Congress, Nice, France, October,
    2006.

75. Poppenga R.H., Uzal F., Riley S., Boyce W., Swift P. and Sauvajot R.: Exposure of
    California mountain lions (Puma concolor) to anticoagulant rodenticides. 49th Annual
    Meeting of the American Association of Veterinary Laboratory Diagnosticians,
    Minneapolis, MN, October, 2006.

76. Filigenzi M.S., Puschner B., Mouser P.J. and Poppenga R.H.: A method for the analysis
    of ricinine in canine stomach content. 49th Annual Meeting of the American Association
    of Veterinary Laboratory Diagnosticians, Minneapolis, MN, October, 2006.

77. Tiwary A.K., Puschner B. and Poppenga R.H.: Effectiveness of three commercial
    adsorbents for binding oleandrin and oleandrogenin. 49th Annual Meeting of the



                                            44
   American Association of Veterinary Laboratory Diagnosticians, Minneapolis, MN,
   October, 2006.

78. Tor E.R., Puschner B. and Poppenga, R.H.: Determination of microcystins by LC-
    MS/MS. 49th Annual Meeting of the American Association of Veterinary Laboratory
    Diagnosticians, Minneapolis, MN, October, 2006.

79. Poppenga, R., Filigenzi, M., Tor, E., Aston, L., Melton, L. and Puschner, B.: Veterinary
    diagnostic toxicology: from spots to peaks to fragments and beyond (or why does
    diagnostic toxicology cause economic heartburn for laboratory directors?). 50th Annual
    Meeting of the American Association of Veterinary Laboratory Diagnosticians, Reno,
    NV, October, 2007.

80. Tor, E., Puschner, B. and Poppenga B.: Rapid screening of feed samples for mycotoxins
    by LC-MS.MS. 50th Annual Meeting of the American Association of Veterinary
    Laboratory Diagnosticians, Reno, NV, October, 2007.

81. Puschner, B., Poppenga, R., Pesavento, P., Tor, E., Lowenstine, L. and Filigenzi, M.:
    Assessment of melamine and cyanuric acid toxicity in cats. 50th Annual Meeting of the
    American Association of Veterinary Laboratory Diagnosticians, Reno, NV, October,
    2007.

82. Filigenzi, M., Puschner, B., Tor, E., Aston, L. and Poppenga, R.: A method for the
    analysis of melamine-related compounds in kidney tissue. 50th Annual Meeting of the
    American Association of Veterinary Laboratory Diagnosticians, Reno, NV, October,
    2007.

83. Holser, I., Melton, L., Huang, J., Aston, L. Poppenga, R. and Puschner, B.: An overview
    of the use of GFAAS, ICP-AES and ICP-MS instrumentation for the analysis of heavy
    metals in a veterinary diagnostic toxicology laboratory. 50th Annual Meeting of the
    American Association of Veterinary Laboratory Diagnosticians, Reno, NV, October,
    2007.

84. Shivaprasad, H.L., Puschner, B. and Poppenga, R.H.: Vitamin A deficiency in
    psittacines. 27th Annual Meeting of the Association of Avian Veterinarians, Providence,
    R.I., August, 2007.

85. Van Saun, R.H. and Poppenga, R.H.: Comparisons between bovine maternal and fetal
    hepatic mineral content. 13th International Conference on Production Diseases in Farm
    Animals, Leipzig, Germany, July/August, 2007.

86. Van Saun, R.H. and Poppenga, R.H.: Factors influencing bovine maternal and fetal
    hepatic mineral concentrations. 13th International Conference on Production Diseases in
    Farm Animals, Leipzig, Germany, July/August, 2007.




                                           45
87. Van Saun, R.H. and Poppenga, R.H.: Breed effects on bovine fetal and maternal hepatic
    mineral concentrations. 13th International Conference on Production Diseases in Farm
    Animals, Leipzig, Germany, July/August, 2007.

88. Riley, S.D., Poppenga, R.H., Foley, J.E., Morzillo, A.T. and Sauvajot, R.M.:
    Investigations of anticoagulant rodenticide exposure in wildlife in a national park in
    southern California: distribution, extent and effects of exposure in multiple carnivores,
    surveys of human use and exposure in small mammals and lagomorphs. 4th Pan Pacific
    Conference on Pesticide Science, Honolulu, HI, June, 2008.

89. Poppenga, R.H., Puschner, B., Aston, L., Filigenzi, M., Tor, E. and Melton, L.: What
    veterinary toxicologists ask chemists to do. AOAC International Midwest Section,
    Bozeman, MT, July, 2008.

90. Filigenzi, M., Puschner, B., Tiwary, A. and Poppenga, R.: Diagnostic analysis for metal
    phosphide compounds in stomach content by SPME-GC/MS. AOAC International
    Midwest Section, Bozeman, MT, July, 2008.

91. Gonzales, G., Filigenzi, M., Puschner, B. and Poppenga, R.: Dectection of ricin in
    animal tissues using a monoclonal antibody-based enzyme immunoassay. AOAC
    International Midwest Section, Bozeman, MT, July, 2008.

92. Hooser, S. and Poppenga, R..: The state of veterinary diagnostic toxicology: toxicology
    and analytical chemistry survey results. AAVLD Annual Meeting, Greensboro, NC, Oct.
    2008.

93. Tor, E.R., Puschner, B. and Poppenga, R.H.: Rapid screening of samples for Avitrol by
    LC/MS/MS. AAVLD Annual Meeting, Greensboro, NC, Oct. 2008.

94. Pokras, M.A., Kneeland, M.R., Major, A., Miconi, R. and Poppenga R.H.: Lead objects
    ingested by common loons in New England. Ingestion of lead from spent ammunition:
    implications for wildlife and humans. Conference Proceedings, Boise, ID, May 2008.

95. Stump S., Puschner, B. and Poppenga, R.H.: Experiences with T025. Food Emergency
    Response Network Technical Meeting, New Haven, CT, Aug. 2009.

96. Filigenzi, M., Poppenga, R.H., Puschner, B.: More melamine adventures. Food
    Emergency Response Network Technical Meeting, New Haven, CT, Aug. 2009.

97. Holser, I., Melton, L., Poppenga, R.H.: Software for improved ICP-MS Data Handling.
    Food Emergency Response Network Technical Meeting, New Haven, CT, Aug. 2009.

98. Ruder, M.G., Bryan, J.A., Keel, K., Fischer, J.R., Poppenga, R.H., Bain, M. and Pitman,
    J.: Intoxication of non-target wildlife with rodenticides in northwestern Kansas. Wildlife
    Disease Association Annual Meeting, Blaine, WA, Aug. 2009.




                                            46
 99. Schildt, J., Jutkowitz, L.A., Beal, M.W., Poppenga, R.H., Koenigshof, A. and
     Hauptman, J.G.: Effect of activated charcoal alone versus emesis and activated charcoal
     on carprofen absorption following experimental overdose in dogs. International
     Veterinary Emergency and Critical Care Annual Meeting, Chicago, Sept. 2009.

100. Poppenga, R.H., Puschner, B., Tiwary, A., Mukai, M., Chhetri, B. and Filigenzi, M.:
     Amanitin intoxication in dogs: 2005-2009. AAVLD, Oct. 2009.

101. Holser, I., Melton, L., Aston, L. and Poppenga, R.: Overview of lead isotope ratios in
     lead sources and exposed raptors. Annual Meeting of the American Association of
     Veterinary Laboratory Diagnosticians, San Diego, Oct. 2009.

102. Mukai, M., Russell, N., Boyd, R., Doescher, B. and Poppenga, R.: Unusual cases of
     Nerium oleander toxicosis: a dog and a sea lion, Annual Meeting of the American
     Association of Veterinary Laboratory Diagnosticians, San Diego, Oct. 2009.

103. Tor, E., Puschner, B., Filigenzi, M., Aston, L. and Poppenga, R.: Detection of
     tetrodotoxin in GI and kidney samples by LC-MS/MS. Annual Meeting of the American
     Association of Veterinary Laboratory Diagnosticians, San Diego, Oct. 2009.

104. Filigenzi, M., Tor, E., Poppenga, R. and Puschner, B.: Food analysis in the veterinary
     toxicology laboratory. 36th Federation of Analytical Chemistry and Spectroscopy
     Societies Meeting, Louisville, Oct. 2009.

105. Reis, J.L., Poppenga, R.H. and Howerth, E.W.: Simultaneous acute Amanita sp.
     toxicosis in a bitch and its puppy. American College of Veterinary Pathology Meeting,
     2009.

106. Filigenzi, M., Aston, L. and Poppenga, R.: Analysis of anticoagulant rodenticides by
     HPLC and LC-MS/MS. FERN National Training Conference, Minneapolis, MN, June,
     2010.

107. Koenigshof, A.M., Beal, M.W., Poppenga, R.H. and Jutkowitz, L.A.: Effect of sorbitol
     and single and multi-dose activated charcoal administration on carprofen absorption
     following experimental overdose in dogs. Annual Meeting of the Veterinary Emergency
     and Critical Care Society Meeting, San Antonio, TX, Sept., 2010.

108. Poppenga, R.H., Woods, L., Blanchard, P., Mays, T., Boothe, M., Garland, T., Childers,
     B. and Lyon, M.: Acute avocado (Persea Americana) intoxication in goats: two cases.
     53rd Annual Conference of the American Association of Veterinary Laboratory
     Diagnosticians, Minneapolis, MN, Nov. 2010.

109. Filigenzi, M., Tor, E., Aston, L. and Poppenga, R.H.: When every milli-mass unit
     counts: the application of high resolution mass spectrometry in a veterinary diagnostic
     laboratory. 53rd Annual Conference of the American Association of Veterinary
     Laboratory Diagnosticians, Minneapolis, MN, Nov. 2010.



                                             47
110. Filigenzi, M. and Poppenga, R.: Rapid screening for toxicants using DART and
     UHPLC-high resolution mass spectrometry. 54th Annual Conference of the American
     Association of Veterinary Laboratory Diagnosticians, Buffalo, NY, Oct. 2011.

111. Poppenga, R., Filigenzi, M., Riley, S. et al.: The detection and interpretation of liver
     anticoagulant rodenticide concentrations in diverse avian and mammalian wildlife
     species. 54th Annual Conference of the American Association of Veterinary Laboratory
     Diagnosticians, Buffalo, NY, Oct. 2011.

112. Mukai, M., Stump, S., Smith, J., Uzal, F., Poppenga, R., Woods, L. and Puschner, B.:
     Detection of toluene-2,4-diisocyanate in nesting material associated with mortality in
     pigeon chicks. 54th Annual Conference of the American Association of Veterinary
     Laboratory Diagnosticians, Buffalo, NY, Oct. 2011.

113. Tor, E., Aston, L. and Poppenga, R.: Screening and confirmation of veterinary drugs in
     milk and milk-products by LC-MS/MS. 54th Annual Conference of the American
     Association of Veterinary Laboratory Diagnosticians, Buffalo, NY, Oct. 2011.

114. Poppenga, R.H., Alarcio, G. and Tor, E.: Screening and confirmation of illicit drugs in
     biological samples by LC-MS/MS. 55th Annual Conference of the American Association
     of Veterinary Laboratory Diagnosticians, Greensboro, NC, Oct. 2012.

115. Alarcio, G., Tahara, J., Tor, E., Aston, L. and Poppenga, R.H.: Challenges with vitamin
     A quantification in feeds and biological samples. 55th Annual Conference of the
     American Association of Veterinary Laboratory Diagnosticians, Greensboro, NC, Oct.
     2012.

116. Snider, D., Rumbeiha, W.K., Filstrup, T., Downing, J.A., Poppenga, R.H., Shlosberg, A.
     and Ensley, S.M.: Investigation into Veterinary Diagnostic Approaches for
     Cyanobacterial Intoxication. 56th Annual Conference of the American Association of
     Veterinary Laboratory Diagnosticians, San Diego, CA, Oct., 2013.

117. Rumbeiha, W.K., Imerman, P.M., Snider, D., Poppenga, R.H., Ensley, S.M. and
     Bildfell, R.: An Atypical Case of Anatoxin-A Intoxication in a Dog and Quantitative
     Analysis of Biomarkers of Exposure. 56th Annual Conference of the American
     Association of Veterinary Laboratory Diagnosticians, San Diego, CA, Oct., 2013.

118. Poppenga, R.H., Stanley, S., Arthur, R., Tor, E., Alarcio, G., Aston, L., Davidson, M.
     and Castro G.: Accidental Contamination of Equine Feed with Zilpaterol Resulting in
     Widespread Detection of the Drug in Urine Samples from Performance Horses. 56th
     Annual Conference of the American Association of Veterinary Laboratory
     Diagnosticians, San Diego, CA, Oct., 2013.

119. Ostrowski, S.R., Poppenga, R.H., Uzal, F. and Kelly, L.H.: Equine and Bovine
     Fluorosis attributable to high-fluoride well water in Southern California. 56th Annual



                                             48
     Conference of the American Association of Veterinary Laboratory Diagnosticians, San
     Diego, CA, Oct., 2013.

120. Hill, A., Aston, L., Tor, E.R., Poppenga, R.H. and Kinde, H.: Evaluation of a
     Commercially-Available ELISA for Detection of > 500 pt Aflatoxin M1 in Milk. 56th
     Annual Conference of the American Association of Veterinary Laboratory
     Diagnosticians, San Diego, CA, Oct., 2013.

121. Rimoldi, G., Giannitti, F., Bautista, A.C., Tawde, S., Anderson, M.L. and Poppenga,
     R.H.: Phosphide Poisoning in 4 Equids in California. 56th Annual Conference of the
     American Association of Veterinary Laboratory Diagnosticians, San Diego, CA, Oct.,
     2013.

122. Thompson, C., Gabriel, M., Purcell, K., Higley, J.M., Wengert, G., Sweitzer, R., Barrett,
     R., Poppenga, R., Woods, L., and Krogen, S.: Impacts of illegal marijuana grows on
     fisher research in the Sierra Nevadas. Annual Meeting of the Wildlife Society Western
     Section, Reno, NV, Jan., 2014.

123. Higley, M., Gabriel, M., Wengert, G., Woods, L., Poppenga, R., Thompson, C. and
     Krogen, S.: It’s just a plant: fishers, marijuana and the broader ecological implications.
     Annual Meeting of the Wildlife Society Western Section, Reno, NV, Jan., 2014.

124. Mikoni, N., Tell, L. and Poppenga, R.H.: Biomarkers of the avian world: measuring
     baseline heavy metal concentrations in feathers and tissues from Anna’s hummingbirds
     (Calypte anna). 10th Annual Stars in Science Poster Presentations, School of Veterinary
     Medicine, University of California, Aug., 2015.

125. Gabriel, M., Poppenga, R.H., Woods, L.W., Higley, M., Wengert, G. and Filigenzi, M.:
     Wildlife Poisonings Associated with Illegal Marijuana Grow Sites on Public and Tribal
     Lands in California. 58th Annual Conference of the American Association of Veterinary
     Laboratory Diagnosticians, Providence, RI, Oct., 2015.

126. Talcott, P., Filigenzi, M. and Poppenga, R.H.: Accidental, or intentional, xylitol
     poisoning in canines as a result of ingesting xylitol-laced baits used to control predators
     (e.g., wolves). 58th Annual Conference of the American Association of Veterinary
     Laboratory Diagnosticians, Providence, RI, Oct., 2015.

127. Filigenzi, M., Tell, L. and Poppenga, R.H.: An analytical method for the analysis of
     eight neonicotinoid insecticides in hummingbird remains. 58th Annual Conference of the
     American Association of Veterinary Laboratory Diagnosticians, Providence, RI, Oct.,
     2015.

128. Carvallo, F.R., Poppenga, R.H., Kinde, H., Nyaoke, C.A., Diab, S., Moeller, R.B.,
     Arthur, R.M. and Uzal, F.A.: Finding traces of rodenticide anticoagulant in the liver of
     race horses. 58th Annual Conference of the American Association of Veterinary
     Laboratory Diagnosticians, Providence, RI, Oct., 2015.



                                              49
 129. Colby, D.K., Albertson, T.E., Chenoweth, J.A., Poppenga, R.H., Owen, K.P., Ford, J.B.
      and Sutter, M.E.: 1,4 Butanediol withdrawal and pharmacologic management: a case
      series, Annual Meeting, North American Congress of Clinical Toxicology, San
      Francisco, CA, Oct., 2015, 53(7):675.

 130. Arthur, R., Carvallo, F., Poppenga, R., Kinde, H., Diab, S., Nyaoke, A., Hill, A.,
      Salmon, J., and Uzal, F.: Idiopathic hemorrhage associated with anticoagulant
      rodenticide exposure in exercising horses. AAEP, Las Vegas, Nevada, 2015

 131. Rogers, K.H., McMillin,S., Mete, A., and Poppenga, R.H.: Disease and contaminant
      surveillance in California raptors: a preliminary analysis. Raptor Research Foundation
      Annual Conference, Oct 4-8, 57, 2015.

 132. Hahn, J.L., Sofield, R.M., Ylitalo, G.M., Poppenga, R.H., West, J.E., Hollenhorst, S.J.,
      Van Alstyne, K.L., and Gaydos, J.K.: Seaweed or contaminated product: Cross-Border
      Pilot Study on Salish Seaweed Contaminants. Salish Sea Ecosystem Conference,
      Vancouver, BC, April, 2016.

 133. Godwin, B.L., Tell, L.A., Poppenga, R., and Ernest, H.B.: Heavy metal accumulation in
      western hummingbirds: population health and role as sentinel species. Wildlife Society,
      Raleigh, NC, October, 2016.

 134. Schild, C.O., Giannitti, F., Medeiros, R., Caffarena, R.D., Poppenga, R.H., and Riet-
      Correa, F.: Acute lead arsenate poisoning in beef cattle in Uruguay. 59th Annual
      Meeting, AAVLD, Greensboro, NC, October, 2016.

 135. Filigenzi, M., Poppenga, B., Rhea, M., and Uzal, F.: Analysis of vitamin B12 in equine
      liver using immunoaffinity clean-up and LC-MS/MS. 59th Annual Meeting, AAVLD,
      Greensboro, NC, October, 2016.

 136. Filigenzi, M., Poppenga, R.H.: Use of high resolution accurate mass LC-MS for the
      identification of an uncommon cardiotoxic glycoside in liver tissue. Submitted for 60th
      Annual Meeting, AAVLD, San Diego, CA, November, 2017.

 137. Filigenzi, M., Aston, L., Noonan, R., and Poppenga R.: A real doggie downer:
      pentobarbital in pet food. FERN Annual Technical Meeting, Kansas City, July, 2018.

Case Presentations

   1. Gabriel, M., Higley, J.M., Wengert, G., Woods, L., Filigenzi, M. and Poppenga R.:
      Pacific Fishers and Illegal Marijuana Grow Sites: A Lethal Mix. American Association
      of Veterinary and Comparative Toxicology Annual Meeting, San Diego, CA, Oct. 2013.

Reports




                                              50
  1. Dellinger, J.A., Poppenga, R.H., and Zaber, D.J. (1986): Protocols for testing drinking
     water contaminated by threat agents. A final report to the Environmental Sciences
     Division of Lawrence Livermore Laboratory.

  2. Lorenzana, R.M., Duncan, B., Ketterer, M., Lowry, J., Simon, J., Dawson, M., and
     Poppenga, R. (1996): Bioavailability of arsenic and lead in environmental substrates.
     USEPA Report 910/R-96-002.

  3. Poppenga, R.H., Birdsall, W.J., and Buckley, C. (2000): Terbinafine pharmacokinetics
     following oral administration to dogs, cats and horses. Novartis Pharmaceuticals.

  4. Hanson, E.C., Wack, R.F., Poppenga, R., Strohm, K., Johnson, C., Bunn, D. and
     Scherer, R. (2011): Comparative pathology, health, and contaminant exposure within
     San Joaquin Valley and Sacramento Valley giant garter snake (Thamnophis gigas)
     populations. CA Central Valley Project Conservation Program.

  5. R. Poppenga, N. Ashbolt, A. Mikolon, B. Pecson, C. Rock, and D. Smith (2018).
     Independent Advisory Panel Final Report: Using Disinfected Tertiary Recycled Water for
     Non-Dairy Livestock Watering: A Human and Animal Health Evaluation for the State of
     California. Prepared for the California State Water Resources Control Board by the
     National Water Research Institute, Fountain Valley, California.

Non-Refereed Articles and Other Publications

  1. Poppenga, R.H.: Serum mineral determinations. Animal Health Diagnostic Laboratory
     Newsletter, 4(4):2.

  2. Baker, J.C. and Poppenga, R.H.: Lead poisoning in cattle. Animal Health Diagnostic
     Laboratory Newsletter, 6(3):1-3.

  3. Poppenga, R.H.: Is ethoxyquin in pet foods hazardous to animal health? Animal Health
     Diagnostic Laboratory Newsletter, 6(4):1-3.

  4. Poppenga, R.H. and Brown, C.: Toxic hazards to horses. Educational pamphlet,
     sponsored by the Michigan Department of Agriculture, MSU College of Veterinary
     Medicine, and the Michigan Farm Bureau, 1990.

  5. Rook, J.S. and Poppenga, R.H.: Sheep producers with moldy feed: is there a problem?
     Vet Watch, 12(5), MSU Veterinary Medicine Extension, 1993. Reprinted as "Forages
     and grains in the moldy midwest: potential for problems?", The Shephard, 38(5): 18-20.

  6. Rook, J.S. and Poppenga, R.H.: Horses and moldy feed: how concerned should you be?
     Vet Watch, 12(5), MSU Veterinary Medicine Extension, 1993.




                                            51
   7. Poppenga, R.H.: Food and agricultural careers for tomorrow: toxicology. Poster
      entitled "Living Science", supported by the USDA Higher Education Program and
      Purdue University, School of Agriculture, 1993.

   8. Poppenga, R.H.: Hoary alyssum: potential hazard to horses. Michigan Harness
      Horseman, 25(9): 22-23, 1993.

   9. Herdt, T.M., Braselton, W.B., Jr., Poppenga, R.H., and Wikse, S.: Bovine copper status
      by liver needle biopsy. Animal Health Diagnostic Newsletter, 10(2):2-3.

   10. Poppenga, R.H.: Fumonisin mycotoxins: threat to Michigan horses and food-producing
       animals? Animal Health Diagnostic Laboratory Newsletter, 10(4):2-3.

   11. Poppenga, R.H.: Sample submission to the PADLS Toxicology Laboratory. Keystone
       Veterinarian, 1998.

   12. Poppenga, R.H.: Chemical agroterrorism. Keystone Veterinarian, 2002.

   13. Poppenga, R.H.: Sources of toxicologic information. Keystone Veterinarian, 2003.

   14. Wallner-Pendleton, V., Shaw, D. and Poppenga, R.H.: Rodenticide toxicity in peafowl.
       The Game Bird Bulletin, 35(6): 5, 2004.

   15. Poppenga, R.H. and Puschner, B.: Poisonous plant threats to cattle and horses: tansy
      ragwort, common groundsel and fiddleneck. CAHFS Website, May, 2009.

   16. Poppenga, R.H. and Puschner, B.: Drought related poisoning and nutritional risks to
       cattle. CAHFS Website, February, 2014.

   17. Poppenga, R.H. and Puschner, B.: Drought-related risks to cattle. Bovine Veterinarian,
       July/August, 2014.

Media Contacts

March, 2007, Pet food recall, Sacramento, CA, NBC TV Affiliate

March, 2007, Pet food recall, Sacramento, CA, NBC My58 TV Affliliate

March, 2007, Pet food recall, CNN

May, 2007, Pet food recall, Washington Post

March, 2008, Pet food contamination, USA Today

March, 2008, CAHFS Toxicology, University of California, Office of the President, Strategic
Communications, provided to CBC Radio



                                              52
July, 2010, FDA taps UC Davis lab to test Gulf seafood for oil spill contamination, UC Davis
website (https://www.ucdavis.edu/news/fda-taps-uc-davis-lab-test-gulf-seafood-oil-spill-
contamination).

September, 2013, Are we making our pets sick? Pet Life Radio Interview

November, 2013, Rat poison kills birds too. Davis Enterprise

November, 2015, Rat poison at marijuana farms is killing increased number of rare forest
mammal, UC Davis website (https://www.ucdavis.edu/news/rat-poison-marijuana-farms-killing-
increased-numbers-rare-forest-mammal).

September, 2014, Canine mushroom poisonings concern Marin veterinarians. Marinij.com:
http://www.marinij.com/general-news/20140919/canine-mushroom-poisonings-concern-marin-
veterinarians

September, 2015, Russian River Open Despite Algae Threat, San Francisco Chronicle.

November, 2015, Wildlife, Marijuana, and Rat Poison: Tackling a Toxic Legacy in California,
Jefferson Public Radio, Ashland, OR (http://ijpr.org/post/wildlife-marijuana-and-rat-poison-
tackling-toxic-legacy-california#stream/0)

November, 2015: Toxicants on marijuana farms threaten weasel communities. The California
Aggie, Davis, CA (http://www.theaggie.org/2015/11/24/toxicants-on-marijuana-farms-threaten-
weasel-communities/)

November, 2015, Study finds increase in fisher poisoning, The Redwood Times, Garberville, CA
(http://www.redwoodtimes.com/article/NK/20151109/NEWS/151109885).

January, 2016: Porter Ranch gas leak is affecting animals too, pet owners fear, LA Times,
(http://www.latimes.com/local/california/la-me-0116-porter-ranch-pets-20160118-story.html).

March, 2016, Blue belly pig, Business Insider, (http://www.businessinsider.com/blue-pig-fat-
photo-explained-2016-3).

August, 2016, Cyanobacteria, Capital Public Radio, Sacramento, CA

November, 2016, Holiday Hazards for Pets, N and R Publications, Chico, CA

January, 2018, How pot grows are poisoning endangered California owls, KCRA 3, Sacramento,
CA, (http://www.kcra.com/article/how-pot-grows-are-poisoning-endangered-california-
owls/15066644).

Other Outreach




                                              53
Subject Matter Expert, Open House Meeting on the treatment plans against the Japanese beetle,
July 27, 2011, Oranevale, CA.

Subject Matter Expert, Open House Meeting on the treatment plans against the Japanese beetle,
July 28, 2014, Carmichael, CA.

Davis Explorit Science Center presentation: Bloom or Bust? Two Sides of Algae, March 3,
2016, Davis, CA.

Rat Poison May Have Hidden Cost for Bobcats. Inside Science, Feb 14, 2018.
https://www.insidescience.org/news/rat-poison-may-have-hidden-cost-bobcats




                                              54
EXHIBIT B
   Documents and Authorities Considered for Expert Report of Dr. Robert H. Poppenga

Agency for Toxic Substances and Disease Registry, Public Health Statement di(2-
ethylhexyl)phthalate  (DEHP) (Sept.  2002),   https://www.atsdr.cdc.gov/ToxProfiles/
tp.asp?id=684&tid=65.

Almgren, C.M. and Welch, S.H. (2014): Toxin exposure for pets. In: Bonagura, J.D. and Twedt,
D.C., eds., Kirk’s Current Veterinary Therapy XV, Elsevier Saunders, Philadephia, PA, pp. 93-96.

Atkins, P., Ernyei, L., Driscoll, W. et al. (2011): Analysis of toxic trace metals in pet foods using
cryogenic grinding and quantitation by ICP-MS, Part 1. Spectroscopy 26:46- 56.

Barko, P.C., McMichael, M.A., Swanson, K, et al. (2018); The gastrointestinal microbiome: a
review. Journal of Veterinary Internal Medicine, 32:9-25.

Buchweitz, J.P., Johnson, M., Jones, J.L. and Lehner, A.F. (2018): Development of a quantitative
gas chromatograpy – tandem mass spectrometry method for the determination of pentobarbital in
dog food. J. Agric. Food Chem. 66:11166-11169.

Centers for Disease Control and Prevention, Phthalates Factsheet (April 7, 2017),
https://www.cdc.gov/biomonitoring/Phthalates_FactSheet.html.

Champion Email Regarding Exposure Calculation dated May 13, 2018 (CPF2117178).

Champion Beef Fat Executive Summary dated May 25, 2018 (CPF2118826).

Champion-JBS Specs Form dated Feb. 24, 2017 (Exhibit 19 to Deposition of K. Gilmurray).

DeClementi, C. (2013): Arsenic. In: Peterson, M., and Talcott, P. (eds), Small Animal Toxicology,
3rd ed., Elsevier, Amsterdam, pp. 457-464.

Deposition of Sean Callan, and corresponding exhibits.

Depositions of Gayan Hettiarachchi, and corresponding exhibits.

Deposition of Jeff Johnston, and corresponding exhibits.

Deposition of Katerina Mastovska, and corresponding exhibits.

Deposition of Travis Mays, and corresponding exhibits.

Depositions of Christopher Milam, and corresponding exhibits.

Deposition of Andre Minaar, and corresponding exhibits.

Depositions of Gary Pusillo, and corresponding exhibits.
Deposition of Jim Wagner, and corresponding exhibits.

Deposition of Plaintiff Scott Weaver and corresponding exhibits.

Determination of Pentobarbital in Tallow Using Liquid Chromatography Tandem Mass
Spectrometry, FDA, (Feb. 1, 2019) (https://www.fda.gov/media/120102/download).

Directive 2002/32/EC of the European Parliament and of the Council (May 7, 2002).

Document Production from Madison Veterinary Specialists.

Document Production from Odyssey Veterinary Care.

Document Production from Sondel Family Veterinary Clinic.

Document Production from University of Wisconsin-Madison Veterinary Care.

Duran, A., Tuzen, M., and Soylak, M. (2010): Trace element concentrations of some pet foods
commercially available in Turkey. Food and Chemical Toxicology, 48:2833-2837.

Eurofins test report of ORIJEN Regional Red dog food, dated August 22, 2012 (CPF0064229).

Eurofins test report of ORIJEN Six Fish dog food, dated July 2, 2012 (CPF0063564)

Eurofins test report of ORIJEN Six Fish dog food, dated December 30, 2016 (CPF0143456).

Eurofins test report of ORIJEN Six Fish dog food, dated April 27, 2017 (CPF0191886).

Eurofins test report of ORIJEN Six Fish dog food, dated January 26, 2018 (CPF2065560).

European Food Safety Authority (March 25, 2015), Scientific Opinion on the risks to public health
related to the presence of Bisphenol A (BPA) in foodstuffs: Executive Summary, EFSA Journal
2015;13(1):3978.

Expert Report of Katerina Mastovska in the case of Weaver v. Champion Petfoods, No. 2:18-cv-
1996-JPS (E.D. Wis.) dated August 3, 2019.

Expert Report of Sean Callan in the case of Reitman v. Champion Petfoods, No. 2:18-cv-01736-
DOC-JPR (C.D. Cal.) dated April 8, 2019.

Expert Report of Gary Pusillo titled “Test Results Expert Report” in the case of Reitman v.
Champion Petfoods, No. 2:18-cv-01736-DOC-JPR (C.D. Cal.) dated April 1, 2019.

Expert Report of Gary Pusillo titled “Safety Expert Report” in the case of Reitman v. Champion
Petfoods, No. 2:18-cv-01736-DOC-JPR (C.D. Cal.) dated April 5, 2019.
Exponent Memorandum, “Potential exposure to pentobarbital in dog food” dated May 11, 2018
(CPF2120224-26).

FDA No Action Indicated Letter Dated May 23, 2018. (Exhibit 4 to Deposition of J. Wagner).

Gaspar, F.W., Castornia, R., Maddalena, R.L. et al. (2014): Phthalate exposure and risk assessment
in California child care facilities. Environmental Science and Toxicology, 48:7593-7601.

Heller, D.N., Lewis, K.M. and Cui, W. (2001): Method for the determination of pentobarbital in
dry dog food by gas chromatography/mass spectrometry. J. Agric. Food Chem. 49:4597-4602.

Hoj, L.J., Mollerup, C.B., Rasmussen, B.S., Johansen, S.S., Linnet, K. and Dalsgaard, P.W.
(2019): Identification of phenobarbital and other barbiturates in forensic drug screening using
positive electrospray ionization liquid chromatography – high resolution mass spectrometry. Drug
Test Anal. Apr 17. doi: 10.1002/dta.2603. [Epub ahead of print].

Kang, J-H and Kondo, F (2002): Determination of bisphenol A in canned pet foods. Research in
Veterinary Science, 73:177-182.

Kelly D.G., White, S.D. and Weir, R.D (2013): Elemental composition of dog foods using nitric
acid and simulated gastric digestions. Food and Chemical Toxicology, 55:568-577.

Kim, H., Loftus, J.P., Mann, S. and Wakshlag, J.J. (2018): Evaluation of arsenic, cadmium, lead
and mercury contamination in over-the-counter available dry dog foods with different animal
ingredients (red meat, poultry, and fish). Frontiers in Veterinary Science, 5:264.

Koestel, Z.L., Backus, R.C., Tsuruta, K. et al., (2017): Bisphenol A (BPA) in the serum of pet
dogs following short-term consumption of canned dog food and potential health consequences of
exposure to BPA. Science of the Total Environment, 579:1804-1814.

Krabbenhoft, David P.; Rickert, David A, Mercury Contamination of Aquatic Ecosystems, United
States    Department      of    the   Interior -   United    States   Geological    Survey,
https://pubs.usgs.gov/fs/1995/fs216-95/.

Lu, K., Abo, R.P., Schlieper, K.A. et al. (2014): Arsenic exposure perturbs the gut microbiome
and its metabolic profile in mice: an integrated metagenomics and metabolomics analysis.
Environmental Health Perspectives, 122:284-291.

Luippold, A. and Gustin, M.S (2016): Mercury concentrations in wet and dry cat and dog food.
Animal Feed Science and Technology, 222:190-193.

Maxxam Test Report of ORIJEN Regional Red dog food, dated September 21, 2010
(CPF0059138).

Maxxam Test Report of ORIJEN Regional Red dog food, dated June 14, 2011 (CPF0060521).
Maxxam Test Report of ORIJEN Six Fish dog food, dated May 15, 2019 (CPF0058015)
MINERAL TOLERANCE OF ANIMALS, 2nd Revised Edition, 2005, Committee on Minerals and Toxic
Substances in Diets and Water for Animals, The National Academies Press, Washington, DC.

Mercogliano, R. and Santonicola, S. (2018): Investigation on bisphenol A levels in human milk
and dairy supply chain: a review. Food and Chemical Toxicology, 114: 98- 107.

National     Institute     of      Environmental        Health      Sciences,       Bisphenol-A,
https://www.niehs.nih.gov/health/topics/agents/sya-bpa/index.cfm (last visited April 3, 2019).

National Toxicology Program – United States Department of Health and Human Services, The
Clarity-BPA Core Study: Perinatal and Chronic Extended-Dose-Range Study of Beisphenol A In
Rats (Sept. 2018).

Noonan, G.O., Ackerman, L.K. and Begley, T.H. (2011): Concentration of bisphenol A in highly
consumed canned foods on the U.S. market. Journal of Agricultural and Food Chemistry, 59:7178-
7185.

O’Rourke, K. (2002): Euthanized animals can poison wildlife: veterinarians receive fines.
J.A.V.M.A. 220:146-147.

Osweiler, G.D. (2013): General toxicologic principles for clinicians. In: Peterson, M.E. and
Talcott, P.A., eds., Small Animal Toxicology, 3rd ed., Elsevier Saunders, Philadephia, PA, pp. 1-
12.

Paulelli, A., Martins, Jr., A., de Paula, E. et al., (2018): Risk assessment of 22 chemical elements
in dry and canned pet foods. Journal of Consumer Protection and Food Safety, 13:359-365.

Pennsylvania Department of Agriculture Letter to Champion Petfoods USA Inc. Dated May 7,
2018 (CPF2117225-30).

Plaintiff Scott Weaver’s Response to Defendant’s First Request for Production and corresponding
document production.

Plumb, D.C. (2018a): Pentobarbital. Plumb’s Veterinary Drug Handbook, 9th ed., Wiley-
Blackwell, Ames, IA, pp.

Plumb, D.C. (2018b): Phenobarbital. Plumb’s Veterinary Drug Handbook, 9th ed., Wiley-
Blackwell, Ames, IA, pp.

Polley, L. and Weaver, B.M.Q. (1977): Accidental poisoning of dogs by barbiturates in meat. Vet.
Rec. 100:48.

Posner, L.P. and Burns, P. (2009): Injectable anesthetic agents. In: Riviere, J.E. and Papich, M.G.
(eds), Veterinary Pharmacology and Therapeutics, pp. 265-299, Wiley-Blackwell, Ames, IA.
Rosenfeld, C.S. (2017): Gut dysbiosis in animals due to environmental chemical exposures.
Frontiers in Cellular and Infection Microbiology, 7:396
Rudel et. al (2001): Identification of Selected Hormonally Active Agents and Animal Mammary
Carcinogens in Commercial and Residential Air and Dust Samples. Journal of the Air & Waste
Management Association, 52:4, 499-513.

Texas A&M Veterinary Medical Diagnostic Laboratory Document Production (TVMDL000001-
62).

Texas A&M Veterinary Medical Diagnostic Laboratory Test Report Dated May 18, 2018
(CPF2118823-24).

Texas A&M Veterinary Medical Diagnostic Laboratory Test Report Case File Dated May 18, 2018
(CPF2118869).

Third Amended Class Action Complaint [ECF 41].

Sakurai, T., Kojima, C., Ochiai, M., et al. (2004): Evaluation of in vivo acute immunotoxicity of
a major organic compound arsenobetaine in seafood. International Immunopharmacology, 4:179-
184.

Spreadsheet of test reports used to create Champion White Paper. (CPF1252530).

Thomas, D.J. and Bradham, K. (2016): Role of complex organic arsenicals in food in aggregate
exposure to arsenic. Journal of Environmental Sciences, 49:86-96.

United States Food and Drug Administration, 2014 Updated safety assessment of Bisphenol A
(BPA)     for     use   in     food    contact     applications   (June     17,    2014),
https://www.fda.gov/downloads/newsevents/publichealthfocus/ucm424266.pdf.

United States Food and Drug Administration, Arsenic in Food and Dietary Supplements,
https://www.fda.gov/Food/FoodborneIllnessContaminants/Metals/ucm280202.htm (last visited
April 3, 2019).

United States Food and Drug Administration, Draft Assessment of Bisphenol A For Use In Food
Contact Applications (August 14, 2008).

United States Food and Drug Administration, Draft Guidance for Industry: Arsenic in Apple Juice
–    Action    Level    (July  2013),     https://www.fda.gov/%20Regulatory        Information/
Guidances/ucm360020.htm.

United States Food and Drug Administration, FDA Proposes Limit for Inorganic Arsenic in Infant
Rice     Cereal      (April   1,     2016),     https://www.fda.gov/NewsEvents/Newsroom/
PressAnnouncements/ucm493740.htm
United States Food and Drug Administration, Target Animal Safety Review Memorandum (June
15,                    2011),                    https://www.fda.gov/downloads/AboutFDA/
CentersOffices/%20OfficeofFoods/CVM/CVMFOIAElectronicReadingRoom/UCM274327.pdf.

United States Food and Drug Administration, Total Diet Study: Elements Results Summary
Statistics,    Market     Baskets        2006       through    2013   (April     2017),
https://www.fda.gov/downloads/food...totaldietstudy/ucm184301.pdf.

Viner, T.C., Hamlin, B.C., McClure, P.J. and Yates, B.C. (2016): Integrating the forensic sciences
in wildlife case investigations: a case report of pentobarbital and phenytoin toxicosis in a bald
eagle (Haliaeetus leucocephalus). Vet. Pathol. 53:1103-1106.

Wazeter, F.X. and Goldenthal, E.I. 1976. Unpublished report entitled: Ninety day oral toxicity
study in dogs. Prepared for General Electric Corporation by International Research and
Development Corporation, Mattawan, MI.

Wismer, T. (2014): ASPCA Animal Poison Control Center toxin exposures for pets. In: Bonagura,
J.D. and Twedt, D.C., eds., Kirk’s Current Veterinary Therapy XV, Elsevier Saunders,
Philadephia, PA, pp. 92-93.

Wooton, K.J. and Smith, P.N. (2013): Canine toys and training devices as sources of exposure to
phthalates and bisphenol A: quantitation of chemicals in leachate and in vitro screening for
endocrine activity. Chemosphere, 93:2245-2253.

Zhu, R., Dong, Y., Cai, X. and Huang, C. (2019): Determination of barbiturate in biological
specimens by flat membrane-based liquid-phase microextraction and liquid chromatography-mass
spectrometry. Molecules 24(8): pii: E1494. doi: 10.3390/molecules24081494.
